Exhibit 10.1

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

by and among

CALGON CARBON CORPORATION,

as Borrower,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

FIRST COMMONWEALTH BANK,

as Agent,

RBS CITIZENS, N.A.,

as Co-Documentation Agent,

and

FIRST NATIONAL BANK OF PENNSYLVANIA,

as Co-Documentation Agent

Dated November 17, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

     1   

1.1

 

Certain Definitions.

     1   

1.2

 

Construction.

     22   

1.3

 

Accounting Principles.

     23   

ARTICLE II REVOLVING CREDIT AND SWING LOAN FACILITIES

     23   

2.1

 

Revolving Credit Commitments and Swing Loan Commitments.

     23   

2.2

 

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

     23   

2.3

 

Commitment Fees.

     24   

2.4

 

Revolving Credit Loan Requests; Swing Loan Requests.

     24   

2.5

 

Making Revolving Credit Loans and Swing Loans.

     25   

2.6

 

Revolving Credit Notes.

     25   

2.7

 

Swing Loan Note.

     26   

2.8

 

Borrowings to Repay Swing Loans.

     26   

2.9

 

Letter of Credit Subfacility.

     26   

2.10

 

Increase in Revolving Credit Commitment.

     32   

ARTICLE III INTEREST RATES

     33   

3.1

 

Interest Rate Options.

     33   

3.2

 

Interest Periods.

     34   

3.3

 

Interest After Default.

     34   

3.4

 

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

     34   

3.5

 

Selection of Interest Rate Options.

     36   

3.6

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin.

     36   

ARTICLE IV PAYMENTS

     36   

4.1

 

Payments.

     36   

4.2

 

Pro Rata Treatment of Lenders.

     37   

4.3

 

Interest Payment Dates.

     37   

4.4

 

Voluntary Prepayments and Reduction of Commitment.

     37   

4.5

 

Mandatory Prepayments and Reduction of Commitment.

     39   

4.6

 

Additional Compensation in Certain Circumstances.

     39   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     41   

5.1

 

Organization and Qualification.

     41   

5.2

 

Capitalization and Ownership.

     41   

5.3

 

Subsidiaries.

     42   

5.4

 

Power and Authority.

     42   

5.5

 

Validity and Binding Effect.

     42   

5.6

 

No Conflict.

     43   

5.7

 

Litigation.

     43   

5.8

 

Title to Properties.

     43   

 

- i -



--------------------------------------------------------------------------------

5.9

 

Financial Statements.

     43   

5.10

 

Use of Proceeds; Margin Stock.

     44   

5.11

 

Full Disclosure.

     44   

5.12

 

Taxes.

     44   

5.13

 

Consents and Approvals.

     45   

5.14

 

No Event of Default; Compliance with Instruments.

     45   

5.15

 

Patents, Trademarks, Copyrights, Licenses, Etc.

     45   

5.16

 

Insurance.

     45   

5.17

 

Compliance with Laws.

     46   

5.18

 

Material Contracts; Burdensome Restrictions.

     46   

5.19

 

Investment Companies; Regulated Entities.

     46   

5.20

 

Plans and Benefit Arrangements.

     46   

5.21

 

Employment Matters.

     47   

5.22

 

Environmental Matters and Safety Matters.

     48   

5.23

 

Senior Debt Status.

     50   

5.24

 

Anti-Terrorism Laws.

     50   

5.25

 

Solvency.

     51   

5.26

 

Common Enterprise.

     52   

5.27

 

Brokers; Commissions.

     52   

ARTICLE VI CONDITIONS PRECEDENT

     52   

6.1

 

Initial Loan.

     52   

6.2

 

All Extensions of Credit.

     54   

ARTICLE VII AFFIRMATIVE COVENANTS

     55   

7.1

 

Preservation of Existence, Etc.

     55   

7.2

 

Payment of Liabilities, Including Taxes, Etc.

     55   

7.3

 

Maintenance of Insurance and Bonds.

     55   

7.4

 

Maintenance of Properties and Leases.

     56   

7.5

 

Maintenance of Patents, Trademarks, Etc.

     56   

7.6

 

Visitation Rights.

     56   

7.7

 

Keeping of Records and Books of Account.

     56   

7.8

 

Plans and Benefit Arrangements.

     57   

7.9

 

Compliance with Laws.

     57   

7.10

 

Use of Proceeds.

     57   

7.11

 

Subordination of Intercompany Loans.

     58   

7.12

 

Tax Shelter Regulations.

     58   

7.13

 

Anti-Terrorism Laws.

     58   

7.14

 

Further Assurances.

     58   

ARTICLE VIII NEGATIVE COVENANTS

     59   

8.1

 

Indebtedness.

     59   

8.2

 

Liens.

     59   

8.3

 

Guaranties.

     60   

8.4

 

Loans and Investments.

     60   

8.5

 

Dividends and Related Distributions.

     61   

8.6

 

Liquidations, Mergers, Consolidations, Acquisitions.

     61   

 

- ii -



--------------------------------------------------------------------------------

8.7

 

Dispositions of Assets or Subsidiaries.

     62   

8.8

 

Affiliate Transactions.

     62   

8.9

 

Subsidiaries, Partnerships and Joint Ventures.

     63   

8.10

 

Continuation of or Change in Business.

     63   

8.11

 

Plans and Benefit Arrangements.

     63   

8.12

 

Fiscal Year.

     64   

8.13

 

Swap Agreements.

     64   

8.14

 

Changes in Material Documents.

     64   

8.15

 

Minimum Interest Coverage Ratio.

     64   

8.16

 

Maximum Leverage Ratio.

     64   

8.17

 

Minimum Net Worth.

     65   

8.18

 

Negative Pledges.

     65   

ARTICLE IX REPORTING REQUIREMENTS

     65   

9.1

 

Quarterly Financial Statements.

     65   

9.2

 

Annual Financial Statements.

     66   

9.3

 

Certificate of the Borrower.

     66   

9.4

 

Notice of Default.

     66   

9.5

 

Notice of Litigation.

     67   

9.6

 

Certain Events.

     67   

9.7

 

Budgets, Other Reports and Information.

     67   

9.8

 

Tax Shelter Provisions.

     68   

9.9

 

Notices Regarding Plans and Benefit Arrangements; Certain Events.

     68   

9.10

 

Notices of Involuntary Termination and Annual Reports.

     69   

9.11

 

Notice of Voluntary Termination.

     69   

9.12

 

Notice of Contamination or Environmental Complaint.

     69   

ARTICLE X DEFAULT

     69   

10.1

 

Events of Default.

     69   

10.2

 

Consequences of Event of Default.

     72   

10.3

 

Notice of Sale.

     75   

ARTICLE XI THE AGENT

     75   

11.1

 

Appointment.

     75   

11.2

 

Delegation of Duties.

     75   

11.3

 

Nature of Duties; Independent Credit Investigation.

     75   

11.4

 

Actions in Discretion of Agent; Instructions From the Lenders.

     76   

11.5

 

Reimbursement and Indemnification of the Agent by the Loan Parties.

     76   

11.6

 

Exculpatory Provisions; Limitation of Liability.

     77   

11.7

 

Reimbursement and Indemnification of Agent by Lenders.

     77   

11.8

 

Reliance by Agent.

     78   

11.9

 

Notice of Default.

     78   

11.10

 

Notices.

     78   

11.11

 

Lenders in Their Individual Capacities; Agent in its Individual Capacity.

     79   

 

- iii -



--------------------------------------------------------------------------------

11.12

 

Holders of Notes.

     79   

11.13

 

Equalization of Lenders.

     79   

11.14

 

Successor Agent.

     80   

11.15

 

No Other Duties, etc.

     80   

11.16

 

Agent’s Fee.

     80   

11.17

 

Availability of Funds.

     80   

11.18

 

Calculations.

     81   

11.19

 

No Reliance on Agent’s Customer Identification Program.

     81   

11.20

 

Beneficiaries.

     81   

ARTICLE XII MISCELLANEOUS

     81   

12.1

 

Modifications, Amendments or Waivers.

     81   

12.2

 

No Implied Waivers; Cumulative Remedies; Writing Required.

     82   

12.3

 

Reimbursement and Indemnification of Lenders by the Borrower; Taxes.

     83   

12.4

 

Holidays.

     84   

12.5

 

Funding by Branch, Subsidiary or Affiliate.

     84   

12.6

 

Notices.

     84   

12.7

 

Severability.

     85   

12.8

 

Governing Law.

     85   

12.9

 

Prior Understanding.

     85   

12.10

 

Duration; Survival.

     86   

12.11

 

Successors and Assigns.

     86   

12.12

 

Confidentiality.

     87   

12.13

 

Counterparts.

     88   

12.14

 

Agent’s or Lender’s Consent.

     88   

12.15

 

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

     88   

12.16

 

Certifications From Lenders and Participants.

     89   

12.17

 

Release of Security Interests.

     90   

12.18

 

Amendment and Restatement.

     90   

 

- iv -



--------------------------------------------------------------------------------

ANNEXES, SCHEDULES AND EXHIBITS

 

Annex I  

-        Pricing Grid – Applicable Margins and Fees Based on Leverage Ratio –
Pricing

Annex II  

-        Commitments of Lenders and Addresses for Notices

Schedule 2.9(a)  

-        Letters of Credit Outstanding as of the Closing Date

Schedule 5.1  

-        Organization and Jurisdiction

Schedule 5.2  

-        Capitalization and Ownership

Schedule 5.3  

-        Subsidiaries

Schedule 5.7  

-        Litigation

Schedule 5.8  

-        Title to Properties

Schedule 5.16  

-        Insurance

Schedule 5.18  

-        Material Contracts; Burdensome Restrictions

Schedule 5.20  

-        Plans and Benefit Arrangements

Schedule 5.22  

-        Environmental Matters and Safety Matters

Schedule 8.1  

-        Existing Indebtedness

Schedule 8.2  

-        Existing Liens

Exhibit A  

-        Form of Assignment and Assumption Agreement

Exhibit B  

-        Form of Guarantor Joinder

Exhibit C-1  

-        Form of Revolving Credit Note

Exhibit C-2  

-        Form of Swing Loan Note

Exhibit D  

-        Form of Loan Request

Exhibit E  

-        Form of Compliance Certificate

 

- v -



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated November 17, 2011, is
made by and among CALGON CARBON CORPORATION, a Delaware corporation (the
“Borrower”), each of the Guarantors (as hereinafter defined), the Lenders (as
hereinafter defined), and FIRST COMMONWEALTH BANK, a Pennsylvania state bank
(“First Commonwealth”), in its capacity as administrative agent for the Lenders
hereunder (in such capacity, the “Agent”), and First Commonwealth as an Issuing
Bank and Swing Loan Lender.

BACKGROUND

A. The Borrower, the Guarantors party thereto, First Commonwealth, and the other
financial institutions party thereto (First Commonwealth and such other
financial institutions are collectively, the “Existing Lenders”), and First
Commonwealth, as administrative and collateral agent for the Existing Lenders
(in such capacity, the “Existing Agent”) entered into that certain Credit
Agreement, dated May 8, 2009 (the “Existing Agreement”).

B. The Borrower has requested that the Existing Lenders and the Existing Agent
amend and restate the Existing Agreement.

C. The Existing Lenders and the Existing Agent will permit the amendment and
restatement of the Existing Agreement, pursuant to the terms and conditions set
forth herein, to provide a revolving credit facility to the Borrower in a
maximum principal amount of One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000.00) (subject to increase as provided in Section 2.10 of this
Agreement and to decrease as provided in Section 4.4(d) of this Agreement).

D. The revolving credit facility shall be used to provide for general corporate
purposes including working capital financing, letters of credit, permitted
acquisitions and Capital Expenditures.

E. The Lenders are willing to provide such credit upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:



--------------------------------------------------------------------------------

“Affiliate” as to any Person means any other Person (a) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) which beneficially owns or holds five percent (5%) or more of any
class of the voting or other equity interests of such Person, or (c) five
percent (5%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.

“Agent” has the meaning given to such term in the Preamble of this Agreement and
shall extend to all permitted successors and assigns of such Person.

“Agent’s Fee” has the meaning assigned to that term in Section 11.16.

“Agent’s Letter” has the meaning assigned to that term in Section 11.16.

“Agreement” means this First Amended and Restated Credit Agreement, as the same
may be further amended, restated, modified or supplemented from time to time,
including all annexes, schedules and exhibits hereto.

“Annual Statements” has the meaning assigned to that term in Section 5.9.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, and the USA Patriot Act.

“Applicable Commitment Fee Rate” means the percentage rate per annum based on
the Leverage Ratio – Pricing then in effect according to the pricing grid on
Annex I below the heading “Commitment Fee.” Any change in the Applicable
Commitment Fee Rate shall be based upon the financial statements and Compliance
Certificates provided pursuant to Section 9.1 and Section 9.2 and shall become
effective on the date such financial statements are due in accordance with
Section 9.3. Notwithstanding anything to the contrary contained herein, the
Applicable Commitment Fee Rate during the period from the Closing Date through
the date on which the Compliance Certificate with respect to the quarter ended
September 30, 2011 is due, shall be determined based upon a Leverage Ratio –
Pricing of less than or equal to 1.00 to 1.00. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Commitment Fee Rate for any period shall be subject to the provisions of
Section 3.6(b).

“Applicable Margin” means the percentage margin to be added to the related
Interest Rate Option based on the Leverage Ratio – Pricing then in effect, as
set forth on the pricing grid on Annex I below the “Base Rate Margin” or the
“Euro-Rate Margin” heading, as applicable; provided, that any change in the
Applicable Margin shall be based upon the financial statements and Compliance
Certificates provided pursuant to Section 9.1 and Section 9.2 and shall become
effective on the first day of the month following the earlier of (i) the date
such financial statements are due or (ii) the date such financial statements are
delivered, in accordance with Section 9.1, Section 9.2 and Section 9.3.
Notwithstanding anything to the contrary contained herein, the Applicable Margin
during the period from the Closing Date through the date on which the Compliance
Certificate with respect to the quarter ended September 30, 2011 is due, shall
be determined based upon a Leverage Ratio – Pricing of less than or equal to
1.00 to 1.00. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 3.6(b).

 

- 2 -



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Lender and the Agent, as
Agent and on behalf of the remaining Lenders, in substantially the form of
Exhibit A hereto.

“Authorized Financial Officer” of any Person means the chief financial officer
or treasurer of such Person or, if there is no chief financial officer,
vice-president-finance or treasurer of such Person, a vice president or other
officer of such Person, designated by such Person as being a financial officer
authorized to deliver and certify financial information on behalf of the Loan
Parties required hereunder.

“Authorized Officer” means those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by a Cash Management Bank, (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts, BACS facilities (Bank Automated Clearing), check
encashment and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) to a Cash Management Bank in
connection with Banking Services.

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the interest rate per annum announced from time to time by
the Agent at its Principal Office as its then prime rate, which rate may not be
the lowest rate then being charged commercial borrowers by the Agent, (b) the
Federal Funds Effective Rate plus three percent (3.00%), and (c) the Daily LIBOR
Rate plus two and three quarters of one percent (2.75%).

“Base Rate Option” means, for any Borrowing Tranche or other Obligation for
which the Base Rate Option applies, the Base Rate plus the Applicable Margin.

“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the ERISA Group.

“Blocked Person” has the meaning assigned to such term in Section 5.24.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning given to such term in the Preamble of this Agreement
and shall extend to all permitted successors and assigns of such Person.

 

- 3 -



--------------------------------------------------------------------------------

“Borrower on a Consolidated Basis” means the consolidation of the Borrower and
its Subsidiaries in accordance with GAAP.

“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” means specified portions of Loans outstanding as follows:
(a) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche; and
(b) all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in Pittsburgh, Pennsylvania, and if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a balance sheet of the Borrower on
a Consolidated Basis prepared in accordance with GAAP including, without
limitation, Capital Lease Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuing Bank and the Lenders, as collateral for the
aggregate undrawn face amount of outstanding Letters of Credit, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the Issuing Bank (which documents are hereby
consented to by the Lenders).

“Cash Management Bank” means any Person that, at the time it enters into an
agreement to provide Banking Services, is a Lender or an Affiliate of a Lender.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than fifty percent (50%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower or (b) such time as (i) a “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act) who, at the time of the
execution of this Agreement, does not own five percent (5%) or more of the
Equity Interests of the Borrower, becomes the ultimate

 

- 4 -



--------------------------------------------------------------------------------

“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of Equity
Interests representing more than twenty percent (20%) of the total voting power
of the Equity Interests of the Borrower on a fully diluted basis, (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (A) nominated by the board
of directors of the Borrower nor (B) appointed by directors so nominated,
(iii) the merger or consolidation of the Borrower with or into another Person,
or the merger or consolidation of another Person with and into the Borrower,
with the effect that, immediately after such transaction, the stockholders of
the Borrower immediately prior to such transaction hold less than fifty percent
(50%) of the Equity Interests of the Person surviving such merger or
consolidation, or (iv) the Borrower shall cease to own, directly or indirectly,
one hundred percent (100%) of the fully diluted Equity Interests of any other
Loan Party.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Closing Date” means the first date all the conditions precedent in Section 6.1
are satisfied or waived in accordance with Section 12.1.

“Commercial Letter of Credit” means any letter of credit which is a commercial
letter of credit issued in respect of the purchase of goods or services by one
or more of the Loan Parties in the ordinary course of their business.

“Commitment” means as to any Lender its Revolving Credit Commitment and, in the
case of the Swing Loan Lender, the aggregate of its Revolving Credit Commitment
and Swing Loan Commitment, and “Commitments” means the aggregate of the
Revolving Credit Commitments of all of the Lenders.

“Commitment Fee” has the meaning assigned to that term in Section 2.3.

“Compliance Certificate” has the meaning assigned to such term in Section 9.3.

“Contamination” means the presence or release or threat of release of Regulated
Substances in, on, under or migrating to or from the Property, which pursuant to
Environmental Laws requires notification or reporting to an Official Body, or
which pursuant to Environmental Laws requires the performance of Remedial Action
or which otherwise constitutes a violation of Environmental Laws.

 

- 5 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Provider” means, collectively, the Agent, the Lenders, each Issuing
Bank, the Swing Loan Lender, the Swap Providers, and all other Persons to whom
Obligations are owed.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (a) the Published Rate by (b) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice or the passage of time, or both, would
constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in Letter of Credit Obligations or
participations in Swing Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Demand Note” means that certain unsecured revolving demand note dated on or
after November 30, 2009 from the Borrower to First National Bank of Pennsylvania
in an amount not to exceed, at any time, Two Million and 00/100 Dollars
($2,000,000.00).

“Dollar”, “Dollars”, “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is organized
under the laws of the United States or any state thereof.

“Drawing Date” has the meaning assigned to that term in Section 2.9.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, and (iv) any
extraordinary non-cash charges for such period and (v) any other non-cash
charges for such period (but excluding any non-cash charge in an amount less
than One Million and 00/100 Dollars ($1,000,000.00) or any non-cash charge in
respect of any item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory) minus
(b) without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(v)

 

- 6 -



--------------------------------------------------------------------------------

taken in a prior period and (ii) any extraordinary gains and any non-cash items
of income for such period, all calculated for the Borrower on a Consolidated
Basis in accordance with GAAP.

“Environmental Complaint” means any: (a) notice of non-compliance or violation,
citation or order relating in any way to any Environmental Law, Environmental
Permit, Contamination or Regulated Substance; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (c) administrative, regulatory or judicial
action, suit, claim or proceeding instituted by any Person or Official Body or
any written notice of liability or potential liability from any Person or
Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including death), property damage, natural
resource damage, contribution or indemnity for the costs associated with the
performance of Remedial Actions, direct recovery for the costs associated with
the performance of Remedial Actions, liens or encumbrances attached to or
recorded or levied against property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (d) subpoena, request for information or other written
notice or demand of any type issued by an Official Body pursuant to any
Environmental Laws.

“Environmental Laws” means all federal, territorial, tribal, state, local and
foreign Laws (including the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et
seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the Federal
Clean Air Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701
et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136
to 136y, each as amended, and any regulations promulgated thereunder or any
equivalent state or local Law, each as amended, and any regulations promulgated
thereunder) and any consent decrees, settlement agreements, judgments, orders,
directives or any binding policies having the force and effect of law issued by
or entered into with an Official Body pertaining or relating to: (a) pollution
or pollution control; (b) protection of human health from exposure to Regulated
Substances (c) protection of the environment and/or natural resources; (d) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (e) the presence of Contamination; (f) the protection of endangered
or threatened species; and (g) the protection of Environmentally Sensitive
Areas.

“Environmental Permits” means all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (a) to own, occupy or
maintain the Property; (b) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (c) for the performance
of a Remedial Action.

“Environmental Records” means all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any

 

- 7 -



--------------------------------------------------------------------------------

Subsidiaries of any Loan Party which pursuant to Environmental Laws,
Environmental Permits or at the request or direction of an Official Body either
must be submitted to an Official Body or which otherwise must be maintained.

“Environmentally Sensitive Area” means (a) any wetland as defined by applicable
Environmental Laws; (b) any area designated as a coastal zone pursuant to
applicable Laws, including Environmental Laws; (c) any area of historic or
archeological significance or scenic area as defined or designated by applicable
Laws, including Environmental Laws; (d) habitats of endangered species or
threatened species as designated by applicable Laws, including Environmental
Laws; (e) wilderness or refuge areas as defined or designated by applicable
Laws, including Environmental Laws; or (f) a floodplain or other flood hazard
area as defined pursuant to any applicable Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ERISA Group” means, at any time, the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Borrower,
are treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro-Rate” means, with respect to the Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of one percent (1%) per annum)
(a) the rate of interest determined by the Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank offered rates for U.S. Dollars quoted by the
British Bankers Association, an appropriate successor thereto or, if it or its
successor ceases to provide such quotes, a comparable replacement determined by
the Agent, as published by Reuters (or other commercially available source
providing quotations thereof as selected by the Agent from time to time), two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period by (b) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Euro-Rate shall be adjusted with respect to
any Loan to which the Euro-Rate Option applies that is outstanding on the
effective date of any change in the Euro-Rate Reserve Percentage as of such
effective date.

“Euro-Rate Option” means, for any Borrowing Tranche or other Obligation for
which the Euro-Rate Option applies, the applicable Euro-Rate plus the Applicable
Margin.

 

- 8 -



--------------------------------------------------------------------------------

“Euro-Rate Reserve Percentage” means as of any day the maximum percentage in
effect on such day, as prescribed by the Board (or any successor) for
determining the reserve requirements (including supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).

“Event of Default” means any of the events described in Section 10.1 and
referred to therein as an “Event of Default.”

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Agreement” has the meaning assigned to that term in the Recitals of
this Agreement.

“Existing Agent” has the meaning assigned to that term in the Recitals of this
Agreement.

“Existing Lenders” has the meaning assigned to that term in the Recitals of this
Agreement.

“Expiration Date” means, with respect to the Revolving Credit Commitments,
November 17, 2016.

“Federal Funds Effective Rate” for any day means the rate per annum (rounded
upward to the nearest 1/100 of one percent (1%)) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.

“Financial Projections” has the meaning assigned to that term in Section 5.9.

“First Commonwealth” has the meaning given to such term in the Preamble of this
Agreement and shall extend to all successors and assigns of such Person.

“Fitch” means Fitch Ratings.

“Foreign Subsidiary” means any Subsidiary of any Loan Party that is not
organized under the laws of the United States or any state thereof.

“GAAP” means generally accepted accounting principles as are in effect from time
to time, and applied on a consistent basis both as to classification of items
and amounts.

 

- 9 -



--------------------------------------------------------------------------------

“Governmental Acts” has the meaning assigned to that term in Section 2.9.

“Guarantor” means separately, and Guarantors means collectively, each of the
parties to this Agreement which is designated as a “Guarantor” on the signature
page hereof and each other Person which joins this Agreement as a Guarantor
after the date hereof pursuant to Section 7.14.

“Guarantor Joinder” means a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in substantially
the form of Exhibit B hereto.

“Guaranty” of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

“Guaranty Agreement” means the First Amended and Restated Continuing Agreement
of Guaranty and Suretyship, dated the date hereof, executed and delivered by
each of the Guarantors to the Agent for the benefit of the Lenders, as may be
amended, restated, supplemented or modified from time to time.

“Hedge Liabilities” means the liabilities of any of the Loan Parties to the
provider of any Lender-Provided Swap Agreement.

“Increasing Lender” has the meaning assigned to that term in Section 2.10(f).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit, (j) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, and (k) any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

- 10 -



--------------------------------------------------------------------------------

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

“Intellectual Property” means and includes all of any Person’s present and
future right, title and interest in and to the following: all trade names,
patent applications, patents, trademark applications, trademarks and copyrights,
whether now owned or hereafter acquired by such Person.

“Intercompany Subordination Agreement” means that certain First Amended and
Restated Intercompany Subordination Agreement, dated the date hereof, among the
Borrower and various of its Subsidiaries, as may be amended, restated,
supplemented or modified from time to time.

“Interest Coverage Ratio” means as of any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense for the four (4) fiscal quarters ending on
such date of determination.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower on a
Consolidated Basis for such period with respect to all outstanding Indebtedness
of the Borrower on a Consolidated Basis (including net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP and any payments in respect of
liquidated damages paid in cash during such period pursuant to any registration
rights agreement entered into in connection with any Indebtedness), calculated
in accordance with GAAP.

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one (1), two (2), three (3) or six (6) Month(s). Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be
(a) the Borrowing Date if the Borrower is requesting new Loans, or (b) the date
of renewal of or conversion to the Euro-Rate Option if the Borrower is renewing
or converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof, any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and the Borrower shall not select, convert to or renew an Interest
Period for any portion of the Loans that would end after the Expiration Date.

“Interest Rate Option” means any Euro-Rate Option or Base Rate Option.

 

- 11 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means First Commonwealth or such other Lender as the Agent may
consent to (such consent not to be unreasonably withheld), in its capacity as an
issuer of Letters of Credit hereunder.

“Labor Contracts” means all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

“Lender-Provided Swap Agreement” means a Swap Agreement entered into by the Loan
Parties or their Subsidiaries, which, at the time entered into, is provided by a
Lender or any Affiliate of a Lender; provided that such agreement (a) is
documented in a standard International Swap Dealer Association Agreement,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (c) is
entered into for hedging (rather than speculative) purposes.

“Lenders” means the financial institutions named on Annex II and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

“Letter of Credit” has the meaning assigned to that term in Section 2.9.

“Letter of Credit Borrowing” has the meaning assigned to such term in
Section 2.9.

“Letter of Credit Fee” has the meaning assigned to that term in Section 2.9.

“Letters of Credit Outstanding” means at any time the sum of (a) the aggregate
undrawn face amount of outstanding Letters of Credit and (b) the aggregate
amount of all unpaid and outstanding Reimbursement Obligations and Letter of
Credit Borrowings.

“Leverage Ratio” means as of any date of determination, the ratio of (a) Senior
Debt to (b) EBITDA for the four (4) fiscal quarters ending on such date of
determination.

“Leverage Ratio – Pricing” means as of any date of determination, the ratio of
(a) Senior Debt – Pricing to (b) EBITDA for the four (4) fiscal quarters ending
on such date of determination.

 

- 12 -



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment by way of security, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“LLC Interests” has the meaning given to such term in Section 5.3.

“Loan Documents” means this Agreement, the Agent’s Letter, the Notes, Guaranty
Agreement, the Intercompany Subordination Agreement, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and “Loan Document” means any of the Loan Documents.

“Loan Parties” means, collectively, the Borrower and the Guarantors, and the
term “Loan Party” means any of the Loan Parties.

“Loan Request” has the meaning given to such term in Section 2.4.

“Loans” means collectively, and “Loan” means separately, all Revolving Credit
Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

“Material Adverse Change” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries,
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, or (c) the rights
of or benefits available to the Agent, the Issuing Bank, the Swing Loan Lender,
or any Lender under any of the Loan Documents.

“Month” with respect to an Interest Period under the Euro-Rate Option, means the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five (5) Plan years,
has made or had an obligation to make such contributions.

 

- 13 -



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
(2) of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

“Net Income” means, for any period, the net income (or loss) of the Borrower on
a Consolidated Basis, determined in accordance with GAAP; provided that, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Law applicable to such Subsidiary.

“Net Worth” means, as of any date of determination, the net worth of the
Borrower on a Consolidated Basis, as determined in accordance with GAAP
(consistently applied, but undiminished by any reduction for intangible assets).

“Notes” means the Revolving Credit Notes and the Swing Note.

“Obligation” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
Insolvency Proceeding.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

“Order” has the meaning assigned to such term in Section 2.9.

“Participation Advance” means, with respect to any Lender, such Lender’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.9.

 

- 14 -



--------------------------------------------------------------------------------

“Partnership Interests” has the meaning given to such term in Section 5.3.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(c) Liens of mechanics, materialmen, repairmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments or that are not overdue by more than thirty (30) days;

(d) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(e) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property in the ordinary conduct to the business of the Borrower or
Domestic Subsidiary using such property or the value thereof, and none of which
is violated in any material respect by existing or proposed structures, land use
or operations;

(f) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is stayed or discharged within
thirty (30) days of entry, and in either case they do not in the aggregate,
materially impair the ability of the Loan Parties taken as a whole to perform
their Obligations hereunder or under the other Loan Documents:

(g) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(h) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

 

- 15 -



--------------------------------------------------------------------------------

(i) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(j) Liens resulting from final judgments or orders for payment of amounts, in
the aggregate outstanding at any time, of less than Ten Million and 00/100
Dollars ($10,000,000.00).

“Permitted Investments” means:

(i) for the Borrower or any Domestic Subsidiary:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the a credit rating of not less than A2, P2 or F2 from S&P, Moody’s
or Fitch, as applicable;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Lender or any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than Five Hundred Million and 00/100 Dollars ($500,000,000.00);

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and

(e) money market funds that (I) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(II) are rated AAA by S&P and Aaa by Moody’s and (III) have portfolio assets of
at least Five Billion and 00/100 Dollars ($5,000,000,000.00); and

(ii) for any Foreign Subsidiary:

(a) any credit balances, realizable within three months, on any bank or other
deposit, savings or current account;

(b) cash in hand;

(c) securities which are issued and guaranteed by the British government to
raise funds and publically traded in England;

(d) Sterling or Euro commercial paper maturing not more than 12 months from the
date of issue and rated A-1 by S&P or P-1 by Moody’s; and

 

- 16 -



--------------------------------------------------------------------------------

(e) any deposit with or acceptance maturing not more than one year after issue
accepted by an institution authorized under the Banking Act 1987, and Sterling
denominated debt securities having not more than one year until final maturity
and listed on a recognized stock exchange and rated at least AA by S&P and Aa by
Moody’s.

“Permitted Liens” means any Lien permitted under Section 8.2 hereof.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and either (a) is maintained by any member of the ERISA
Group for employees of any member of the ERISA Group or (b) has at any time
within the preceding five (5) years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

“Principal Office” means the main banking office of the Agent in Pittsburgh,
Pennsylvania.

“Prohibited Transaction” means any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor or which is not exempt pursuant to Section 4975(d) of the
Internal Revenue Code of Section 408 of ERISA.

“Property” means all real property, both owned and leased, of any Loan Party or
Subsidiary of a Loan Party.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication determined by the Agent).

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

“Purchasing Bank” means a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

“Ratable Share” means, for any Lender (a) with respect to the Revolving Credit
Commitment (or any Revolving Credit Loan, Swing Loan or Letter of Credit (or
Letter of Credit or Reimbursement Obligation)), the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, and (b) with respect to the

 

- 17 -



--------------------------------------------------------------------------------

Loans, or other Obligations generally, the proportion of such Lender’s share of
the Total Outstandings.

“Real Property” means the real property identified on Schedule 5.8, together
with any other real property owned or leased by any Loan Party on or after the
date hereof.

“Regulated Substances” means, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.

“Reimbursement Obligation” has the meaning assigned to such term in Section 2.9.

“Remedial Action” means any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

“Reportable Event” means a reportable event described in Section 4043 of ERISA
and regulations thereunder with respect to a Plan or Multiemployer Plan.

“Reportable Transaction” has the meaning assigned to such term in Section 7.12.

“Required Lenders” means, as of any date of determination, Lenders holding not
less than fifty-one percent (51%) of the sum of the (a) Total Outstandings and
(b) aggregate unused Commitments; provided that the unused Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Revolving Credit Commitment” means, as to any Lender at any time, the amount
initially set forth opposite its name on Annex II in the column labeled “Amount
of Commitment for Revolving Credit Loans,” and thereafter on Schedule I to the
most recent Assignment and Assumption Agreement, and “Revolving Credit
Commitments” means the aggregate Revolving Credit Commitments of all of the
Lenders, in each case as the above may also be increased pursuant to
Section 2.10 or reduced pursuant to Section 4.4 hereof.

 

- 18 -



--------------------------------------------------------------------------------

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment.

“Revolving Credit Loans” means collectively, and “Revolving Credit Loan” means
separately, all loans or any loan made by the Lenders or one of the Lenders
pursuant to Section 2.1(a), Section 2.8 or Section 2.9.

“Revolving Credit Notes” means collectively, and “Revolving Credit Note” means
separately, all the First Amended and Restated Revolving Credit Notes of the
Borrower in substantially the form of Exhibit C-1 hereto evidencing the
Revolving Credit Loans, together with all amendments, extensions, renewals,
replacements, refinancings or refundings thereof in whole or in part.

“Revolving Facility Usage” means at any time the sum of the Revolving Credit
Loans outstanding, Swing Loans outstanding and the Letters of Credit
Outstanding.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Safety Laws” means the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq., as amended, and any regulations promulgated thereunder or any equivalent
foreign, territorial, provincial state or local Law, each as amended, and any
regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

“Safety Complaints” means any: (a) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (c) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising under any Safety Laws; or
(d) subpoena, request for information or other written notice or demand of any
type issued by an Official Body pursuant to any Safety Laws.

“Safety Filings and Records” means all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including employee safety
in the workplace, employee injuries or fatalities, employee training, or the
protection of employees from exposure to Regulated Substances which pursuant to
Safety Laws or at the direction or order of any Official Body, the Loan Parties
or any Subsidiaries of any Loan Party either must be submitted to an Official
Body or otherwise must maintain in their records.

“Senior Debt” means (a) the principal balance of the Loans and all other
Indebtedness of the Loan Parties and their Subsidiaries (including Foreign
Subsidiaries) and their respective partnerships and joint ventures for borrowed
money, including Capitalized Lease

 

- 19 -



--------------------------------------------------------------------------------

Obligations, reimbursement obligations under letters of credit, and contingent
obligations and Guarantees, without duplication, less, to the extent included
therein, (b) the principal balance of all Subordinated Debt.

“Senior Debt – Pricing” means (a) the principal balance of (i) the Loans,
(ii) all other Indebtedness of the Loan Parties and their Subsidiaries for
borrowed money, including Capitalized Lease Obligations, reimbursement
obligations under letters of credit, and contingent obligations, (iii) all
Guaranties, to the extent that the holder of such Guaranty has undertaken the
enforcement of or made demand for payment under such Guaranty, and (iv) all
Indebtedness of Foreign Subsidiaries and the Loan Parties’ and their
Subsidiaries’ partnerships and joint ventures for borrowed money, including
Capitalized Lease Obligations, reimbursement obligations under letters of
credit, and contingent obligations and Guarantees, to the extent that the holder
of such Indebtedness has accelerated the maturity or made demand for the payment
of such Indebtedness, without duplication, less, to the extent included therein,
(b) the principal balance of all Subordinated Debt.

“Shares” has the meaning assigned to that term in Section 5.2.

“Standby Letter of Credit” means a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

“Subordinated Debt” means Indebtedness among the Borrower and any of its
Subsidiaries subject to the Intercompany Subordination Agreement or any other
subordination agreement satisfactory to the Agent, in its sole discretion.

“Subsidiary” of any Person at any time means (a) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (b) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (c) any limited liability company of which such Person is a member
or of which fifty percent (50%) or more of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries or (d) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

“Subsidiary Shares” has the meaning assigned to that term in Section 5.3.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or

 

- 20 -



--------------------------------------------------------------------------------

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of any Borrower or its Subsidiaries shall be
a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swap Provider” means any provider of a Lender-Provided Swap Agreement.

“Swing Loan Lender” means First Commonwealth, in its capacity as lender under
the Swing Loan Commitment.

“Swing Loan Commitment” means the lesser of (a) Five Million and 00/100 Dollars
($5,000,000.00), and (b) the aggregate amount of Revolving Credit Commitments.

“Swing Loan Note” means the Amended and Restated Swing Loan Note of the Borrower
in substantially the form of Exhibit C-2 hereto evidencing the Swing Loans,
together with all amendments, extensions, renewals, replacements, refinancings
or refundings thereof in whole or in part.

“Swing Loans” means collectively, and “Swing Loan” means separately, all loans
or any loan made by the Swing Loan Lender pursuant to Section 2.1(b).

“Total Outstandings” means, on any date, the Revolving Facility Usage, as of
such date.

“Transferor Bank” means the selling Lender pursuant to an Assignment and
Assumption Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania or any other state the laws of which are required
to be applied in connection with the issue of perfection of security interests.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practices for Documentary Credits”, Publication No. 600, published by the
International Chamber of Commerce (or such later version thereof as may be in
effect at the time of issuance).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

- 21 -



--------------------------------------------------------------------------------

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

Number; Inclusion. references to the plural include the singular, the plural,
the part and the whole; “or” has the inclusive meaning represented by the phrase
“and/or,” and “including” has the meaning represented by the phrase “including
without limitation”; Determination. references to “determination” of or by the
Agent or the Lenders shall be deemed to include good-faith estimates by the
Agent or the Lenders (in the case of quantitative determinations) and good-faith
beliefs by the Agent or the Lenders (in the case of qualitative determinations)
and such determination shall be conclusive absent manifest error;

(c) Agent’s Discretion and Consent. whenever the Agent or the Lenders are
granted the right herein to act in its or their sole discretion or to grant or
withhold consent such right shall be exercised in good faith;

(d) Documents Taken as a Whole. the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole and not to any particular
provision of this Agreement or such other Loan Document;

(e) Headings. the section and other headings contained in this Agreement or such
other Loan Document and the Table of Contents (if any), preceding this Agreement
or such other Loan Document are for reference purposes only and shall not
control or affect the construction of this Agreement or such other Loan Document
or the interpretation thereof in any respect;

(f) Implied References to this Agreement. article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified;

(g) Persons. reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement or such other Loan Document, as the case may be, and reference to
a Person in a particular capacity excludes such Person in any other capacity;

(h) Modifications to Documents. reference to any agreement (including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto), document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated;

(i) From, To and Through. relative to the determination of any period of time,
“from” means “from and including,” “to” means “to but excluding,” and “through”
means “through and including”; and

(j) Shall; Will. references to “shall” and “will” are intended to have the same
meaning.

 

- 22 -



--------------------------------------------------------------------------------

1.3 Accounting Principles.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower or the Required Lenders request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

ARTICLE II

REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments and Swing Loan Commitments.

(a) Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Revolving
Credit Lender severally agrees to make Revolving Credit Loans to the Borrower at
any time or from time to time on or after the date hereof to the Expiration
Date; provided that, after giving effect to any such Revolving Credit Loan
(i) the aggregate outstanding amount of Revolving Credit Loans from such
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment minus such Revolving Credit Lender’s Ratable Share
of outstanding Swing Loans and Letters of Credit Outstanding and (ii) the
Revolving Facility Usage shall not exceed the aggregate amount of Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Credit Loans. Each Revolving Credit Loan shall be due and payable in
full on the Expiration Date.

(b) Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, the Swing Loan
Lender may, at its option, cancelable at any time for any reason whatsoever,
make Swing Loans to the Borrower at any time or from time to time after the date
hereof to, but not including, the Expiration Date; provided that, after giving
effect to such Swing Loan (i) the aggregate outstanding amount of Swing Loans
shall not exceed the Swing Loan Commitment and (ii) the Revolving Facility Usage
shall not exceed the aggregate amount of Revolving Credit Commitments. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrower may borrow, repay and reborrow Swing Loans. Each Swing
Loan shall be due and payable in full seven (7) days after made (or upon earlier
demand).

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Revolving Credit Lender shall be obligated to participate in each request
for Revolving Credit Loans pursuant to Section 2.4 in accordance with its
Ratable Share. The aggregate of each Revolving Credit Lender’s Revolving Credit
Loans outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment minus its Ratable

 

- 23 -



--------------------------------------------------------------------------------

Share of outstanding Swing Loans and Letters of Credit Outstanding. The
obligations of each Revolving Credit Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Revolving Credit Lender shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Revolving Credit Lender, as
consideration for such Revolving Credit Lender’s Revolving Credit Commitment
hereunder, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Rate per annum (computed on the basis of a year of
three hundred sixty (360) and actual days elapsed) on the average daily
difference between the amount of (a) such Revolving Credit Lender’s Revolving
Credit Commitment as the same may be constituted from time to time (for purposes
of this computation, the Swing Loans shall be deemed to be borrowed amounts
solely under the Swing Loan Lender’s Revolving Credit Commitment) and (b) the
sum of such Revolving Credit Lender’s Revolving Credit Loans outstanding plus
its Ratable Share of outstanding Swing Loans and Letters of Credit Outstanding.
All Commitment Fees shall be payable in arrears on (i) the first Business Day of
each January, April, July and October after the date hereof, and (ii) on the
Expiration Date or upon termination of Revolving Credit Commitments.

2.4 Revolving Credit Loan Requests; Swing Loan Requests.

(a) Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request that the
Lenders make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to any existing Revolving Credit Loans pursuant to
Section 3.2, by delivering to the Agent, not later than 1:00 p.m., Pittsburgh
time (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans, and (ii) one (1) Business Day prior to either the proposed Borrowing Date
with respect to the making of a Revolving Credit Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, a duly completed request
therefor in substantially the form of Exhibit D hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each such Loan Request shall
be irrevocable and shall specify: (A) the proposed Borrowing Date; (B) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of One Million and 00/100 Dollars ($1,000,000.00)
and not less than Two Million and 00/100 Dollars ($2,000,000.00) for each
Borrowing Tranche to which the Euro-Rate Option applies and not less than the
lesser of One Million and 00/100 Dollars ($1,000,000.00) or the maximum amount
available for Borrowing Tranches to which the Base Rate Option applies;
(C) whether the Euro-Rate Option or Base Rate Option shall apply to the proposed
Loans comprising the applicable Borrowing Tranche; and (D) in the case of a

 

- 24 -



--------------------------------------------------------------------------------

Borrowing Tranche to which the Euro-Rate Option applies, an appropriate Interest
Period for the Loans comprising such Borrowing Tranche.

(b) Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request that the Swing Loan
Lender make Swing Loans by delivery to the Agent and the Swing Loan Lender not
later than 1:00 p.m. Pittsburgh time, on the proposed Borrowing Date of a duly
completed Loan Request, it being understood that the Agent and the Swing Loan
Lender may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each such
Loan Request shall be irrevocable and shall specify: (i) the proposed Borrowing
Date and (ii) the principal amount of such Swing Loan, which shall be not less
than Five Hundred Thousand and 00/100 Dollars ($500,000.00) and shall be an
integral multiple of One Hundred Thousand and 00/100 Dollars ($100,000.00).

2.5 Making Revolving Credit Loans and Swing Loans.

(a) Making Revolving Credit Loans. The Agent shall, promptly after receipt by it
of a Loan Request pursuant to Section 2.4, notify the Lenders of its receipt of
such Loan Request specifying: (i) the proposed Borrowing Date and the time and
method of disbursement of the Revolving Credit Loans requested thereby; (ii) the
amount and type of each such Revolving Credit Loan and the applicable Interest
Period (if any); and (iii) the apportionment among the Lenders of such Revolving
Credit Loans as determined by the Agent in accordance with Section 2.2. Each
Lender shall remit the principal amount of each Revolving Credit Loan to the
Agent such that the Agent is able to, and the Agent shall, to the extent the
Lenders have made funds available to it for such purpose and subject to
Section 6.2, fund such Revolving Credit Loans to the Borrower in U.S. Dollars
and immediately available funds at the Principal Office prior to 2:00 p.m.,
Pittsburgh time, on the applicable Borrowing Date, provided that if any Lender
fails to remit such funds to the Agent in a timely manner, the Agent may elect
in its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 11.17.

(b) Making Swing Loans. So long as the Swing Loan Lender elects to make Swing
Loans, the Swing Loan Lender shall, subject to Section 6.2, after receipt by it
of a Swing Loan Request pursuant to Section 2.4, fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date.

2.6 Revolving Credit Notes.

The Obligations of the Borrower to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made to it by any Revolving Credit Lender,
together with interest thereon, shall, at the request of such Revolving Credit
Lender, be evidenced by a Revolving Credit Note payable to the order of such
Revolving Credit Lender in a face amount equal to the Revolving Credit
Commitment of such Revolving Credit Lender.

 

- 25 -



--------------------------------------------------------------------------------

2.7 Swing Loan Note.

The Obligations of the Borrower to repay the unpaid principal amount of the
Swing Loans, together with interest thereon, shall, at the request of the Swing
Loan Lender, be evidenced by a Swing Loan Note payable to the order of the Swing
Loan Lender in a face amount equal to the Swing Loan Commitment.

2.8 Borrowings to Repay Swing Loans.

The Swing Loan Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Revolving Credit
Lender shall make a Revolving Credit Loan in an amount equal to such Revolving
Credit Lender’s Ratable Share of the aggregate principal amount of the
outstanding Swing Loans. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.4 without regard to any of
the requirements of that provision. Upon notice from the Swing Loan Lender, the
Agent shall provide notice to the Revolving Credit Lenders (which may be
telephonic or written notice by letter, facsimile, telex or electronic
transmission) that such Revolving Credit Loans are to be made under this
Section 2.8 and of the apportionment among the Revolving Credit Lenders, and the
Revolving Credit Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.4
are then satisfied) by the time the Swing Loan Lender so requests, which shall
not be earlier than 3:00 p.m., Pittsburgh time, on the Business Day next after
the date the Revolving Credit Lenders receive such notice from the Agent.

2.9 Letter of Credit Subfacility.

(a) Issuance of Letters of Credit. The Borrower may request the issuance of a
letter of credit by the Issuing Bank (each, a “Letter of Credit”), on behalf of
itself or another Loan Party by delivering or having such other Loan Party
deliver to the Agent and the Issuing Bank a completed application and agreement
for letters of credit in such form as the Issuing Bank may specify from time to
time by no later than 1:00 p.m., Pittsburgh time, at least three (3) Business
Days, or such shorter period as may be agreed to by the Issuing Bank, in advance
of the proposed date of issuance. Each Letter of Credit may be issued as either
a Standby Letter of Credit or a Commercial Letter of Credit, in either case on
such form as presented to the Borrower by the Issuing Bank. Subject to the terms
and conditions hereof, including Section 6.2, and in reliance on the agreements
of the other Lenders set forth in this Section 2.9, the Issuing Bank will issue
a Letter of Credit (which may be “evergreen” letters of credit) provided that
each Letter of Credit shall in no event expire later than ten (10) Business Days
prior to the Expiration Date and providing that in no event shall (A) the
Letters of Credit Outstanding exceed, at any one time, Thirty Million and 00/100
Dollars ($30,000,000.00) or (B) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments. The Letters of Credit set forth on
Schedule 2.9(a) issued under the Existing Agreement remain outstanding and, on
the Closing Date, will constitute all outstanding Letters of Credit under this
Agreement as of such date.

 

- 26 -



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower shall pay (i) to the Agent for the
ratable account of the Revolving Credit Lenders a fee (the “Letter of Credit
Fee”) according to the pricing grid on Annex I below the heading “Letter of
Credit Fee”, and (ii) to the Issuing Bank for its own account a fronting fee
equal to one eighth of one percent (0.125%) per annum (computed on the basis of
a year of three hundred sixty (360) days and actual days elapsed), which fees
shall be computed on the daily average Letters of Credit Outstanding and shall
be payable quarterly in arrears commencing with the first Business Day of each
January, April, July and October following issuance of each Letter of Credit and
on the Expiration Date. The Borrower shall also pay to the Issuing Bank for the
Issuing Bank’s sole account the Issuing Bank’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Bank may generally charge or incur from time to time in connection with
the issuance, maintenance, modification (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

(c) Disbursements, Reimbursement.

(i) Immediately upon the Issuance of each Letter of Credit, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Lender’s Ratable
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively.

(ii) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Bank will promptly notify the
Borrower. Provided that the Borrower shall have received such notice, the
Borrower shall reimburse (such obligation to reimburse the Issuing Bank shall
sometimes be referred to as a “Reimbursement Obligation”) the Issuing Bank prior
to 1:00 p.m., Pittsburgh time on each date that an amount is paid by the Issuing
Bank under any Letter of Credit (each such date, an “Drawing Date”) in an amount
equal to the amount so paid by the Issuing Bank. In the event the Borrower fails
to reimburse the Issuing Bank for the full amount of any drawing under any
Letter of Credit by 1:00 p.m., Pittsburgh time, on the Drawing Date, the Agent
will promptly notify each Revolving Credit Lender thereof, and the Borrower
shall be deemed to have requested that Revolving Credit Loans be made by the
Revolving Credit Lenders under the Base Rate Option to be disbursed on the
Drawing Date under such Letter of Credit. Any notice given by the Agent pursuant
to this Section 2.9 may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(iii) Each Revolving Credit Lender shall upon any notice pursuant to Section 2.9
pay to the Agent, for the account of the Issuing Bank, an amount in immediately
available funds equal to its Ratable Share of the amount of the unreimbursed
drawing. Any payment made by each Revolving Credit Lender to the Agent under
this Section 2.9 shall be deemed to be a Revolving Credit Loan under the Base
Rate Option made to the Borrower; provided, that if the Borrower is not
permitted to borrow Revolving Credit Loans because of their failure to satisfy
the conditions set forth in Section 6.2 (other than any notice requirements),
then such payment shall constitute a purchase by such Revolving Credit Lender of
a participation interest (“Participation Advance”) in the Letter of Credit
Borrowing as defined in Section 2.9. If

 

- 27 -



--------------------------------------------------------------------------------

any Revolving Credit Lender so notified fails to make available to the Agent,
for the account of the Issuing Bank, the amount of such Revolving Credit
Lender’s Ratable Share of such amount by no later than 2:00 p.m., Pittsburgh
time, on the Drawing Date, then interest shall accrue on such Revolving Credit
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (A) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (B) at a rate per annum equal to the rate applicable to Loans
under the Base Rate Option on and after the fourth day following the Drawing
Date. The Issuing Bank will promptly give notice of the occurrence of the
Drawing Date, but failure of the Issuing Bank to give any such notice on the
Drawing Date or in sufficient time to enable any Revolving Credit Lender to
effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.9.

(iv) With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans as contemplated by Section 2.9, the Borrower shall be
deemed to have incurred from the Issuing Bank a borrowing (each, a “Letter of
Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Revolving Credit Lender is required to purchase
a Participation Advance in accordance with Section 2.9.

(d) Repayment of Participation Advances.

(i) Upon (and only upon) receipt by the Agent, for the account of the Issuing
Bank, immediately available funds from the Borrower (A) in reimbursement of any
payment made by the Issuing Bank under the Letter of Credit with respect to
which any Revolving Credit Lender has made a Participation Advance to the
Issuing Bank, or (B) in payment of interest on such a payment made by the
Issuing Bank under such a Letter of Credit, the Agent will pay to each Revolving
Credit Lender, in the same funds as those received by the Agent, the amount of
such Revolving Credit Lender’s Ratable Share of such funds, except the Agent
shall retain, for the account of the Issuing Bank, the amount of the Ratable
Share of such funds of any Revolving Credit Lender that did not make a
Participation Advance in respect of such payment by Agent.

(ii) If the Agent or the Issuing Bank is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of the payments made by any Loan Party to
the Agent or the Issuing Bank pursuant to Section 2.9 in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
Revolving Credit Lender shall, on demand of the Agent or the Issuing Bank,
forthwith return to the Agent or the Issuing Bank the amount of its Ratable
Share of any amounts so returned by the Agent or the Issuing Bank plus interest
thereon from the date such demand is made to the date such amounts are returned
by such Revolving Credit Lender to the Agent or the Issuing Bank, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

(e) Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Bank’s application and agreement for letters of credit and the Issuing
Bank’s written regulations and customary practices relating to letters of
credit, though such interpretation may

 

- 28 -



--------------------------------------------------------------------------------

be different from such Loan Party’s own. In the event of a conflict between such
application or agreement and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of its gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction),
the Issuing Bank shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

(f) Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Bank shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

(g) Nature of Participation and Reimbursement Obligations. Each Revolving Credit
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse the Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Bank, the Borrower or any other Person for
any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1,
Section 2.4, Section 2.5 or Section 6.2 or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under
Section 2.9;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Bank or any Lender or any other Person or, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency,

 

- 29 -



--------------------------------------------------------------------------------

accuracy, enforceability or genuineness of any draft, demand, instrument,
certificate or other document presented under or in connection with any Letter
of Credit, or any fraud or alleged fraud in connection with any Letter of
Credit, or the transport of any property or provisions of services relating to a
Letter of Credit, in each case even if the Issuing Bank has been notified
thereof;

(vi) payment by the Issuing Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Bank to issue any Letter of Credit in the form
requested by any Loan Party;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Default shall have occurred and be
continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(h) Indemnity. In addition to amounts payable as provided in Section 11.5, each
Loan Party hereby agrees to protect, indemnify, pay and save harmless the
Issuing Bank from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Bank may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (i) the gross negligence or willful misconduct of the
Agent (as finally determined by a court of competent jurisdiction) or (ii) the
wrongful dishonor by the Issuing Bank of a proper demand for payment made under
any Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
“Governmental Acts”).

 

- 30 -



--------------------------------------------------------------------------------

(i) Liability for Acts and Omissions. As between any Loan Party and the Issuing
Bank, such Loan Party assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
shall not be responsible for any of the following including, without limitation,
any losses or damages to any Loan Party or other Person or property relating
therefrom: (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Bank shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, electronic mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Bank’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Issuing Bank from liability for its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Bank be liable to any
Loan Party for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including, without limitation, attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender: (A) may
rely on any oral or other communication believed in good faith by the Issuing
Bank to have been authorized or given by or on behalf of the applicant for a
Letter of Credit, (B) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (C) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender; (D) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(E) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is

 

- 31 -



--------------------------------------------------------------------------------

located; and (F) may settle or adjust any claim or demand made on the Issuing
Bank in any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put the Issuing Bank under any resulting liability to the Borrower or any
Lender.

2.10 Increase in Revolving Credit Commitment.

(a) Request for Increase. So long as no Default or Event of Default has occurred
and is continuing, upon notice to the Agent (which shall promptly notify the
Revolving Credit Lenders), the Borrower may from time to time, request an
increase in the Revolving Credit Commitment by an amount (for all such requests)
not exceeding Fifty Million Dollars ($50,000,000); provided that any such
request for an increase shall be in a minimum amount of Five Million Dollars
($5,000,000). At the time of sending such notice, the Borrower (in consultation
with the Agent) shall specify the time period within which each Revolving Credit
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Revolving
Credit Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than its Ratable Share of such requested increase. Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment.

(c) Notification by Agent; Additional Revolving Credit Lenders. The Agent shall
notify the Borrower and each Revolving Credit Lender of the Revolving Credit
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to the approval of the Agent, the Issuing Bank
and the Swing Loan Lender (which approvals shall not be unreasonably withheld),
the Borrower may also invite additional financial institutions (subject to the
consent of the Agent, not to be unreasonably withheld) to become Revolving
Credit Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Commitment is
increased in accordance with this Section, the Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase. The Agent shall promptly notify the
Borrower and the Revolving Credit Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.

 

- 32 -



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Agent a certificate of each Loan
Party dated as of the Revolving Credit Increase Effective Date (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in ARTICLE V and
the other Loan Documents are true and correct in all material respects on and as
of the Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.10, the representations and warranties contained in
Section 5.9(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 9.1 and Section 9.2, and (B) no Default or Event of Default
has occurred and is continuing.

(f) Prepayments upon Effectiveness of Increase. The Borrower shall prepay (which
may be with the proceeds of Revolving Credit Loans received on such date) any
Revolving Credit Loans outstanding on the Revolving Credit Increase Effective
Date to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised Ratable Shares arising from any nonratable increase in
the Revolving Credit Commitments under this Section. To the extent any Lender (a
“reducing Lender”) would be entitled to additional amounts required to be paid
by the Borrower pursuant to Section 4.6 (“breakage cost”), as a result its
Revolving Credit Loan being subject to a prepayment described in the preceding
sentence, the Lenders (including any new Lenders) which have increased their pro
rata share of the Revolving Credit Commitment (each, an “Increasing Lender”)
shall each pay to each such reducing Lender a portion of such reducing Lender’s
breakage cost equal to the percentage of the increase in the Revolving Credit
Commitment represented by such Increasing Lender’s increased Revolving Credit
Commitment.

ARTICLE III

INTEREST RATES

3.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans, or portions thereof, as selected by the Borrower in
accordance with the terms and conditions hereof, at either Interest Rate Option
it selects, it being understood that, subject to the provisions of this
Agreement, the Borrower may select different Interest Rate Options and different
Interest Periods to apply simultaneously to the Loans comprising different
Borrowing Tranches and may convert to or renew one or more Interest Rate Options
with respect to all or any portion of the Loans comprising any Borrowing
Tranche, provided that there shall not be at any one time outstanding more than
ten (10) Borrowing Tranches in the aggregate among all of the Loans and provided
further that only the Base Rate Option or such other interest rates as First
Commonwealth and the Borrower may agree to from time to time (unless repayment
of such Swing Loans is demanded by the Swing Loan Lender pursuant to
Section 2.8, in which event such other interest rates shall not apply and
interest on such Swing Loans shall be calculated and payable by the Borrower at
the Base Rate Option) shall apply to the Swing Loans. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such

 

- 33 -



--------------------------------------------------------------------------------

Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate.

3.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such Euro-Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

(a) Amount of Borrowing Tranche. each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of One Million and 00/100 Dollars ($1,000,000.00) and
not less than Two Million and 00/100 Dollars ($2,000,000.00); and

(b) Renewals. in the case of the renewal of a Euro-Rate Option at the end of an
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period, without duplication in payment of interest for
such day.

3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence and during the continuance
of any Event of Default:

(a) Letter of Credit Fees, Interest Rate. the Letter of Credit Fees and the rate
of interest for each Loan otherwise applicable pursuant to Section 2.9 or
Section 3.1, respectively, shall be increased by two percent (2.0%) per annum;

(b) Other Obligations. each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Base Rate Option plus an additional two percent (2.0%) per
annum from the time such Obligation becomes due and payable and until it is paid
in full; and

(c) Euro-Rate Option. No Borrowing Tranche may convert to or renew under a
Euro-Rate Option.

(d) Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 3.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk. All such interest shall be payable by the Borrower upon demand by
Agent.

3.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

(a) Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Agent shall have determined that:

 

- 34 -



--------------------------------------------------------------------------------

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, the Agent shall
have the rights specified in Section 3.4.

(b) Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law);

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan; or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market, then the Agent shall have the rights specified in Section 3.4.

(c) Agent’s and Lender’s Rights. In the case of any event specified in
Section 3.4(a) the Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 3.4(b), such Lender
shall promptly so notify the Agent and endorse a certificate to such notice as
to the specific circumstances of such notice, and the Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (i) the Lenders, in the
case of such notice given by the Agent, or (ii) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a Euro-Rate Option shall be suspended until the Agent shall have later
notified the Borrower, or such Lender shall have later notified the Agent, of
the Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Agent makes a determination under Section 3.4 and the Borrower has
previously notified the Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Agent of a determination under Section 3.4, the
Borrower shall, subject to the Borrower’s indemnification Obligations under
Section 4.6, as to any Loan of the Lender to which a Euro-Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 4.4. Absent due notice from the Borrower of conversion
or prepayment, such Loan shall automatically be converted to the Base Rate
Option otherwise available with respect to such Loan upon such specified date.

 

- 35 -



--------------------------------------------------------------------------------

3.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2, the Borrower shall be deemed to have converted such
Borrowing Tranche to the Base Rate Option, commencing upon the last day of the
existing Interest Period.

3.6 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by First Commonwealth’s “prime rate” shall be made on the basis of a
year of three hundred sixty-five (365) or three hundred sixty-six (366) days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360) day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred sixty-five (365) day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day. Each determination
by the Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Loan Parties or the
Lenders determine that (i) the Leverage Ratio – Pricing as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio – Pricing would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders, promptly on demand by the
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code of the United
States, automatically and without further action by the Agent, any Lender or the
Issuing Bank), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender or the Issuing Bank, as the case may be, under ARTICLE X or
any other section of this Agreement.

ARTICLE IV

PAYMENTS

4.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 12:00 noon, Pittsburgh
time, on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Agent at the

 

- 36 -



--------------------------------------------------------------------------------

Principal Office for the account of the Swing Loan Lender, with respect to the
Swing Loans, and for the ratable accounts of the Revolving Credit Lenders, with
respect to the Revolving Credit Loans, in U.S. Dollars and in immediately
available funds, and the Agent shall promptly distribute such amounts to the
applicable Lenders in immediately available funds. The Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”

4.2 Pro Rata Treatment of Lenders.

Each borrowing (other than Swing Loans) shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Agent’s Fee) or amounts due from the Borrower hereunder to
the Lenders with respect to the Loans, shall (except as provided in Section 3.4
in the case of an event specified in Section 3.4, Section 4.4 or Section 4.6) be
made in proportion to the applicable Loans outstanding from each Lender and, if
no such Loans are then outstanding, in proportion to the Ratable Share of each
Lender. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swing Loan
Lender according to ARTICLE II.

4.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each calendar month and on the
Expiration Date or upon acceleration of the Notes. Interest on Loans to which
the Euro-Rate Option applies shall be due and payable on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the ninetieth (90th) day of such Interest Period.
Interest on mandatory prepayments of principal under Section 4.5 shall be due on
the date such mandatory prepayment is due. Interest on the principal amount of
each Loan or other monetary Obligation shall be due and payable on demand after
such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).

4.4 Voluntary Prepayments and Reduction of Commitment.

(a) Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 4.4 below or in Section 4.6):

(i) at any time with respect to any Loan to which the Base Rate Option applies;

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies; and

(iii) on the date specified in a notice by any Lender pursuant to Section 3.4
with respect to any Loan to which a Euro-Rate Option applies.

 

- 37 -



--------------------------------------------------------------------------------

Whenever the Borrower desires to prepay any part of the Loans, the Borrower
shall provide a prepayment notice to the Agent by 1:00 p.m., Pittsburgh time, at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans or no later than 10:00 a.m., Pittsburgh time, on the date of
prepayment of the Swing Loans, setting forth the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) a statement indicating the application of the prepayment between the Swing
Loans and the Revolving Credit Loans; and

(z) the total principal amount of such prepayment, which shall not be less than
Five Hundred Thousand and 00/100 Dollars ($500,000.00) for any Loan (or the
outstanding amount if such Loan, if such amount is less than Five Hundred
Thousand and 00/100 Dollars ($500,000.00)).

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 3.4, if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied first to Loans to which the Base Rate Option applies, then to Loans to
which the Euro-Rate Option applies. Any prepayment hereunder shall be subject to
the Borrower’s Obligation to indemnify the Lenders under Section 4.6.

(b) Replacement of a Lender. In the event any Lender (i) gives notice under
Section 3.4 or Section 4.6 or (ii) becomes a Defaulting Lender (each, a
“Replacement Event”), then the Borrower shall have the right at its option, with
the consent of the Agent, which shall not be unreasonably withheld, to prepay
the Loans of such Lender in whole, together with all interest accrued thereon,
and terminate such Lender’s Commitment within ninety (90) days after such
Replacement Event; provided that the Borrower shall also pay to such Lender
(unless such Lender is a Defaulting Lender pursuant to subsection “(a)” or “(b)”
of the definition of “Defaulting Lender”) at the time of such prepayment any
amounts required under Section 4.6 and any accrued interest due on such amount
and any related fees; provided, however, that the remaining Lenders shall have
no obligation hereunder to increase their Commitments.

(c) Change of Lending Office. Each Lender agrees that upon the occurrence of any
event giving rise to increased costs or other special payments under Section 3.4
or Section 4.6 with respect to such Lender, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 4.4
shall affect or postpone any of the

 

- 38 -



--------------------------------------------------------------------------------

Obligations of the Borrower or any other Loan Party or the rights of any Credit
Provider provided in this Agreement.

(d) Voluntary Reduction of Commitment. The Borrower shall have the right at any
time and from time to time upon five (5) Business Days’ prior written notice to
Agent to permanently and ratably reduce, in whole multiples of One Million and
00/100 Dollars ($1,000,000.00) and not less than Five Million and 00/100 Dollars
($5,000,000.00) of principal, or terminate the Revolving Credit Commitments
without penalty or premium, except as hereinafter set forth, provided that any
such reduction or termination shall be accompanied by (i) the payment in full of
any Commitment Fee and other fees then accrued on the amount of such reduction
or termination, (ii) prepayment of the Revolving Credit Loans (and the Borrower
shall Cash Collateralize, if necessary, any Letters of Credit and pay, if
necessary, any Swing Loans), together with the full amount of interest accrued
on the principal sum to be prepaid (and all amounts referred to in Section 4.6),
to the extent that the aggregate amount thereof then outstanding exceeds the
Commitments as so reduced or terminated. From the effective date of any such
reduction or termination, the obligations of Borrower to pay the Commitment Fee
shall correspondingly be reduced or cease, as the case may be.

4.5 Mandatory Prepayments and Reduction of Commitment.

(a) Sale of Assets; Debt Offerings. Immediately upon any (i) issuance of
Indebtedness not authorized by Section 8.1, or (ii) sale of assets not
authorized by Section 8.7, the Borrower shall make a mandatory prepayment of
Loans equal to the amount of such Indebtedness or the proceeds of such sale (net
of any estimated taxes, but subject to the Borrower’s requirement to true up any
excess at the time of payment of such tax), as applicable. All prepayments of
Loans pursuant to this Section 4.5(a) shall be applied to the payment in full of
the principal amount of all Revolving Loans. Any prepayment hereunder shall be
subject to the Borrower’s Obligation to indemnify the Lenders under
Section 4.6(c).

(b) Application Among Interest Rate Options. All prepayments required pursuant
to this Section 4.5 shall first be applied among the Interest Rate Options to
the principal amount of the Loans subject to the Base Rate Option, then to Loans
subject to a Euro-Rate Option. In accordance with Section 4.6(c), the Borrower
shall indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.

4.6 Additional Compensation in Certain Circumstances.

(a) Increased Costs, Etc. If any Change in Law:

(i) subjects any Lender to any tax of any kind whatsoever or changes the basis
of taxation with respect to this Agreement, the Notes, the Loans or payments by
the Borrower of principal, interest, Commitment Fees, or other amounts due from
the Borrower hereunder or under the Notes (except for taxes on the overall net
income of such Lender);

(ii) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against credits or

 

- 39 -



--------------------------------------------------------------------------------

commitments to extend credit extended by, or credits participated in by, or
assets (funded or contingent) of, deposits with or for the account of, or other
acquisitions of funds by, any Lender; or

(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or any Loan made by such Lender and the
result of any of the foregoing shall be to increase the cost to such Lender of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) by an amount which such Lender in its sole discretion deems to be
material, then such Lender shall from time to time notify the Borrower and the
Agent of such additional amount or amounts determined (using any averaging and
attribution methods employed in good faith) by such Lender to be necessary to
compensate such Lender for such additional costs incurred or reduction suffered.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given. The obligations of the
Borrower pursuant to this Section 4.6(a) are subject to the following: no Lender
shall enforce the provisions solely against the Borrower or against a few of
such Lender’s customers without in each case generally enforcing these (or
similar provisions in other contracts) with respect to similarly situated
borrowers (provided that, anything herein to the contrary notwithstanding, no
Lender shall be required to disclose to the Borrower the identity of, or the
nature of such Lender’s relationship with, any other of such Lender’s
customers).

(b) Capital Adequacy Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company, if any, could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then such Lender shall from time to time notify the Borrower
and the Agent of such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

(c) Indemnity. In addition to the compensation required by Section 4.6(a), each
Loan Party shall indemnify each Lender against all liabilities, losses or
expenses (including loss of margin, any loss or expense incurred in liquidating
or employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Lender to fund or maintain Loans subject to
a Euro-Rate Option) which such Lender sustains or incurs as a consequence of
any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period

 

- 40 -



--------------------------------------------------------------------------------

(whether or not such payment or prepayment is mandatory, voluntary or automatic
and whether or not such payment or prepayment is then due);

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 or
Section 3.2 or notice relating to prepayments under Section 4.4 or notice
relating to Commitment reductions under Section 4.4; or

(iii) default by any Loan Party in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Loan Parties to such
Lender ten (10) Business Days after such notice is given.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:

5.1 Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership, limited liability company or other entity, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Loan Party and each Subsidiary of each Loan
Party has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in (a) its jurisdiction listed of incorporation or formation and (b) except
where the failure to be so qualified could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary. Schedule 5.1 sets forth the jurisdiction of formation or organization
for each Loan Party and each Subsidiary, and any jurisdiction in which such Loan
Party or Domestic Subsidiary has been qualified to transact business.

5.2 Capitalization and Ownership.

The authorized capital stock of each Loan Party and the shares (referred to
herein as the “Shares”) which are issued and outstanding thereof, and the
ownership of each Guarantor, are as indicated on Schedule 5.2. All of the Shares
have been validly issued and are fully paid

 

- 41 -



--------------------------------------------------------------------------------

and nonassessable. There are no options, warrants or other rights outstanding to
purchase any such shares except as indicated on Schedule 5.2.

5.3 Subsidiaries.

Schedule 5.3 states the name of each Loan Party’s Subsidiaries, its jurisdiction
of incorporation or formation, and: (a) if it is a corporation, the owners (and
their percentages) of the outstanding shares therein (referred to herein as the
“Subsidiary Shares”) and, for any Domestic Subsidiary, its authorized capital
stock and the issued and outstanding shares; (b) if it is a partnership, the
partners (and their percentages) of its outstanding partnership interests (the
“Partnership Interests”); and (c) if it is a limited liability company, the
members and managers and each of their percentages, and voting rights associated
therewith, of its outstanding limited liability company interests (the “LLC
Interests”). Each Loan Party and each Subsidiary of each Loan Party has good and
marketable title to all of the Subsidiary Shares, Partnership Interests and LLC
Interests it purports to own, free and clear in each case of any Lien. All
Subsidiary Shares, Partnership Interests and LLC Interests with respect to any
Domestic Subsidiary have been validly issued, and all Subsidiary Shares with
respect to any Domestic Subsidiary are, where applicable, fully paid and
nonassessable. All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be. There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests, or any other Equity Interests, in any
such Subsidiary except as indicated on Schedule 5.3.

5.4 Power and Authority.

Each Loan Party has full corporate, or limited liability company power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

5.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any Loan Document may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance.

 

- 42 -



--------------------------------------------------------------------------------

5.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (a) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or any Subsidiary of any Loan Party or (b) any Law
or any material agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries.

5.7 Litigation.

Except as disclosed on Schedule 5.7, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party or any Subsidiary
of any Loan Party, threatened against such Loan Party or any such Subsidiary at
law or equity before any Official Body which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Change. None of
the Loan Parties or any Subsidiaries of any Loan Party is in violation of any
order, writ, injunction or any decree of any Official Body which, individually
or in the aggregate, could reasonably be expected to result in any Material
Adverse Change.

5.8 Title to Properties.

The North American real property owned or leased by each Loan Party, as of the
date of this Agreement, is described on Schedule 5.8. Each Loan Party and each
Subsidiary of each Loan Party has good and marketable and insurable fee simple
title to, or valid leasehold interest in, all properties, assets and other
rights which it purports to own or lease or which are reflected as owned or
leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens and subject to the terms and conditions of the applicable
leases, if any. Upon consummation of the transactions contemplated hereby, all
leases of property are in full force and effect without the necessity for any
consent which has not previously been obtained.

5.9 Financial Statements.

(a) Annual Statements. The Loan Parties have delivered to the Agent copies of
its audited financial statements for fiscal year 2010 (the “Annual Statements”).
The Annual Statements are correct and complete and fairly represent the
consolidated financial condition of the Loan Parties and their respective
Subsidiaries as of December 31, 2010, and the results of operations for the
fiscal year then ended and have been prepared in accordance with GAAP.

(b) Financial Projections. The Loan Parties have delivered to the Agent summary
consolidated financial projections (which have been delivered to the Lenders by
the Borrower) for the period from the fiscal years ending December 31, 2011,
through December 31, 2015 derived from various assumptions of the Loan Parties’
management (the

 

- 43 -



--------------------------------------------------------------------------------

“Financial Projections”). The Financial Projections represent a reasonable range
of possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Loan Parties’ management.

(c) Accuracy of Financial Statements. No Loan Party and no Subsidiary of any
Loan Party has any liabilities, contingent or otherwise, or forward or long-term
commitments required to be disclosed on financial statements under GAAP as of
December 31, 2010, that are not disclosed in the Annual Statements or in the
notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of any Loan Party or any Subsidiary of
any Loan Party which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change. Since December 31, 2010, no
Material Adverse Change has occurred.

5.10 Use of Proceeds; Margin Stock.

(a) General. The Loan Parties intend to use the proceeds of the Loans in
accordance with Section 7.10.

(b) Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan Party
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U promulgated by the Board). No part of the proceeds of any Loan has
been or will be used, immediately, incidentally or ultimately, to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board. None
of the Loan Parties or any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than twenty-five percent (25%) of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

5.11 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Lender in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Agent and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

5.12 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment

 

- 44 -



--------------------------------------------------------------------------------

or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges (a) are being contested in good faith
by appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made, and (b) individually or in the aggregate, could not reasonably be
expected to result in any Material Adverse Change. There are no agreements or
waivers extending the statutory period of limitations applicable to any federal
income tax return of any Loan Party or Subsidiary of any Loan Party for any
period.

5.13 Consents and Approvals.

No material consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party.

5.14 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Default. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of (a) any term of its certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents or (b) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where any such
violation, individually or in the aggregate, could reasonably be expected to
result in any Material Adverse Change.

5.15 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material Intellectual Property, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently conducted and planned to be conducted by such Loan Party or
Subsidiary, without known possible, alleged or actual conflict with the rights
of others.

5.16 Insurance.

Schedule 5.16 lists all insurance policies and other bonds to which any Loan
Party is a party as of the Closing Date, all of which, as of the Closing Date,
are valid and in full force and effect and for which no notice has been given or
claim made and no grounds exist to cancel or avoid any of such policies or bonds
or to reduce the coverage provided thereby. Such policies and bonds provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each Loan Party in accordance with
prudent business practice in the industry of the Loan Parties and their
Subsidiaries.

 

- 45 -



--------------------------------------------------------------------------------

5.17 Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance with all applicable
Laws (other than Environmental Laws or Safety Laws which are specifically
addressed in Section 5.22) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in any Material Adverse Change.

5.18 Material Contracts; Burdensome Restrictions.

Schedule 5.18 lists all material contracts relating to the business operations
of each Loan Party, all domestic employee benefit plans and domestic Labor
Contracts, as of the date of this Agreement. All such material contracts and
domestic employee benefit plans and domestic Labor Contracts are valid, binding
and enforceable upon such Loan Party and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder with
respect to any Loan Party or, to any Loan Party’s actual knowledge, with respect
to parties other than such Loan Party. None of the Loan Parties is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Change.

5.19 Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

5.20 Plans and Benefit Arrangements.

(a) Except as set forth on Schedule 5.20, the Borrower and each other member of
the ERISA Group are in compliance in all material respects with any applicable
provisions of ERISA and the Internal Revenue Code with respect to all Benefit
Arrangements, Plans and Multiemployer Plans. There has been no Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or, to the best
knowledge of the Borrower and each member of the ERISA Group, with respect to
any Multiemployer Plan or Multiple Employer Plan, which could result in any
material liability of the Borrower or any other member of the ERISA Group. The
Borrower and all other members of the ERISA Group have made when due any and all
payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto. With respect to
each Plan and Multiemployer Plan, the Borrower and each other member of the
ERISA Group (A) have fulfilled in all material respects their obligations under
the minimum funding standards of ERISA, (B) have not incurred any liability to
the PBGC, and (C) have not had asserted against them any penalty for failure to
fulfill the minimum funding requirements of ERISA.

 

- 46 -



--------------------------------------------------------------------------------

(b) To the best knowledge of the Borrower and each member of the ERISA Group,
each Multiemployer Plan and Multiple Employer Plan is able to pay benefits
thereunder when due.

(c) Neither the Borrower nor any other member of the ERISA Group has instituted
or intends to institute proceedings to terminate any Plan.

(d) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

(e) Except as set forth on Schedule 5.20, the aggregate actuarial present value
of all benefit liabilities (whether or not vested) under all Plans that are
presently sponsored by the Borrower or a member of the ERISA Group as disclosed
in, and as of the date of, the most recent actuarial report for such Plans
delivered on or prior to the Closing Date, does not exceed the aggregate fair
market value of the assets of such Plans, using the actuarial assumptions set
forth in such report.

(f) Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

(g) To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group have paid when due all premiums required to be
paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, the Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

(h) All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in all material respects in accordance with their terms and
applicable Law.

(i) No Foreign Subsidiary sponsors, maintains or contributes to any Plan,
Benefit Arrangement Multiple Employer Plan or Multiemployer Plan or any other
similar plan which is subject to ERISA or the Code.

5.21 Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws, including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to

 

- 47 -



--------------------------------------------------------------------------------

comply, individually or in the aggregate, could reasonably be expected to result
in any Material Adverse Change. There are no outstanding grievances, arbitration
awards or appeals therefrom arising out of the Labor Contracts or current or
threatened strikes, picketing, handbilling or other work stoppages or slowdowns
at facilities of any of the Loan Parties or any of their Subsidiaries which,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Change.

5.22 Environmental Matters and Safety Matters.

Except as disclosed on Schedule 5.22:

(a) None of the Loan Parties and none of the Subsidiaries of any Loan Party have
received any Environmental Complaint, whether directed or issued to any Loan
Party or relating or pertaining to any predecessor of any such Loan Party or
Subsidiary or to any prior owner, operator or occupant of any portion of the
Property which either (i) has not been fully resolved with no further liability
or obligation to any of the Loan Parties or their Subsidiaries or (ii) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change, and none of such Loan Parties or Subsidiaries have
knowledge of any facts to form a reasonable belief that any such Environmental
Complaint relating or pertaining to any Loan Party or any Subsidiary of any Loan
Party might be received.

(b) No activity or operation of any Loan Party or any Subsidiary of any Loan
Party at any Property location is being or has been conducted in violation of
any Environmental Law or Environmental Permit except for violations which, if
unresolved, would not impose any material costs on any of the Loan Parties to
resolve, or violations which have been fully resolved with no further liability
or obligation to any of the Loan Parties or their Subsidiaries and to the
knowledge of any such Loan Party or Subsidiary no activity or operation of any
predecessor of any such Loan Party or Subsidiary or any prior owner, operator or
occupant of any portion of the Property was conducted in violation of any
Environmental Law in effect as of the date any such predecessor, prior owner,
operator or occupant conducted such activity or operation.

(c) Except for Contamination which is neither reportable nor materially costly
to delineate or remediate, there is no Contamination present on, in, under or
migrating from, any portion of the Property due to the respective operations of
any Loan Party or any Subsidiary or any Loan Party, or to any Loan Party’s or
Subsidiary of any Loan Party’s knowledge is any Contamination migrating to any
portion of the Property due to the operations and activities of any Person
(other than any Loan Party or any Subsidiary of any Loan Party).

(d) Each Loan Party and each Subsidiary of each Loan Party has all Environmental
Permits except for any such Environmental Permits the absence of which (i) would
not result in a material deficiency in any Loan Party’s ability to conduct
legally its operations or activities at any portion of the Property or (ii) is
reasonably likely to result in the issuance by an Official Body of a cease and
desist order (“Material Environmental Permits”), and all such Material
Environmental Permits are in full force and effect and each such Loan Party’s or
Subsidiary’s operations at the Property locations are conducted in compliance in
all material respects with the terms and conditions of such Material
Environmental Permits and none of the Loan Parties has received any written
notice from an Official Body that such Official Body has

 

- 48 -



--------------------------------------------------------------------------------

or intends to suspend, revoke or adversely alter, whether in whole or in part,
any such Material Environmental Permit.

(e) Each Loan Party and each Subsidiary of each Loan Party has submitted to an
Official Body and/or maintains in its files, as applicable, all Environmental
Records, except for matters which, if unresolved, would not impose any material
costs on any of the Loan Parties to resolve.

(f) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks operated or owned by any
Loan Party or any Subsidiary of any Loan Party located on any portion of the
Property contain or use, except in material compliance with applicable
Environmental Laws and Environmental Permits, if required, Regulated Substances
or otherwise are operated or maintained except in material compliance with
Environmental Laws and Environmental Permits, if required, and to the knowledge
of each Loan Party and each Subsidiary of each Loan Party, there are no other
structures, improvements, equipment, fixtures, impoundments, pits, lagoons or
aboveground or underground storage tanks located on any portion of the Property
that contain, contained, use or used Regulated Substances.

(g) To the knowledge of each Loan Party and each Subsidiary of each Loan Party,
no facility or site to which any such Loan Party or Subsidiary, either directly
or indirectly by a third party, has sent Regulated Substances generated or owned
by any Loan Party or any Subsidiary of any Loan Party for storage, treatment,
disposal or other management has been or is being operated in material violation
of Environmental Laws or pursuant to Environmental Laws is identified or
proposed to be identified on any list of contaminated properties or other
properties which pursuant to applicable Environmental Laws are the subject of a
Remedial Action by an Official Body or any other Person (including any such Loan
Party or Subsidiary).

(h) No portion of the Property is identified or to the knowledge of any Loan
Party or any Subsidiary of any Loan Party proposed to be identified on any list
of contaminated properties or other properties which pursuant to applicable
Environmental Laws are the subject of a Remedial Action by an Official Body or
any other Person (including any such Loan Party or Subsidiary), nor to the
knowledge of any such Loan Party or Subsidiary is any property adjoining or
hydrologically connected to any portion of the Property identified or proposed
to be identified on any such list or the subject of a Remedial Action.

(i) To the knowledge of any Loan Party or any Subsidiary of any Loan Party, no
portion of the Property constitutes an Environmentally Sensitive Area.

(j) No lien or other encumbrance authorized by Environmental Laws exists against
any portion of the Property and none of the Loan Parties nor any Subsidiary of
any Loan Party has any knowledge of any facts to form a reasonable belief that
such a lien or encumbrance may be imposed.

(k) Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of any portion of the
Property will trigger or has triggered any obligation under any applicable
Environmental Laws to make a

 

- 49 -



--------------------------------------------------------------------------------

filing, provide a notice, provide other disclosure or take any other action, or
in the event that any such transaction-triggered obligation does arise or has
arisen under any applicable Environmental Laws, all such actions required
thereby have been taken in material compliance with applicable Environmental
Laws.

(l) The activities and operations of the Loan Parties and the Subsidiaries of
the Loan Parties are being conducted in material compliance with applicable
Safety Laws.

(m) The Loan Parties and the Subsidiaries of the Loan Parties have not received
any Safety Complaints which either (i) has not been fully resolved with no
further liability or obligation to any of the Loan Parties or their Subsidiaries
or (ii) could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change, and to the knowledge of the such Loan
Parties or Subsidiaries no such Safety Complaints are being threatened and such
Loan Parties or Subsidiaries have any knowledge of any facts to form a
reasonable belief that a Safety Complaint might be received or instituted.

(n) Each Loan Party and each Subsidiary of each Loan Party has submitted to an
Official Body and/or maintains in its files, as applicable, all Safety Filings
and Records, except for matters which, if unresolved, would not impose any
material costs on any of the Loan Parties to resolve.

5.23 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens.

5.24 Anti-Terrorism Laws.

(a) General. None of the Loan Parties, nor any Affiliate of any Loan Party, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(b) Executive Order No. 13224. None of the Loan Parties, nor or any Affiliate of
any Loan Party, acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each, a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

- 50 -



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) to the knowledge of any Loan Party, a Person or entity with which any
Lender is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list;

(vi) a person or entity who is or is affiliated with a person or entity listed
above; and

(vii) to the knowledge of each Loan Party, no Loan Party acting in any capacity
in connection with the Loans, Letters of Credit or other transactions hereunder
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(B) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224.

5.25 Solvency.

After giving effect to the transactions contemplated by this Agreement, the Loan
Documents and the making of Loans and issuance of Letters of Credit hereunder:

(a) the fair value of the assets of each Loan Party will exceed the total amount
of liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Loan Party;

(b) the present fair salable value of the assets of each Loan Party will exceed
the probable total liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of each such Loan Party as they become absolute
and matured;

(c) each Loan Party will be able to pay its debts, including contingent
liabilities, as they mature and become due;

(d) no Loan Party is nor will it be, engaged in a business for which its capital
is, or would be, unreasonably small;

(e) no Loan Party is nor will be engaged in a business or transaction for which
the remaining assets of such Loan Party are or would be unreasonably small in
relation to such business or transaction; and

 

- 51 -



--------------------------------------------------------------------------------

(f) no Loan Party has incurred (by way of assumption or otherwise) any
obligation or liability (contingent, subordinated, unmatured and unliquidated or
otherwise) under this Agreement or any of the other Loan Documents, Acquisition
Documents or Repurchase Documents to which it is a party, nor has it made any
conveyance pursuant to or in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Loan Party.

5.26 Common Enterprise.

The successful operation and condition of each of the Loan Parties is dependent
on the continued successful performance of the functions of the group of the
Loan Parties as a whole and the successful operation of each of the Loan Parties
is dependent on the successful performance and operation of each other Loan
Party. Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (a) successful operations of each of the
other Loan Parties and (b) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

5.27 Brokers; Commissions.

No agent, broker, investment banker, financial advisor or other firm or Person
is or will be entitled to any broker’s or finder’s fee or any other commission
or similar fee in connection with the transactions contemplated under the Loan
Documents.

ARTICLE VI

CONDITIONS PRECEDENT

The obligation of each Lender to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

6.1 Initial Loan.

On the Closing Date:

(a) Officer’s Certificate. The representations and warranties of each of the
Loan Parties contained in ARTICLE V and in each of the other Loan Documents
shall be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and each of the Loan
Parties shall have performed and complied with all covenants and conditions
hereof and thereof, no Event of Default or Default shall have occurred and be
continuing or shall exist, and there shall be delivered to the Agent for the
benefit of each Lender a certificate of each of the Loan

 

- 52 -



--------------------------------------------------------------------------------

Parties, dated the Closing Date and signed by the Chief Executive Officer,
President, or Authorized Financial Officer of each of the Loan Parties, to each
such effect.

(b) Secretary’s Certificate. There shall be delivered to the Agent for the
benefit of each Lender a certificate dated the Closing Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to:

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Agent and each Lender may conclusively rely;

(iii) certification that copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on May 8, 2009 have not been amended or modified and
remain in full force and effect; and

(iv) certificates from the appropriate state officials as to the continued
existence and good standing of each Loan Party in each state where organized.

(c) Delivery of Loan Documents. The Guaranty Agreement, each Note and the
Intercompany Subordination Agreement shall have each been duly executed and
delivered to the Agent, together with any other Loan Document required to be
delivered on the Closing Date.

(d) Opinion of Counsel. There shall be delivered to the Agent for the benefit of
the Agent and each Lender a written opinion of internal counsel for the Loan
Parties, dated the Closing Date and in form and substance satisfactory to the
Agent and its counsel, as to such matters incident to the transactions
contemplated herein as the Agent may reasonably request.

(e) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance satisfactory to the Agent and counsel for the Agent,
and the Agent shall have received all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
such transactions, in form and substance satisfactory to the Agent and said
counsel, as the Agent or said counsel may reasonably request.

(f) Payment of Fees. The Borrower shall have paid or caused to be paid to the
Agent for itself and for the account of the Lenders, to the extent not
previously paid, all commitment and other fees accrued through the Closing Date
and all costs and expenses for which the Agent and the Lenders are entitled to
be reimbursed, including, without limitation, fees of counsel to the Agent.

(g) Officer’s Certificate Regarding MACs. Since December 31, 2010, no Material
Adverse Change shall have occurred; prior to the Closing Date, there shall have
been no

 

- 53 -



--------------------------------------------------------------------------------

material change in the management of any Loan Party or Subsidiary of any Loan
Party; and there shall have been delivered to the Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Chief Executive
Officer, President, or Authorized Financial Officer of each Loan Party to each
such effect.

(h) No Violation of Laws. The making of the Loans and the issuance of the
Letters of Credit shall not contravene any Law applicable to any Loan Party or
any of the Lenders.

(i) No Actions or Proceedings. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or legislative body (i) to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Agreement, the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, (ii) if adversely determined could reasonably be expected to result in
a Material Adverse Change, or (iii) which, in the Agent’s sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or any of the other Loan Documents.

(j) Insurance Policies; Certificates of Insurance; Endorsements. The Loan
Parties shall have delivered evidence acceptable to the Agent that adequate
insurance in compliance with Section 7.3 is in full force and effect and that
all premiums then due thereon have been paid.

(k) Lien Searches. The Agent shall have received UCC lien searches with respect
to each Loan Party, in such Loan Party’s jurisdiction of formation or
incorporation, as applicable.

(l) Annual Statements and Financial Projections. The Loan Parties shall have
delivered to the Agent the Annual Statements and the Financial Projections.

6.2 All Extensions of Credit.

At the time of making any Loan or issuing any Letter of Credit, it shall be
condition to the obligation of any Lender or the Issuing Lender making such Loan
or issuing such Letter of Credit, that:

(a) the representations and warranties of the Loan Parties contained in ARTICLE
V and in the other Loan Documents shall be true on and as of the date of such
additional Loan or Letter of Credit with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof;

(b) no Event of Default or Default shall have occurred and be continuing or
shall exist; the making of the Loans or issuance of such Letter of Credit shall
not contravene any Law applicable to any Loan Party or Subsidiary of any Loan
Party or any of the Lenders;

 

- 54 -



--------------------------------------------------------------------------------

(c) no Material Adverse Change shall have occurred; and;

(d) the Borrower shall have delivered to the Agent (and the Issuing Bank, if
applicable) a duly executed and completed Loan Request or application for a
Letter of Credit, as the case may be.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

7.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, except as
otherwise expressly permitted in Section 8.6, maintain its legal existence as a
corporation, limited partnership, limited liability company or other entity and
its license or qualification and good standing in (a) its jurisdiction of
incorporation or formation and (b) except where the failure to be so qualified
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change, each additional jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary.

7.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it the failure of which to pay would result in a Material Adverse Change,
promptly as and when the same shall become due and payable, including all taxes,
assessments and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or charges,
are being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made, but only to the
extent that failure to discharge any such liabilities would not result in any
additional liability which would adversely affect to a material extent the
financial condition of any Loan Party or Subsidiary of any Loan Party, provided
that the Loan Parties and their Subsidiaries will pay all such liabilities
forthwith upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor.

7.3 Maintenance of Insurance and Bonds.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by

 

- 55 -



--------------------------------------------------------------------------------

prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Agent. At the request of
the Agent, the Loan Parties shall deliver to the Agent and each of the Lenders
(x) on the Closing Date and annually thereafter an original certificate of
insurance signed by the Loan Parties’ independent insurance broker describing
and certifying as to the existence of the insurance required to be maintained by
this Agreement and the other Loan Documents and (y) from time to time a summary
schedule indicating all insurance then in force with respect to each of the Loan
Parties. Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain bonds in such amounts and types as are reasonably necessary for the
continued operation of each such Loan Party’s business as conducted on the
Closing Date and as maintained by similar companies in similar circumstances
carrying on similar businesses, all as reasonably determined by the Agent.

7.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition in accordance with the commercially
prudent practices, all of those properties useful or necessary to its business,
and from time to time, such Loan Party will make or cause to be made all
appropriate repairs, renewals or replacements thereof.

7.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.

7.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Lenders to visit and inspect any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request, provided that each
Lender shall provide the Borrower and the Agent with reasonable notice prior to
any visit or inspection. In the event any Lender desires to conduct an audit of
any Loan Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Agent. The costs and
expenses relating to any visitation, inspection or audit will be borne by the
applicable Lenders, absent an Event of Default.

7.7 Keeping of Records and Books of Account.

Each Loan Party shall, and shall cause each Subsidiary of such Loan Party to,
maintain and keep proper books of record and account which enable such Loan
Party and its Subsidiaries to issue financial statements in accordance with GAAP
and as otherwise required by applicable Laws of any Official Body having
jurisdiction over such Loan Party or any Subsidiary

 

- 56 -



--------------------------------------------------------------------------------

of such Loan Party, and in which full, true and correct entries shall be made in
all material respects of all its dealings and business and financial affairs.

7.8 Plans and Benefit Arrangements.

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure,
individually or in the aggregate, could not reasonably be expected to result in
any Material Adverse Change. Without limiting the generality of the foregoing,
the Borrower shall cause all of its Plans and all Plans maintained by any member
of the ERISA Group to be funded in accordance with the minimum funding
requirements of ERISA and the Internal Revenue Code and shall make, and cause
each member of the ERISA Group to make, in a timely manner, all contributions
due to Plans, Benefit Arrangements and Multiemployer Plans.

7.9 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply:

(a) with all applicable Laws in all respects, provided that it shall not be
deemed to be a violation of this Section 7.9 if any failure to comply with any
Law would not (i) result in fines, penalties, and other similar liabilities or
injunctive relief which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change and (ii) violate subsection
(b) below; and

(b) and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits except such non-compliance as does
not materially impair the value of the properties as to which such
non-compliance relates; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up any Contaminations or Regulated Substances from
any of its properties, as required by Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

7.10 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for the ongoing general corporate and working capital needs of the Loan
Parties, including Capital Expenditures and permitted acquisitions. The Loan
Parties shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision thereof.

 

- 57 -



--------------------------------------------------------------------------------

7.11 Subordination of Intercompany Loans.

The Borrower shall cause any intercompany Indebtedness, loans or advances owed
by the Borrower or any of its Subsidiaries to the Borrower or any of its
Subsidiaries to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

7.12 Tax Shelter Regulations.

None of the Loan Parties intends to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any of the Loan Parties
determines to take any action inconsistent with such intention, the Borrower
will promptly (a) notify the Agent thereof, and (b) deliver to the Agent a duly
completed copy of IRS Form 8886 or any successor form. If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

7.13 Anti-Terrorism Laws.

The Loan Parties and their respective Affiliates and agents shall not knowingly
(a) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the USA Patriot Act. The Borrower shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its sole discretion, confirming the Loan Parties’
compliance with this Section 7.13.

7.14 Further Assurances.

(a) Subject to applicable law, the Borrower and each other Loan Party shall
cause each of its Domestic Subsidiaries formed or acquired after the date of
this Agreement, to become a Loan Party by executing a Guarantor Joinder. Upon
execution and delivery thereof, each such Person shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents. The Loan
Parties shall deliver such Guarantor Joinder and related documents (as described
below) to the Agent within five (5) Business Days after its formation or
acquisition.

(b) Without limiting the foregoing, the Borrower will, and will cause each of
the other Loan Parties to, execute and deliver, or cause to be executed and
delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions, which may be required by law or
which the Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents, all at the
expense of the Loan Parties.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply at all times with
the following negative covenants:

8.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(a) The Obligations;

(b) Indebtedness (i) of a Loan Party to another Loan Party, (ii) of a Loan Party
to any wholly owned Subsidiary of a Loan Party, or (iii) of any Foreign
Subsidiary to another Foreign Subsidiary, which is, in any case, subordinated in
accordance with the provisions of Section 7.11;

(c) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(d) Indebtedness owed to any Person in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(e) Indebtedness of the Borrower’s Foreign Subsidiaries and any Guaranty by the
Borrower or any Subsidiary of such Indebtedness;

(f) unsecured Indebtedness of the Borrower to First National Bank of
Pennsylvania evidenced by the Demand Note; provided, that the form of Demand
Note is acceptable to the Agent in the exercise of its reasonable discretion;
and

(g) any other existing Indebtedness as set forth on Schedule 8.1 (including any
extensions or renewals thereof), together with, without duplication, any
Guarantees, Capital Lease Obligations, Purchase Money Security Interests and
other Indebtedness (including in respect of letters of credit) incurred after
the Closing Date.

8.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Domestic
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except:

 

- 59 -



--------------------------------------------------------------------------------

(a) Permitted Encumbrances;

(b) so long as the principal amount secured thereby is not hereafter increased,
and no additional assets become subject to such Lien, any Lien existing on the
date of this Agreement and described on Schedule 8.2;

(c) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon; and

(d) other Liens, securing Indebtedness permitted under Section 8.1 so long as
the aggregate principal amount (or guaranteed lease payment amount with respect
to non-capital leases) of all such Indebtedness outstanding does not, at any
time, exceed Thirty-Five Million and 00/100 Dollars ($35,000,000.00).

8.3 Guaranties.

If an Event of Default exists or would result therefrom, each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time,
directly or indirectly, become or be liable in respect of any Guaranty, or
assume, guarantee, become surety for, endorse or otherwise agree, become or
remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person.

8.4 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

(a) trade credit extended on usual and customary terms in the ordinary course of
business;

(b) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(c) Permitted Investments;

(d) loans and advances to and investments in Loan Parties;

(e) loans and advances to and investments in Foreign Subsidiaries by other
Foreign Subsidiaries which are not obligations of, or recourse to, any Loan
Party (as Indebtedness, by Guaranty or otherwise);

(f) loans to employees (other than shareholders and other than expense advances
made pursuant to clause (b)) of any of the Loan Parties or their Subsidiaries
that

 

- 60 -



--------------------------------------------------------------------------------

(i) have a term of five (5) years or less; and (ii) are in individual amounts
equal to or less than Five Hundred Thousand and 00/100 Dollars ($500,000.00) and
in an aggregate equal to or less than One Million and 00/100 Dollars
($1,000,000.00); provided, however, that any such loans in the amount equal to
or greater than Fifty Thousand and 00/100 Dollars ($50,000.00) shall be
evidenced by a written promissory note;

(g) investments permitted under Section 8.6 hereof;

(h) other loans and advances to and investments in Foreign Subsidiaries,
partnerships and joint ventures; and

(i) loans and advances to third parties in the ordinary course of business for
the purpose of achieving supplier discounts, facilitating potential acquisitions
or for other business purposes.

8.5 Dividends and Related Distributions.

If an Event of Default exists or would result therefrom, each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make or pay,
or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of any of its Equity Interests on account of the
purchase, redemption, retirement or acquisition of any of its Equity Interests,
except for dividends or other distributions payable to another Loan Party or
wholly-owned Subsidiary of a Loan Party.

8.6 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, except
that:

(a) any Loan Party other than the Borrower may consolidate with or merge into
another Loan Party which is wholly-owned by one or more of the other Loan
Parties;

(b) any Loan Party other than the Borrower may consolidate with, merge into, or
acquire assets or capital stock of another Person who is principally engaged in
a business permitted hereunder (a “Target”), so long as:

(i) no Event of Default or Default exists or would result therefrom;

(ii) immediately following any payment made with respect thereto there is
minimum availability under the Revolving Credit Commitments of not less than an
amount equal to ten percent (10%) of the aggregate of the Revolving Credit
Commitments at such time;

(iii) the total consideration paid for such transaction, together with the
aggregate consideration paid for all similar transactions in any fiscal year of
the Borrower does

 

- 61 -



--------------------------------------------------------------------------------

not exceed the greater of (1) Sixty Million and 00/100 Dollars ($60,000,000.00)
and (2) a dollar amount equal to ten percent (10%) of total sales of the
Borrower on a Consolidated Basis as set forth in the audited financial
statements furnished pursuant to the provisions of Section 9.2 hereof with
respect to the immediately preceding fiscal year; and

(iv) in each case in which the Target becomes a new Domestic Subsidiary, the
Borrower shall immediately cause such new Domestic Subsidiary to join this
Agreement as a Loan Party pursuant to Section 7.14; and

(c) any Foreign Subsidiary (which is not a Loan Party) may be merged or
consolidated into any other Foreign Subsidiary.

8.7 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including any sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles, with
or without recourse, or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

(a) transactions involving the sale of inventory in the ordinary course of
business;

(b) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(c) any sale, transfer or lease of assets by a Loan Party or any wholly owned
Subsidiary of such Loan Party to another Loan Party;

(d) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets; and

(e) any other sale, transfer or lease of assets not described above, so long as
(i) no Event of Default or Default exists or would result therefrom, and
(ii) the aggregate book value of such assets (net of depreciation) sold,
transferred or leased during any fiscal year does not exceed ten percent
(10%) of Net Worth.

8.8 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and is in accordance with all applicable Law.

 

- 62 -



--------------------------------------------------------------------------------

8.9 Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than: (a) any
Domestic Subsidiary which has joined this Agreement as Guarantor on the Closing
Date; (b) any Domestic Subsidiary formed after the Closing Date which joins this
Agreement as a Guarantor pursuant to Section 7.14; (c) any Foreign Subsidiary
existing as of the Closing Date; and (d) any Foreign Subsidiary created or
acquired after the Closing Date in compliance with this Agreement (including,
without limitation, Section 8.4 and Section 8.6 hereof).

8.10 Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than (i) those businesses conducted and
operated by such Loan Party or Subsidiary during the fiscal year ended
December 31, 2010, substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year, and (ii) businesses reasonably
related or complementary thereto, and such Loan Party or Subsidiary shall not
permit any fundamental change in such business.

8.11 Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Domestic
Subsidiaries to:

(a) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

(b) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(c) engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, which, individually
or in the aggregate, could reasonably be expected to result in any Material
Adverse Change;

(d) fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

(e) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a material
liability of the Borrower or any member of the ERISA Group;

(f) terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a material liability to the Borrower or any
member of the ERISA Group;

 

- 63 -



--------------------------------------------------------------------------------

(g) make any amendment to any Plan with respect to which security is required
under Section 307 of ERISA; or

(h) fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure to
do so, individually or in the aggregate, could reasonably be expected to result
in any Material Adverse Change.

8.12 Fiscal Year.

No Loan Party shall, and no Loan Party shall permit any Subsidiary of any Loan
Party to, change its fiscal year from the twelve-month period beginning
January 1 and ending December 31.

8.13 Swap Agreements.

No Loan Party will, nor will it permit any of its Subsidiaries to, enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which the Borrower or any Subsidiary thereof has actual exposure (other
than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary
thereof.

8.14 Changes in Material Documents.

Each of the Loan Parties shall not, and shall not permit any of its Domestic
Subsidiaries to (a) amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
or (b) the documentation governing any material Indebtedness, without, in any
case, providing at least thirty (30) calendar days’ prior written notice to the
Agent (or such lesser notice as agreed to by the Agent) and, in the event such
change would be adverse to the Lenders, as determined by the Agent in its sole
discretion, obtaining the prior written consent of the Required Lenders.

8.15 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio, calculated as of
the last day of each fiscal quarter for the four (4) fiscal quarters then ended,
to be less than 2.50 to 1.0.

8.16 Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the last day of each fiscal quarter for the four (4) fiscal quarters then
ended, to be greater than 2.50 to 1.0.

 

- 64 -



--------------------------------------------------------------------------------

8.17 Minimum Net Worth.

The Loan Parties shall not permit Net Worth, at any time, to be less than the
sum of (a) Two Hundred Thirty Million and 00/100 Dollars ($230,000,000.00),
(b) fifty percent (50%) of aggregate amount of Net Income calculated for each
fiscal quarter in which Net Income was earned (as opposed to a net loss),
commencing with the fiscal quarter ending March 31, 2009 (through the date of
determination), and (c) one hundred percent (100%) of the net proceeds from all
sales by the Borrower of Equity Interests in the Borrower made after
May 8, 2009.

8.18 Negative Pledges.

No Loan Party shall directly or indirectly enter into or assume or become bound
by, or permit any Domestic Subsidiary to enter into or assume or become bound
by, any agreement (other than this Agreement and the other Loan Documents), or
any provision of any certificate of incorporation, bylaws, partnership
agreement, operating agreement or other organizational formation or governing
document (a) either (i) granting or permitting or (ii) prohibiting the creation
or assumption of, any Lien or encumbrance upon any such Loan Party’s or
Subsidiary’s domestic properties or assets of any kind, real or personal,
tangible or intangible (including any Equity Interest in any Domestic Subsidiary
or Foreign Subsidiary), whether now owned or hereafter created or acquired,
(b) which prohibits or otherwise restricts its ability to make or pay, or agree
to become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of any of its Equity Interests in any Domestic Subsidiary or Foreign
Subsidiary on account of the purchase, redemption, retirement or acquisition of
any of its Equity Interests in any Domestic Subsidiary or Foreign Subsidiary, or
(c) otherwise prohibiting or restricting any transaction contemplated hereby;
provided that the foregoing shall not apply to (A) restrictions and conditions
imposed by any Law or by any Loan Document, or (B) any Lien in favor of the
Agent to secured all or any portion of the Obligations.

ARTICLE IX

REPORTING REQUIREMENTS

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Lenders:

9.1 Quarterly Financial Statements.

As soon as available and in any event within sixty (60) calendar days after the
end of each of the first (3) three fiscal quarters in each fiscal year,
financial statements of the Borrower on a Consolidated Basis, consisting of an
unaudited consolidated balance sheet as of the end of such fiscal quarter and
related unaudited consolidated statements of income, stockholders’ equity and
cash flows for the fiscal quarter then ended and the fiscal year through

 

- 65 -



--------------------------------------------------------------------------------

that date, all in reasonable detail and certified (subject to normal year-end
audit adjustments) by the Chief Executive Officer, President, or Authorized
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

9.2 Annual Financial Statements.

As soon as available and in any event within one hundred twenty (120) calendar
days after the end of each fiscal year of the Loan Parties, consolidated
financial statements of the Borrower on a Consolidated Basis consisting of an
audited consolidated balance sheet as of the end of such fiscal year, and
related audited consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified (a) as to the audited materials, by
independent certified public accountants of nationally recognized standing
satisfactory to the Agent and (b) as to the unaudited materials, by the Chief
Executive Officer, President, or Authorized Financial Officer of the Borrower.
The certificate or report of accountants shall be free of qualifications (other
than any consistency qualification that may result from a change in the method
used to prepare the financial statements as to which such accountants concur)
and shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.

9.3 Certificate of the Borrower.

Concurrently with the financial statements of the Loan Parties furnished to the
Agent and to the Lenders pursuant to Section 9.1 and Section 9.2 a certificate
(each, a “Compliance Certificate”) of the Borrower signed by the Chief Executive
Officer, President, or Authorized Financial Officer of the Borrower, in
substantially the form of Exhibit E hereto, to the effect that, except as
described pursuant to Section 9.4, (a) the representations and warranties of the
Loan Parties contained in ARTICLE V and in the other Loan Documents are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (b) no Event of Default or Default exists and is continuing
on the date of such certificate, (c) containing calculations in sufficient
detail to demonstrate compliance as of the date of such financial statements
with all financial covenants contained in ARTICLE VIII and (d) containing
calculations in sufficient detail to demonstrate the Leverage Ratio – Pricing as
of the date of such financial statements, it being understood and agreed that,
with respect to clauses (c) and (d) of this sentence, the completion of Annex A
to the form of Compliance Certificate attached hereto as Exhibit E shall
constitute sufficient detail.

9.4 Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Default, a certificate signed by the Chief Executive
Officer, President, or

 

- 66 -



--------------------------------------------------------------------------------

Authorized Financial Officer of such Loan Party setting forth the details of
such Event of Default or Default and the action which such Loan Party proposes
to take with respect thereto.

9.5 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party or which involve a claim
or series of claims in excess of Five Million and 00/100 Dollars ($5,000,000.00)
or which, individually or in the aggregate, could reasonably be expected to
result in any Material Adverse Change.

9.6 Certain Events.

Written notice to the Agent:

(a) at least thirty (30) calendar days prior thereto, with respect to any
proposed sale or transfer of assets pursuant to Section 8.7.

(b) within the time limits set forth in Section 8.14, any amendment to the
organizational documents of any Loan Party; and

(c) promptly upon knowledge thereof, any Material Adverse Change.

9.7 Budgets, Other Reports and Information.

Promptly upon their becoming available to any Loan Party:

(a) the annual budget of the Loan Parties, to be supplied not later than
January 15 of the fiscal year to which such budget is applicable;

(b) any reports including management letters submitted to any Loan Party by
independent accountants in connection with any annual, interim or special audit;

(c) any reports, notices or proxy statements generally distributed by any Loan
Party to its stockholders on a date no later than the date supplied to such
stockholders;

(d) any regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by any Loan Party with the
Securities and Exchange Commission;

(e) a copy of any material order in any proceeding to which any Loan Party or
any Subsidiary of any Loan Party is a party issued by any Official Body; and

(f) such other reports and information as any of the Lenders may from time to
time reasonably request.

 

- 67 -



--------------------------------------------------------------------------------

9.8 Tax Shelter Provisions.

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a “reportable
transaction” as provided in Section 7.12:

(a) a written notice of such intention to the Agent; and

(b) a duly completed copy of IRS Form 8886 or any successor form.

9.9 Notices Regarding Plans and Benefit Arrangements; Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(a) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived);

(b) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder;

(c) any assertion of material withdrawal liability with respect to any
Multiemployer Plan;

(d) any partial or complete withdrawal from a Multiemployer Plan by the Borrower
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in material withdrawal
liability;

(e) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA;

(f) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan, where such withdrawal is likely to result in material
withdrawal liability;

(g) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA;

(h) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or

(i) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

- 68 -



--------------------------------------------------------------------------------

9.10 Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan, and
(b) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

9.11 Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

9.12 Notice of Contamination or Environmental Complaint.

In the event any Loan Party or any Subsidiary of any Loan Party gives to or
receives notice from any Official Body of any Contamination or receives any
Environmental Complaint from any Person (including, without limitation, any
state agency responsible in whole or in part for environmental matters in the
state in which its properties are located or the United States Environmental
Protection Agency) asserting or alleging liabilities or potential liabilities in
excess of One Million and 00/100 Dollars ($1,000,000.00) or which, individually
or in the aggregate, could reasonably be expected to result in any Material
Adverse Change then such Loan Party or Subsidiary shall, within five
(5) Business Days, give written notice of same to the Agent detailing
non-privileged and non-confidential facts and circumstances giving rise to the
Contamination or Environmental Complaint. Such information is to be provided to
allow the Agent and the Lenders to protect their interests hereunder and is not
intended to create any obligation upon the Agent or any Lender with respect
thereto.

ARTICLE X

DEFAULT

10.1 Events of Default.

An Event of Default means the occurrence or existence of any one or more of the
following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

(a) Payments Under Loan Documents. The Borrower shall fail to pay (i) on the
date due, any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit

 

- 69 -



--------------------------------------------------------------------------------

Borrowing or (ii) within three (3) Business Days of the date due, any interest
on any Loan, Reimbursement Obligation or Letter of Credit Borrowing or any other
amount owing hereunder or under the other Loan Documents;

(b) Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

(c) Breach of Negative Covenants and Reporting Requirements. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in ARTICLE VIII or ARTICLE IX;

(d) Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after any officer of any Loan Party becomes aware of
the occurrence thereof (such grace period to be applicable only in the event
such default can be remedied by corrective action of the Loan Parties as
determined by the Agent in its sole discretion);

(e) Defaults in Other Agreements or Indebtedness. A default or event of default
shall occur at any time under the terms of any other Loan Document (which
default is not described in (a) through (d) above) or other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of Ten Million and 00/100 Dollars ($10,000,000.00) in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend;

(f) Final Judgments or Orders. Any final judgments or orders for the payment of
money in excess of Ten Million and 00/100 Dollars ($10,000,000.00) in the
aggregate shall be entered against any Loan Party by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;

(g) Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created thereby
and determined by the Lenders in their sole discretion to be necessary or
appropriate to the practical realization of their rights and remedies
thereunder;

 

- 70 -



--------------------------------------------------------------------------------

(h) Uninsured Losses; Proceedings Against Assets. There shall occur any material
uninsured damage to or loss, theft or destruction of any of the Loan Parties’
assets in excess of Ten Million and 00/100 Dollars ($10,000,000.00) or any of
the Loan Parties’ or any of their Subsidiaries’ assets are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;

(i) Notice of Lien or Assessment. A notice of any Lien or assessment which,
individually or in the aggregate, are in excess of Ten Million and 00/100
Dollars ($10,000,000.00) is filed of record with respect to all or any part of
any of the Loan Parties’ or any of their Subsidiaries’ assets by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency, including the PBGC, or any taxes
or debts owing at any time or times hereafter to any one of these becomes
payable and the same is not paid within thirty (30) days after the same becomes
payable, or if such notice is filed and such payment is not made, unless such
Loan Party or Subsidiary (i) contests such Lien or assessment in good faith by
appropriate and lawful proceedings diligently conducted but only so long as such
proceedings could not subject the Agent or the Lenders to any criminal
penalties, (ii) if legally required, obtains an adequate bond or other financial
assurance with respect to such Lien or assessment satisfactory to the Agent, and
(iii) pays such Lien or assessment in accordance with the terms of any final
judgments or orders relating thereto within thirty (30) days after the entry of
such judgments or orders;

(j) Insolvency. Any Loan Party ceases to be solvent or admits in writing its
inability to pay its debts as they mature;

(k) Events Relating to Plans and Benefit Arrangements. Any of the following
occurs: (i) any Reportable Event, which the Agent reasonably determines
constitutes grounds for the termination of any Plan by the PBGC or the
appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed by a court or
the PBGC to administer or liquidate any Plan; (iv) the PBGC shall give notice of
its intent to institute proceedings to terminate any Plan or Plans or to appoint
a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Agent determines in good faith
that the amount of the Borrower’s liability with respect thereto, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change; (v) the Borrower or any member of the ERISA Group shall fail to
make any contributions when due to a Plan or a Multiemployer Plan; (vi) the
Borrower or any other member of the ERISA Group shall make any amendment to a
Plan with respect to which security is required under Section 307 of ERISA;
(vii) the Borrower or any other member of the ERISA Group shall withdraw
completely or partially from a Multiemployer Plan; (viii) the Borrower or any
other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence with respect thereto,

 

- 71 -



--------------------------------------------------------------------------------

individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change;

(l) Cessation of Business. Any Loan Party or Subsidiary of a Loan Party ceases
to conduct its business as contemplated, except as expressly permitted under
Section 8.6 or Section 8.7, or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

(m) Change in Control. A Change in Control shall occur;

(n) Involuntary Proceedings. A proceeding shall have been instituted in a court
having jurisdiction in the premises seeking a decree or order for relief in
respect of any Loan Party or Subsidiary of a Loan Party in an involuntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, or for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or Subsidiary of a Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

(o) Voluntary Proceedings. Any Loan Party or Subsidiary of a Loan Party shall:
(i) commence a voluntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, (ii) consent to
the entry of an order for relief in an involuntary case under any such law,
(iii) consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or other similar
official) of itself or for any substantial part of its property (iv) make a
general assignment for the benefit of creditors, (v) fail generally to pay its
debts as they become due, or (vi) take any action in furtherance of any of the
foregoing.

10.2 Consequences of Event of Default.

(a) Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 10.1(a) through
Section 10.1(m) shall occur and be continuing, the Lenders and the Agent shall
be under no further obligation to make Loans or issue Letters of Credit, as the
case may be, and the Agent may, and upon the request of the Required Lenders,
shall, (i) by written notice to the Borrower, declare all or any portion of the
unpaid principal amount of the Loans then outstanding and the interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Agent for the
benefit of each Lender without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived, and (ii) require the
Borrower to, and the Borrower shall thereupon Cash Collateralize any Letters of
Credit and the Borrower hereby pledges to the Agent and the Lenders, and grants
to the Agent and the Lenders a security interest in, all such cash as security
for such Obligations.

 

- 72 -



--------------------------------------------------------------------------------

(b) Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of Default
specified under Section 10.1(n) or Section 10.1(o) shall occur, the Lenders and
the Issuing Bank shall be under no further obligation to make Loans and issue
Letters of Credit, respectively, hereunder and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
shall be immediately due and payable, and all without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived, and the
Borrower shall immediately and automatically be required to Cash Collateralize
any Letters of Credit as, in each case without further act of any Credit
Provider.

(c) Set-off. If an Event of Default shall occur and be continuing, any Lender to
whom any Obligation is owed, or any participant of such Lender which has agreed
in writing to be bound by the provisions of Section 11.13, and any branch,
Subsidiary or Affiliate of such Lender or participant anywhere in the world
shall have the right, in addition to all other rights and remedies available to
it, without notice to such Loan Party, to set-off against and apply to the then
unpaid balance of all the Loans and all other Obligations of the Borrower and
the other Loan Parties hereunder or under any other Loan Document any debt owing
to, and any other funds held in any manner for the account of, the Borrower or
such other Loan Party by such Lender or participant or by such branch,
Subsidiary or Affiliate, including all funds in all deposit accounts (whether
time or demand, general or special, provisionally credited or finally credited,
or otherwise) now or hereafter maintained by the Borrower or such other Loan
Party for its own account (but not including funds held in custodian or trust
accounts) with such Lender or participant or such branch, Subsidiary or
Affiliate. Such right shall exist whether or not any Lender or the Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such Obligation owing to or funds held for the account of the Borrower or
such other Loan Party is or are matured or unmatured and regardless of the
existence or adequacy of any Guaranty or any other security, right or remedy
available to any Lender or the Agent.

(d) Suits, Actions, Proceedings. If an Event of Default shall occur and be
continuing, and whether or not the Agent shall have accelerated the maturity of
Loans pursuant to any of the foregoing provisions of this Section 10.2, the
Agent or any Lender to whom any Obligation is owed, may proceed to protect and
enforce its rights by suit in equity, action at law and/or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents, including as permitted
by applicable Law the obtaining of the ex parte appointment of a receiver, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the Agent
or such Lender.

(e) Application of Proceeds. After the exercise of remedies provided for above
(or after the Obligations have automatically become immediately due and payable
and the Letters of Credit have automatically been required to be Cash
Collateralized), any amounts received on account of the Obligations (whether
directly from a Loan Party or any other Person, or otherwise) shall be applied
by the Agent in the following order:

 

- 73 -



--------------------------------------------------------------------------------

(i) First, to payment of that portion of the Obligations constituting fees,
non-contingent and liquidated indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Agent) payable to the Agent in
its capacity as such;

(ii) Second, to payment of that portion of the Obligations constituting fees,
non-contingent and liquidated indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Bank, to the extent set forth in any Loan
Document ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations, Letter of Credit Borrowings and other Obligations, ratably among
the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings, ratably among the Lenders and the L/C Issuer, in proportion to the
respective amounts described in this clause Fourth held by them;

(v) Fifth, to payment of that portion of the Obligations constituting amounts
then due and owing under Lender-Provided Swap Agreement and Banking Services
Obligations, ratably among the Swap Providers and the Cash Management Banks in
proportion to the respective amounts described in this clause Fifth held by
them;

(vi) Sixth, to the Administrative Agent for the account of the Issuing Bank, to
Cash Collateralize the Letters of Credit; and

(vii) Last, the balance, if any, after all of the Obligations (other than
indemnification obligations which are solely contingent, if any) have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations (other than
indemnification obligations which are solely contingent, if any), if any, in the
order set forth above.

(f) Other Rights and Remedies. In addition to all of the rights and remedies
contained in this Agreement or in any of the other Loan Documents, the Agent
shall have all of the rights and remedies under applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law. The Agent may, and upon the request of the Required Lenders
shall, exercise all post-default rights granted to the Agent and the Lenders
under the Loan Documents or applicable Law.

 

- 74 -



--------------------------------------------------------------------------------

10.3 Notice of Sale.

Any notice required to be given by the Agent of any intended action by the
Agent, if given to the Borrower ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the Loan
Parties.

ARTICLE XI

THE AGENT

11.1 Appointment.

Each Lender hereby irrevocably designates, appoints and authorizes First
Commonwealth to act as Agent for such Lender under this Agreement and to execute
and deliver or accept on behalf of each of the Lenders the other Loan Documents.
Each Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of a Note shall be deemed irrevocably to authorize, the Agent to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and any other instruments and agreements referred to herein, and
to exercise such powers and to perform such duties hereunder as are specifically
delegated to or required of the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. First Commonwealth agrees to act as
the Agent on behalf of the Lenders to the extent provided in this Agreement.

11.2 Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees, and shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained.

11.3 Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist, and such duties shall be mechanical and administrative in
nature. The Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Lender, and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement except as expressly set
forth herein. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Lender
expressly acknowledges (a) that the Agent has not made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Agent to any Lender; (b) that it has made
and will continue to make, without reliance upon the Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan

 

- 75 -



--------------------------------------------------------------------------------

Parties in connection with this Agreement and the making and continuance of the
Loans hereunder; and (c) except as expressly provided herein, that the Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loan or at any time
or times thereafter.

11.4 Actions in Discretion of Agent; Instructions From the Lenders.

The Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein, provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Lenders, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to
Section 11.6. Subject to the provisions of Section 11.6, no Lender shall have
any right of action whatsoever against the Agent as a result of the Agent acting
or refraining from acting hereunder in accordance with the instructions of the
Required Lenders, or in the absence of such instructions, in the absolute
discretion of the Agent.

11.5 Reimbursement and Indemnification of the Agent by the Loan Parties.

Each Loan Party jointly, severally and unconditionally agrees to pay or
reimburse the Agent and hold the Agent harmless against (a) liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements,
including fees and expenses of counsel (including the allocated costs of staff
counsel), appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, (iv) in any workout or restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (v) in connection with any Environmental Complaint threatened
or asserted against the Agent or the Lenders in any way relating to or arising
out of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring) and (b) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent, in its capacity as such, in any way relating to or arising out of
(i) this Agreement or any other Loan Documents or any action taken or omitted by
the Agent hereunder or thereunder, and (ii) any Environmental Complaint in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken

 

- 76 -



--------------------------------------------------------------------------------

or omitted by the Agent hereunder or thereunder, provided that no Loan Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
if the same results from the Agent’s gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction), or if the Borrower was
not given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that each Loan Party shall remain liable
to the extent such failure to give notice does not result in a loss to such Loan
Party), or if the same results from a compromise or settlement agreement entered
into without the consent of the Borrower, which shall not have been unreasonably
withheld.

11.6 Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction), (b) be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or the due execution of
this Agreement or any other Loan Documents or for any recital, representation,
warranty, document, certificate, report or statement herein or made or furnished
under or in connection with this Agreement or any other Loan Documents, or
(c) be under any obligation to any of the Lenders to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Loan Parties, or the financial condition of
the Loan Parties, or the existence or possible existence of any Event of Default
or Default. No claim may be made by any of the Loan Parties, any Lender, the
Agent or any of their respective Subsidiaries against the Agent, any Lender or
any of their respective directors, officers, employees, agents, attorneys or
Affiliates, or any of them, for any special, indirect or consequential damages
or, to the fullest extent permitted by Law, for any punitive damages in respect
of any claim or cause of action (whether based on contract, tort, statutory
liability, or any other ground) based on, arising out of or related to any Loan
Document or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation,
administration or collection of the Loans, and each of the Loan Parties, (for
itself and on behalf of each of its Subsidiaries), the Agent and each Lender
hereby waive, releases and agree never to sue upon any claim for any such
damages, whether such claim now exists or hereafter arises and whether or not it
is now known or suspected to exist in its favor. Each Lender agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agent hereunder or given to the Agent for the account of or
with copies for the Lenders, the Agent and each of its directors, officers,
employees, agents, attorneys or Affiliates shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

11.7 Reimbursement and Indemnification of Agent by Lenders.

Each Lender agrees to reimburse and indemnify, defend and save the Agent (to the
extent not reimbursed by the Loan Parties and without limiting the Obligation of
any Loan

 

- 77 -



--------------------------------------------------------------------------------

Party to do so) in proportion to its Ratable Share harmless from and against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Agent’s gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction),
or (b) if such Lender was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
such Lender shall remain liable to the extent such failure to give notice does
not result in a loss to the Lender), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Lender, which shall not have been unreasonably withheld. In addition, each
Lender agrees promptly upon demand to reimburse the Agent (to the extent not
reimbursed by the Loan Parties and without limiting the Obligation of any Loan
Party to do so) in proportion to its Ratable Share for all amounts due and
payable by the Loan Parties to the Agent in connection with the Agent’s periodic
audit of the Loan Parties’ books, records and business properties.

11.8 Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, facsimile, electronic transmission, resolution, notice,
consent, certificate, letter, cablegram, statement, order or other document or
conversation by telephone or otherwise believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
the advice and opinions of counsel and other professional advisers selected by
the Agent. The Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.

11.9 Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless the Agent has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”

11.10 Notices.

The Agent shall promptly provide to each Lender a copy of all written notices
received from the Borrower which have been delivered pursuant to the provisions
of this Agreement upon receipt thereof.

 

- 78 -



--------------------------------------------------------------------------------

11.11 Lenders in Their Individual Capacities; Agent in its Individual Capacity.

With respect to each of its Commitments, Loans, Letters of Credit and other
extension of credit made by it and any other rights and powers given to it as a
Lender hereunder or under any of the other Loan Documents, the Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not the Agent, and the term “Lender” and “Lenders” shall,
unless the context otherwise indicates, include the Agent in its individual
capacity. First Commonwealth and its Affiliates and each of the Lenders and
their respective Affiliates may, without liability to account, except as
prohibited herein, make loans to, issue letters of credit for the account of,
acquire equity interests in, accept deposits from, discount drafts for, act as
trustee under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, the Loan Parties and
their Affiliates, in the case of the Agent, as though it were not acting as
Agent hereunder and in the case of each Lender, as though such Lender were not a
Lender hereunder, in each case without notice to or consent of the other
Lenders. The Lenders acknowledge that, pursuant to such activities, the Agent or
its Affiliates may (a) receive information regarding the Loan Parties or any of
their Subsidiaries or Affiliates (including information that may be subject to
confidentiality obligations in favor of the Loan Parties or such Subsidiary or
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them, and (b) accept fees and other consideration
from the Loan Parties for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.

11.12 Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

11.13 Equalization of Lenders.

The Lenders and the holders of any participations in any Loans agree among
themselves that, with respect to all amounts received by any Lender or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Lenders and such holders in
proportion to their interests in payments hereunder, except as otherwise
provided in Section 3.4(c), Section 4.4(b) or Section 4.6. The Lenders or any
such holder receiving any such amount shall purchase for cash from each of the
other Lenders an interest in such Lender’s Loans in such amount as shall result
in a ratable participation by the Lenders and each such holder in the aggregate
unpaid amount hereunder, provided that if all or any portion of such excess
amount is thereafter recovered from the Lender or the holder making such
purchase, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, together with interest or other amounts, if

 

- 79 -



--------------------------------------------------------------------------------

any, required by law (including court order) to be paid by the Lender or the
holder making such purchase.

11.14 Successor Agent.

The Agent may resign as Agent by giving not less than thirty (30) days’ prior
written notice to the Borrower and the Lenders. If the Agent shall resign under
this Agreement, then either (a) the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, subject to the consent of the
Borrower, such consent not to be unreasonably withheld, or (b) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following the Agent’s notice to the Lenders of its resignation, then the Agent
shall appoint, with the consent of the Borrower, such consent not to be
unreasonably withheld, a successor agent who shall serve as Agent until such
time as the Required Lenders appoint and the Borrower consents to the
appointment of a successor agent, provided, that the consent of the Borrower
shall not be required if any Event of Default then exists. Upon its appointment
pursuant to either clause (a) or (b) above, such successor agent shall succeed
to the rights, powers and duties of the Agent, and the term “Agent” means such
successor agent, effective upon its appointment, and the former Agent’s rights,
powers and duties as Agent shall be terminated without any other or further act
or deed on the part of such former Agent or any of the parties to this
Agreement. After the resignation of any Agent hereunder, the provisions of this
ARTICLE XI shall inure to the benefit of such former Agent and such former Agent
shall not by reason of such resignation be deemed to be released from liability
for any actions taken or not taken by it while it was an Agent under this
Agreement.

11.15 No Other Duties, etc.

Anything herein to the contrary notwithstanding, no co-documentation agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as a Lender hereunder.

11.16 Agent’s Fee.

The Loan Parties shall, jointly and severally, pay to the Agent a nonrefundable
fee (the “Agent’s Fee”) and other fees under the terms of a letter (the “Agent’s
Letter”) between the Borrower and the Agent, as amended, restated, modified or
supplemented from time to time.

11.17 Availability of Funds.

The Agent may assume that each Lender has made or will make the proceeds of a
Loan available to the Agent unless the Agent shall have been notified by such
Lender at least two (2) hours before the time on which the Agent actually funds
the proceeds of such Loan to the Borrower (whether using its own funds pursuant
to this Section 11.17 or using proceeds deposited with the Agent by the Lenders
and whether such funding occurs before or after the time on which Lenders are
required to deposit the proceeds of such Loan with the Agent). The Agent may, in
reliance upon such assumption (but shall not be required to), make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Agent by such Lender, the Agent shall be entitled to
recover such amount on demand from such Lender (or, if such Lender fails to pay
such amount forthwith upon such demand from the

 

- 80 -



--------------------------------------------------------------------------------

Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Agent recovers such amount, at a rate per annum equal to
(i) the Federal Funds Effective Rate during the first three (3) days after such
interest shall begin to accrue and (ii) the applicable interest rate in respect
of such Loan after the end of such three (3) day period.

11.18 Calculations.

In the absence of its gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction), the Agent shall not be liable
for any error in computing the amount payable to any Lender whether in respect
of the Loans, fees or any other amounts due to the Lenders under this Agreement.
In the event an error in computing any amount payable to any Lender is made, the
Agent, the Borrower and each affected Lender shall, forthwith upon discovery of
such error, make such adjustments as shall be required to correct such error,
and any compensation therefor will be calculated at the Federal Funds Effective
Rate (provided that the Borrower shall not be required to contribute any further
amounts than it would have been required to pay if the error in question had not
occurred).

11.19 No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures; (b) any
recordkeeping; (c) comparisons with government lists; (d) customer notices; or
(e) other procedures required under the CIP Regulations or such other Laws.

11.20 Beneficiaries.

Except as expressly provided herein, the provisions of this ARTICLE XI are
solely for the benefit of the Agent and the Lenders, and the Loan Parties shall
not have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for any of the Loan Parties.

ARTICLE XII

MISCELLANEOUS

12.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, acting on behalf of all the Loan Parties, may
from time to time

 

- 81 -



--------------------------------------------------------------------------------

enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with the
written consent of the Required Lenders shall be effective to bind all the
Lenders and the Loan Parties; provided, that, without the written consent of all
the Lenders, no such agreement, waiver or consent may be made which will:

(a) Increase of Commitment or Extension of Expiration Date. Increase the amount
of any Commitment of any Lender hereunder or extend the Expiration Date;

(b) Extension of Payment; Reduction of Principal, Interest or Fees; Modification
of Terms of Payment. Whether or not any Loans are outstanding, extend the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan or any mandatory Commitment reduction in
connection with such a mandatory prepayment hereunder except for mandatory
reductions of the Commitments on the Expiration Date), the Commitment Fee or any
other fee payable to any Lender hereunder, or reduce the principal amount of or
the rate of interest borne by any Loan or reduce the Commitment Fee or any other
fee payable to any Lender hereunder;

(c) Release of Guarantor. Except in connection with actions permitted by
Section 8.6 or Section 8.7, release any Guarantor from its Obligations under the
Guaranty Agreement; or

(d) Miscellaneous. Amend Section 4.2, Section 11.6, Section 12.3, or this
Section 12.1, or alter any provision regarding the pro rata treatment of the
Lenders, change the definition of Required Lenders, or change any requirement
providing for the Lenders or the Required Lenders to authorize the taking of any
action hereunder; provided, further, that no agreement, waiver or consent which
would modify the interests, rights or obligations of the Agent in its capacity
as Agent or as the issuer of Letters of Credit shall be effective without the
written consent of the Agent.

12.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

- 82 -



--------------------------------------------------------------------------------

12.3 Reimbursement and Indemnification of Lenders by the Borrower; Taxes.

The Loan Parties, jointly and severally, agree unconditionally upon demand to
pay or reimburse to each Lender and to defend and save such Lender harmless
against (i) any liability for the payment of all reasonable out-of-pocket costs,
expenses and disbursements (including fees and expenses of counsel (including
allocated costs of staff counsel) for each Lender except with respect to (a) and
(b) below), incurred by such Lender (a) in connection with the negotiation,
preparation, execution, administration and interpretation of this Agreement, and
other instruments and documents to be delivered hereunder, (b) relating to any
amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings and (e) in connection with any Environmental Complaint
threatened or asserted against the Lender in any way relating to or arising out
of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Lender, in its capacity as such, in any way relating to or arising
out of (y) this Agreement or any other Loan Documents or any action taken or
omitted by such Lender hereunder or thereunder and (z) any Environmental
Complaint in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by such Lender hereunder or
thereunder, provided that no Loan Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Lender’s
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction), or (B) if the Borrower was not given notice of the
subject claim and the opportunity to participate in the defense thereof, at its
expense (except that each Loan Party shall remain liable to the extent such
failure to give notice does not result in a loss to such Loan Party), or (C) if
the same results from a compromise or settlement agreement entered into without
the consent of the Borrower, which shall not have been unreasonably withheld.
The Lenders will attempt to minimize the fees and expenses of legal counsel for
the Lenders which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Lenders and the Agent if
appropriate under the circumstances. Each Loan Party, jointly and severally,
agrees unconditionally to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Lender to be payable in connection with this Agreement or any other Loan
Document, and each Loan Party, jointly and severally, agrees unconditionally to
save the Agent and the Lenders harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions.

 

- 83 -



--------------------------------------------------------------------------------

12.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 with respect to Interest Periods under the
Euro-Rate Option) and such extension of time shall be included in computing
interest and fees, except that the Loans shall be due on the Business Day
preceding the Expiration Date if such Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.

12.5 Funding by Branch, Subsidiary or Affiliate.

(a) Notional Funding. Each Lender shall have the right from time to time,
without notice to the Borrower, to deem any branch, Subsidiary or Affiliate
(which for the purposes of this Section 12.5 means any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Lender) of such Lender to have made, maintained or
funded any Loan to which the Euro-Rate Option applies at any time, provided that
immediately following (on the assumption that a payment were then due from the
Borrower to such other office), and as a result of such change, the Borrower
would not be under any greater financial obligation pursuant to Section 4.6 than
it would have been in the absence of such change. Notional funding offices may
be selected by each Lender without regard to such Lender’s actual methods of
making, maintaining or funding the Loans or any sources of funding actually used
by or available to such Lender.

(b) Actual Funding. Each Lender shall have the right from time to time to make
or maintain any Loan by arranging for a branch, Subsidiary or Affiliate of such
Lender to make or maintain such Loan subject to the last sentence of this
Section 12.5. If any Lender causes a branch, Subsidiary or Affiliate to make or
maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender’s use of
such a branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 4.6) which would otherwise not be incurred.

12.6 Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 12.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission) in accordance with this Section 12.6. Any such Notice
must be delivered to the applicable parties hereto at the addresses and numbers
set forth under their respective names on Annex II or in accordance with

 

- 84 -



--------------------------------------------------------------------------------

any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 12.6. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, five (5) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission or
overnight courier delivery of a confirmatory notice (received at or before noon
on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received; and

(vi) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.

12.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

12.8 Governing Law.

Each Commercial Letter of Credit shall be subject to the UCP, and each Standby
Letter of Credit shall be subject to the ISP, as the same may be revised or
amended from time to time, and to the extent not inconsistent therewith, the
internal laws of the Commonwealth of Pennsylvania without regard to its conflict
of laws principles, and the balance of this Agreement shall be deemed to be a
contract under the Laws of the Commonwealth of Pennsylvania and for all purposes
shall be governed by and construed and enforced in accordance with the internal
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

12.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the

 

- 85 -



--------------------------------------------------------------------------------

transactions provided for herein and therein, including any prior
confidentiality agreements and commitments.

12.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Lenders, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. All covenants
and agreements of the Loan Parties contained in ARTICLE VII, ARTICLE VIII and
ARTICLE IX herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow or request Letters of Credit
hereunder and until termination of the Commitments and payment in full of the
Loans and expiration or termination of all Letters of Credit. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 4.1 and
Section 11.5, Section 11.7 and Section 12.3, shall survive payment in full of
the Loans, expiration or termination of the Letters of Credit and termination of
the Commitments.

12.11 Successors and Assigns.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Lenders, the Agent, the Loan Parties and their respective successors and
assigns, except that none of the Loan Parties may assign or transfer any of its
rights and Obligations hereunder or any interest herein. Each Lender may, at its
own cost, make assignments of or sell participations in all or any part of its
Commitments and the Loans made by it to one or more banks or other entities,
subject to the consent of the Borrower and the Agent with respect to any
assignee, such consent not to be unreasonably withheld, provided that (i) no
consent of the Borrower shall be required (A) if an Event of Default exists and
is continuing, or (B) in the case of an assignment by a Lender to an Affiliate
of such Lender or another Lender, (ii) any assignment by a Lender to a Person
other than an Affiliate of such Lender may not be made in amounts less than the
lesser of Ten Million and 00/100 Dollars ($10,000,000.00) or the amount of the
assigning Lender’s Commitments, and (iii) no Lender make may any assignment of
any Commitment or Loan unless, pursuant to such assignment, it assigns and equal
portion of all of its Commitments and Loans. In the case of an assignment, upon
receipt by the Agent of the Assignment and Assumption Agreement, the assignee
shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights, benefits and obligations as it would have if it had
been a signatory Lender hereunder, the Commitments shall be adjusted
accordingly, and upon surrender of any Note subject to such assignment, the
Borrower shall execute and deliver a new Note to the assignee in an amount equal
to the amount of the Revolving Credit Commitment assumed by it and a new
Revolving Credit Note to the assigning Lender in an amount equal to the
Revolving Credit Commitment retained by it hereunder. Any Lender which assigns
any or all of its Commitments or Loans to a Person other than an Affiliate of
such Lender shall pay to the Agent a service fee in the amount of Three Thousand
Five Hundred and 00/100 Dollars ($3,500.00) for each assignment. In the case of
a participation, the participant shall only have the rights specified in
Section 10.2(c) (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the

 

- 86 -



--------------------------------------------------------------------------------

participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Section 12.1(a), (b), or (c), all
of such Lender’s obligations under this Agreement or any other Loan Document
shall remain unchanged, and all amounts payable by any Loan Party hereunder or
thereunder shall be determined as if such Lender had not sold such
participation.

(b) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 12.16 relating to federal
income tax withholding. Each Lender may furnish any publicly available
information concerning any Loan Party or its Subsidiaries and any other
information concerning any Loan Party or its Subsidiaries in the possession of
such Lender from time to time to assignees and participants (including
prospective assignees or participants), provided that such assignees and
participants agree to be bound by the provisions of Section 12.12.

(c) Notwithstanding any other provision in this Agreement, any Lender may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Notes and the other Loan Documents to any Federal
Reserve Lender in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent. No such pledge or grant of a security interest shall release the
transferor Lender of its obligations hereunder or under any other Loan Document.

12.12 Confidentiality.

(a) General. The Agent and the Lenders each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information any Loan
Party or Subsidiary specifically designates as confidential), except as provided
below, and to use such information only in connection with their respective
capacities under this Agreement and for the purposes contemplated hereby. The
Agent and the Lenders shall be permitted to disclose such information (i) to
outside legal counsel, accountants and other professional advisors who need to
know such information in connection with the administration and enforcement of
this Agreement, subject to agreement of such Persons to maintain the
confidentiality, (ii) to assignees and participants as contemplated by
Section 12.11, and prospective assignees and participants, subject to agreement
of such Persons to maintain the confidentiality, (iii) to the extent requested
by any bank regulatory authority or, with notice to the Borrower, as otherwise
required by applicable Law or by any subpoena or similar legal process, or in
connection with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Borrower
shall have consented to such disclosure. Notwithstanding anything herein to the
contrary, the information subject to this Section 12.12 shall not include, and
the Agent and each Lender may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Agent or such Lender
relating to such tax treatment and tax

 

- 87 -



--------------------------------------------------------------------------------

structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.

(b) Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or affiliate of any Lender receiving such information shall be bound
by the provisions of Section 12.12 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans and other Obligations and
the termination of the Commitments.

12.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

12.14 Agent’s or Lender’s Consent.

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Lender shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of collateral, the payment of money or any
other matter.

12.15 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 12.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, SUIT,

 

- 88 -



--------------------------------------------------------------------------------

PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

12.16 Certifications From Lenders and Participants.

(a) Tax Withholding. Each Lender or assignee or participant of a Lender that is
not incorporated under the Laws of the United States of America or a state
thereof (and, upon the written request of the Agent, each other Lender or
assignee or participant of a Lender) agrees that it will deliver to each of the
Borrower and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender, assignee or participant required to deliver to the Borrower and the
Agent a Withholding Certificate pursuant to the preceding sentence shall deliver
such valid Withholding Certificate as follows: (A) each Lender which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by the Borrower hereunder for the account of such Lender; and
(B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent). Each Lender, assignee or
participant which so delivers a valid Withholding Certificate further undertakes
to deliver to each of the Borrower and the Agent two (2) additional copies of
such Withholding Certificate (or a successor form) on or before the date that
such Withholding Certificate expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, the Agent shall be entitled to withhold United States
federal income taxes at the full thirty percent (30%) withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the Regulations.
Further, the Agent is indemnified under § 1.1461-1(e) of the Regulations against
any claims and demands of any Lender or assignee or participant of a Lender for
the amount of any tax it deducts and withholds in accordance with regulations
under § 1441 of the Internal Revenue Code.

(b) USA Patriot Act. Each Lender or assignee or participant of a Lender that is
not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign

 

- 89 -



--------------------------------------------------------------------------------

bank that maintains a physical presence in the United States or foreign country,
and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the Agent
the certification, or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (1) within
ten (10) days after the Closing Date, and (2) at such other times as are
required under the USA Patriot Act.

12.17 Release of Security Interests.

The Agent and the Lenders hereby release all Liens, security interests and other
encumbrances granted in any Collateral (as defined in the Existing Agreement, as
it exists immediately prior to the amendment and restatement thereof by this
Agreement). The Agent agrees that it will (a) file any release documents or
instruments reasonably necessary to discharge the security interest and Lien of
the Agent (for its benefit and for the benefit of the Lenders) in such
Collateral, including without limitation, UCC-3 termination statements and
mortgage releases and (b) return all Pledged Collateral (as defined in the
Existing Agreement, as it exists immediately prior to the amendment and
restatement thereof by this Agreement) to the Borrower.

12.18 Amendment and Restatement.

This Agreement amends and restates in its entirety the Existing Agreement. All
references to the “Agreement” contained in the Loan Documents delivered in
connection with the Existing Agreement or this Agreement shall, and shall be
deemed to, refer to this Agreement. Notwithstanding the amendment and
restatement of the Existing Agreement by this Agreement, the Obligations of the
Borrower and the other Loan Parties outstanding under the Existing Agreement and
the Loan Documents as of the Closing Date shall remain outstanding and shall
constitute continuing Obligations without novation; provided, however, that the
Liens and security interests granted under the Existing Agreement shall
terminate in accordance with the provisions of Section 12.17. Such Obligations
shall in all respects be continuing and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
Obligations.

[INTENTIONALLY LEFT BLANK]

 

- 90 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Credit Agreement as of the day and year first
above written as a document under seal.

 

    BORROWER: WITNESS:    

CALGON CARBON CORPORATION,

a Delaware corporation

/s/ Cynthia Cerchie Ligo

    By:  

/s/ Stevan R. Schott (SEAL)

    Name:   Stevan R. Schott     Title:   Senior Vice President and       Chief
Financial Officer     GUARANTORS: WITNESS:    

CALGON CARBON INVESTMENTS, INC.,

a Delaware corporation

/s/ Cynthia Cerchie Ligo

    By:  

/s/ Stevan R. Schott (SEAL)

    Name:   Stevan R. Schott     Title:   Vice President and Treasurer WITNESS:
   

BSC COLUMBUS, LLC,

a Delaware limited liability company

/s/ Cynthia Cerchie Ligo

    By:  

/s/ Robert P. O’Brien (SEAL)

    Name:   Robert P. O’Brien     Title:   Manager WITNESS:    

CCC COLUMBUS, LLC,

a Delaware limited liability company

/s/ Cynthia Cerchie Ligo

    By:  

/s/ Robert P. O’Brien (SEAL)

    Name:   Robert P. O’Brien     Title:   Manager



--------------------------------------------------------------------------------

WITNESS:    

CALGON CARBON HOLDINGS, LLC,

a Delaware limited liability company

/s/ Cynthia Cerchie Ligo

    By:  

/s/ Stevan R. Schott (SEAL)

    Name:   Stevan R. Schott     Title:   Manager WITNESS:    

HYDE MARINE, INC.,

an Ohio corporation

/s/ Cynthia Cerchie Ligo

    By:  

/s/ Richard D. Rose (SEAL)

    Name:   Richard D. Rose     Title:   Vice President and Secretary



--------------------------------------------------------------------------------

AGENT AND LENDERS:

FIRST COMMONWEALTH BANK,

as a Lender and as Agent

By:  

/s/ C. Forrest Tefft

Name:   C. Forrest Tefft Title:   Executive Vice President

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Joseph King

Name:   Joseph King Title:   Senior Vice President

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Jonathan D. Kowalski

Name:   Jonathan D. Kowalski Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

Pricing Grid

Applicable Margins and Fees Based on Leverage Ratio – Pricing

 

Level

  

Leverage Ratio – Pricing

  

Euro-Rate

Margin

   

Base Rate

Margin

   

Commitment

Fee

   

Letter of

Credit Fee

 

I

   Less than or equal to 1.00 to 1.00      1.25 %      0.00 %      0.25 %     
1.25 % 

II

  

Greater than 1.00 to 1.00,

but less than or equal to 1.50 to 1.00

     1.50 %      0.00 %      0.25 %      1.50 % 

III

  

Greater than 1.50 to 1.00,

but less than or equal to 2.00 to 1.00

     1.75 %      0.00 %      0.25 %      1.75 % 

IV

   Greater than 2.00 to 1.00      2.00 %      0.00 %      0.375 %      2.00 % 



--------------------------------------------------------------------------------

ANNEX II

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

  

Amount of Revolving

Credit Commitment

    

Ratable Share

 

Name:

First Commonwealth Bank

Address:

437 Grant Street

Suite 1600

Pittsburgh, Pennsylvania 15219

Attention:

C. Forrest Tefft,

Executive Vice President

Telephone:

412-690-2202

Telecopy:

412-690-2206

 

With a copy to:

 

Address:

437 Grant Street

Suite 1600

Pittsburgh, Pennsylvania 15219

Attention:

Misty L. Cleary,

Agency Services

Telephone:

412-690-2211

Telecopy:

412-690-2206

Electronic Mail:

MCleary@fcbanking.com

   $ 50,000,000.00         40.000000000 % 



--------------------------------------------------------------------------------

Lender

   Amount of Revolving
Credit Commitment      Ratable Share  

Name:

Citizens Bank of Pennsylvania

Address:

525 William Penn Place Pittsburgh,

Pennsylvania 15219-1729

Attention:

Joseph King,

Senior Vice President

Telephone:

412-867-2413

Telecopy:

412-552-6309

Electronic Mail:

joseph.king@citizensbank.com

   $ 42,500,000.00         34.000000000 % 

Name:

First National Bank of Pennsylvania

Address:

100 Federal Street, 3rd Floor Suite 1600

Pittsburgh, Pennsylvania 15212

Attention:

John Hayes, Senior Vice President

Telephone:

412-359-2617

Telecopy:

412-231-3584

Electronic Mail:

hayes@fnb-corp.com

   $ 32,500,000.00         26.000000000 %    

 

 

    

 

 

 

TOTAL

   $ 125,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

Name:

Calgon Carbon Corporation

Address:

400 Calgon Carbon Drive

Pittsburgh, Pennsylvania 15205

Attention:

Peter K. Lee, Treasurer

Telephone:

412-787-6890

Telecopy:

412-787-4751

Electronic Mail:

PLee@calgoncarbon-us.com

 

With a copy to:

 

Name:

Calgon Carbon Corporation

Address:

400 Calgon Carbon Drive

Pittsburgh, Pennsylvania 15205

Attention:

Richard D. Rose, Senior Vice President, General Counsel & Secretary

Telephone:

412-787-6786

Telecopy:

412-787-4551

Electronic Mail:

RRose@calgoncarbon-us.com



--------------------------------------------------------------------------------

SCHEDULES TO THE

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

by and among

CALGON CARBON CORPORATION,

as Borrower,

THE GUARANTORS PARTY THERETO,

THE LENDERS PARTY THERETO,

FIRST COMMONWEALTH BANK, as Agent,

RBS CITIZENS, N.A., as Co-Documentation Agent,

And

FIRST NATIONAL BANK OF PENNSYLVANIA, as Co-Documentation Agent

Dated November 17, 2011

All capitalized terms used but not otherwise defined in the following Schedules
shall have the respective meanings ascribed to such terms in the Agreement.
These Schedules shall be deemed to be part of the Agreement and are incorporated
therein by reference.



--------------------------------------------------------------------------------

Schedule 2.9(a)

Letters of Credit Outstanding as of the Closing Date

Standby Letters of Credit Issued by First Commonwealth Bank as of the Closing
Date:

 

Beneficiary

   Beneficiary
Country      Issue Date      Expiration
Date      Currency      USD Outstanding  

Pennsylvania Department of Environmental Protection

     USA         06/05/09         06/05/12         USD       $ 1,120,658.00   

Pennsylvania Department of Environmental Protection

     USA         06/05/09         06/05/2012         USD       $ 32,999.84   

Pennsylvania Department of Environmental Protection

     USA         06/05/09         06/05/12         USD       $ 235,288.06   

National Union Fire Insurance

     USA         06/29/09         06/29/12         USD       $ 595,000.00   

The Home Insurance Company in Liquidation

     USA         07/31/09         05/02/12         USD       $ 145,393.00   

Zurich American Insurance Company

     USA         08/05/09         08/05/12         USD       $ 30,000.00   

Total

               $ 2,159,338.90   

 

2



--------------------------------------------------------------------------------

Schedule 5.1

Organization and Qualification

Jurisdictions of Formation or Organization:

 

Company

  

Jurisdiction of Formation or Organization

Calgon Carbon Corporation

   Delaware

BSC Columbus, LLC

   Delaware

CCC Columbus, LLC

   Delaware

Calgon Carbon Investments, Inc.

   Delaware

Hyde Marine, Inc.

   Ohio

Calgon Carbon Holdings, LLC

   Delaware

Calgon Carbon Asia PTE Limited

   Singapore

Datong Carbon Corporation

   China

Calgon Carbon (Tianjin) Co., Ltd.

   China

Chemviron Carbon Limited

   United Kingdom

Charcoal Cloth (International) Limited

   United Kingdom

Charcoal Cloth Limited

   United Kingdom

Waterlink (UK) Holdings Limited

   United Kingdom

Sutcliffe Croftshaw Limited

   United Kingdom

Sutcliffe Speakman Limited

   United Kingdom

Sutcliffe Speakman Carbons Limited

   United Kingdom

Lakeland Processing Limited

   United Kingdom

Sutcliffe Speakmanco 5 Limited

   United Kingdom

Calgon Carbon Canada, Inc.

   Ontario

Chemviron Carbon GmbH

   Germany

Calgon Carbon Hong Kong Limited

   Hong Kong

 

3



--------------------------------------------------------------------------------

Company   Jurisdiction of Formation or Organization Calgon Carbon Japan KK  
Japan Calgon Carbon Mexico Company   Mexico Calgon Carbon Payco Company   Mexico
Calgon Carbon Filtration Systems Import and Export Company   Brazil Calgon
Carbon (Suzhou) Co., Ltd.   China Chemviron Carbon AB   Sweden Chemviron Carbon
ApS   Denmark

Jurisdictions in which Loan Parties and Domestic Subsidiaries are Authorized to
Transact Business:

Calgon Carbon Corporation:

 

Alabama

Arizona

California

Colorado

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kentucky

Louisiana

 

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

New Jersey

New York

North Carolina

Ohio

Oklahoma

Oregon

 

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Utah

Virginia

West Virginia

Wisconsin

Wyoming

Manitoba, Canada

Calgon Carbon Investments, Inc.:

California

CCC Columbus, LLC:

Ohio

BSC Columbus, LLC:

Ohio

Hyde Marine, Inc.:

Pennsylvania

 

4



--------------------------------------------------------------------------------

Calgon Carbon Holdings, LLC:

None

 

5



--------------------------------------------------------------------------------

Schedule 5.2

Capitalization and Ownership

 

Loan Party

 

Authorized Capital Stock

 

Shares/Units Issued and

Outstanding

Calgon Carbon Corporation   100,000,000 shares of common stock   59,882,064 of
common stock1
  5,000,000 shares of preferred stock   Calgon Carbon Investments, Inc.   1,000
shares of common stock   1 BSC Columbus, LLC   N/A   1,000 CCC Columbus, LLC  
N/A   1,000 Hyde Marine, Inc.   500 shares of common stock   131.1475 of common
stock   350 shares of preferred stock   Calgon Carbon Holdings, LLC   N/A   1

 

Guarantor

 

Ownership

Calgon Carbon Investments, Inc.   100% by Calgon Carbon Corporation BSC
Columbus, LLC   100% by Calgon Carbon Corporation CCC Columbus, LLC   100% by
Calgon Carbon Corporation Hyde Marine, Inc.   100% by Calgon Carbon Investments,
Inc. Calgon Carbon Holdings, LLC   100% by Calgon Carbon Investments, Inc.

 

 

1 

As of September 30, 2011 and includes treasury stock

 

6



--------------------------------------------------------------------------------

Schedule 5.3

Subsidiaries

Domestic Subsidiaries:

 

Subsidiary

  

Jurisdiction of

Incorporation or

Formation

  

Authorized Capital

Stock

  

Ownership of Subsidiary

Shares/Partnership

Interests/LLC Interests

Calgon Carbon Investments, Inc.    Delaware    1,000   

Wholly owned by Calgon Carbon Corporation

 

(1 share issued and outstanding)

BSC Columbus, LLC    Delaware    N/A   

Wholly owned by Calgon Carbon Corporation

 

(1,000 units issued and outstanding)

CCC Columbus, LLC    Delaware    N/A   

Wholly owned by Calgon Carbon Corporation

 

(1,000 units issued and outstanding)

Hyde Marine, Inc.    Ohio   

500 shares of common stock

 

350 shares of preferred stock

  

Wholly owned by Calgon Carbon

Investments, Inc.

 

(131.1475 shares of common stock issued and outstanding)

Calgon Carbon Holdings, LLC    Delaware    N/A   

Wholly owned by Calgon Carbon Investments, Inc.

 

(1 unit issued and outstanding)

Foreign Subsidiaries:

 

Subsidiary

 

Jurisdiction of Incorporation or

Formation

 

Ownership of Subsidiary

Shares/Partnership Interests/LLC

Interests

Calgon Carbon Asia PTE Ltd.   Singapore   Wholly owned by Calgon Carbon
Corporation

 

7



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Incorporation or

Formation

 

Ownership of Subsidiary

Shares/Partnership Interests/LLC

Interests

Datong Carbon Corporation   China   Wholly owned by Calgon Carbon Corporation
Calgon Carbon (Tianjin) Co., Ltd.   China   Wholly owned by Calgon Carbon
Corporation Chemviron Carbon Limited   United Kingdom   Wholly owned by Calgon
Carbon Investments, Inc. Charcoal Cloth (International) Limited**   United
Kingdom   Wholly owned by Chemviron Carbon Limited Charcoal Cloth Limited**  
United Kingdom   Wholly owned by Charcoal Cloth (International) Limited
Waterlink (UK) Holdings Limited**   United Kingdom   Wholly owned by Chemviron
Carbon Limited Sutcliffe Croftshaw Limited**   United Kingdom   Wholly owned by
Waterlink (UK) Holdings Limited Sutcliffe Speakman Limited**   United Kingdom  
Wholly owned by Waterlink (UK) Holdings Limited Sutcliffe Speakman Carbons
Limited**   United Kingdom   Wholly owned by Waterlink (UK) Holdings Limited
Lakeland Processing Limited   United Kingdom   Wholly owned by Sutcliffe
Speakman Limited Sutcliffe Speakmanco 5 Limited**   United Kingdom   Wholly
owned by Sutcliffe Speakman Limited Calgon Carbon Canada, Inc.   Ontario  
Wholly owned by Calgon Carbon Investments, Inc. Chemviron Carbon GmbH   Germany
  99% owned by Calgon Carbon Investments, Inc.; 1% owned by Calgon Carbon
Corporation Calgon Carbon Japan KK   Japan   Wholly owned by Calgon Carbon
Corporation

 

** Inactive Foreign Subsidiary

 

8



--------------------------------------------------------------------------------

Calgon Carbon (Suzhou) Co., Ltd.   China   Wholly owned by Calgon Carbon
Corporation Chemviron Carbon AB   Sweden   Wholly owned by Calgon Carbon
Investments, Inc. Chemviron Carbon ApS   Denmark   Wholly owned by Calgon Carbon
Investments, Inc. Calgon Carbon Hong Kong Limited   Hong Kong   Wholly owned by
Calgon Carbon Investments, Inc. Calgon Carbon Mexico Company   Mexico   99%
owned by Calgon Carbon Investments, Inc.; 1% owned by Calgon Carbon Corporation
Calgon Carbon Payco Company   Mexico   99% owned by Calgon Carbon Investments,
Inc.; 1% owned by Calgon Carbon Corporation Calgon Carbon Filtration Systems
Import and Export Company   Brazil   99% owned by Calgon Carbon Investments,
Inc.; 1% owned by Calgon Carbon Corporation

 

9



--------------------------------------------------------------------------------

Schedule 5.7

Litigation

1. Carbon Imports. On March 8, 2006, the Company and another U.S. producer of
activated carbon (collectively the “Petitioners”) formally requested that the
United States Department of Commerce investigate unfair pricing of certain
activated carbon imported from the People’s Republic of China. The Commerce
Department investigated imports of activated carbon from China that is thermally
activated using a combination of heat, steam and/or carbon dioxide. Certain
types of activated carbon from China, most notably chemically-activated carbon,
were not investigated.

On March 2, 2007, the Commerce Department published its final determination
(subsequently amended) that all of the subject merchandise from China was being
unfairly priced, or dumped, and that special additional duties should be imposed
to offset the amount of the unfair pricing. The resultant tariff rates ranged
from 61.95% ad valorem (i.e., of the entered value of the goods) to 228.11% ad
valorem. A formal order imposing these tariffs was published on April 27, 2007.
All imports from China remain subject to the order and antidumping tariffs.
Importers of subject activated carbon from China are required to make cash
deposits of estimated antidumping tariffs at the time the goods are entered into
the United States customs territory. Tariff deposits are subject to future
revision based on retrospective reviews conducted by the Commerce Department.

The Company is both a domestic producer and a large U.S. importer (through its
wholly-owned subsidiary Calgon Carbon (Tianjin) Co., Ltd.) of the activated
carbon that is subject to this proceeding. As such, the Company’s involvement in
the Commerce Department’s proceedings is both as a domestic producer (a
“petitioner”) and as a foreign exporter (a “respondent”).

As one of two U.S. producers involved as petitioners in the case, the Company is
actively involved in ensuring the Commerce Department obtains the most accurate
information from the foreign producers and exporters involved in the review, in
order to calculate the most accurate results and margins of dumping for the
sales at issue.

As an importer of activated carbon from China and in light of the successful
antidumping tariff case, the Company was required to pay deposits of estimated
antidumping tariffs at the rate of 84.45% ad valorem to U.S. Customs and Border
Protection (“Customs”) on entries made on or after October 11, 2006 through
March 1, 2007. From March 2, 2007 through March 29, 2007 the antidumping rate
was 78.89%. From March 30, 2007 through April 8, 2007 the antidumping duty rate
was 69.54%. Because of limits on the government’s legal authority to impose
provisional tariffs prior to issuance of a final determination, entries made
between April 9, 2007 and April 18, 2007 were not subject to tariffs. For the
period from April 19, 2007 through November 9, 2009, deposits have been paid at
69.54%.

The Company’s role as an importer which requires it to pay tariffs results in a
contingent liability related to the final amount of tariffs that it will
ultimately have to pay. The Company has made deposits of estimated tariffs in
two ways. First, estimated tariffs on entries during the period from October 11,
2006 through April 8, 2007 were covered by a bond. The total amount of tariffs
that can be paid on entries during this period is capped as a matter of law,
though the Company may receive a refund with interest for any difference due to
a reduction in the actual margin of dumping found in the first review. The
Company’s estimated liability for tariffs during this period of $0.2 million is
reflected in accounts payable and accrued liabilities on the Condensed
Consolidated Balance Sheet at September 30, 2011 and December 31, 2010,
respectively. Second, the Company has been required to post cash deposits of
estimated tariffs owed on entries of subject merchandise since April 19, 2007.
The final amount of tariffs owed on these entries may

 

10



--------------------------------------------------------------------------------

change, and can either increase or decrease depending on the final results of
relevant administrative inquiries. This process is further described below.

The amount of estimated antidumping tariffs payable on goods imported into the
United States is subject to review and retroactive adjustment based on the
actual amount of dumping that is found. As part of this process, the Commerce
Department conducts periodic reviews of sales made to the first unaffiliated
U.S. customer, typically over the prior 12 month period. These reviews will be
possible for at least five years, and can result in changes to the antidumping
tariff rate (either increasing or reducing the rate) applicable to any given
foreign exporter. Revision of tariff rates has two effects. First, it will alter
the actual amount of tariffs that Customs will seek to collect for the period
reviewed, by either increasing or decreasing the amount to reflect the actual
amount of dumping that was found. If the actual amount of tariffs owed
increases, the government will require payment of the difference plus interest.
Conversely, if the tariff rate decreases, any difference will be refunded with
interest. Second, the revised rate becomes the cash deposit rate applied to
future entries, and can either increase or decrease the amount of deposits an
importer will be required to pay.

On November 10, 2009, the Commerce Department announced the results of its
review of the tariff period beginning October 11, 2006 through March 31, 2008
(period of review (“POR”) I). Based on the POR I results, the Company’s ongoing
tariff deposit rate was adjusted from 69.54% to 14.51% (as further adjusted by
.07% for certain ministerial errors and published in the Federal Register on
December 17, 2009) for entries made subsequent to the announcement. In addition,
the Company’s assessment rate for POR I was determined to have been too high
and, accordingly, the Company reduced its recorded liability for unpaid deposits
in POR I and recorded a receivable of $1.6 million reflecting expected refunds
for tariff deposits made during POR I as a result of the announced decrease in
the POR I tariff assessment rate. The Petitioners have appealed the Commerce
Department’s POR I results to the U.S. Court of International Trade challenging,
among other things, the selection of certain surrogate values and financial
information, which in-part caused the reduction in the tariff rate. Liquidation
of the Company’s entries for the POR I review period is judicially enjoined for
the duration of the appeal. As such, the Company will not have final settlement
of the amounts it may owe or receive as a result of the final POR I tariff rates
until the aforementioned appeals are resolved. On February 17, 2011, the Court
issued an order denying the Petitioners’ appeal and remanding the case back to
the Commerce Department with respect to several of the issues raised by the
Chinese respondents. The Commerce Department transmitted its redetermination to
the Court in July 2011. Although the timing for the final resolution of appeals
is at the discretion of the Court and is not subject to a specific deadline, it
is expected that all issues in the appeals concerning POR I will be finally
concluded by the U.S. Court of International Trade by the end of 2011. For POR
I, the Company estimates that a hypothetical 10% increase or decrease in the
final tariff rate compared to the announced rate on November 10, 2009 would
result in an additional payment or refund of approximately $0.1 million.

On April 1, 2009, the Commerce Department published a formal notice allowing
parties to request a second annual administrative review of the antidumping
tariff order covering the period April 1, 2008 through March 31, 2009 (POR II).
Requests for review were due no later than April 30, 2009. The Company, in its
capacity as a U.S. producer and separately as a Chinese exporter, elected not to
participate in this administrative review. By not participating in the review,
the Company’s tariff deposits made during POR II are final and not subject to
further adjustment.

On November 17, 2010, the Commerce Department announced the results of its
review for POR II. Since the Company was not involved in this review our deposit
rates did not change from the rate of 14.51%, which was established after a
review of POR I. However for the cooperative respondents involved in POR II
their new deposit rate is calculated at 31.59%, but will be collected on a
$0.127 per pound basis.

 

11



--------------------------------------------------------------------------------

On April 1, 2010, the Commerce Department published a formal notice allowing
parties to request a third annual administrative review of the antidumping
tariff order covering the period April 1, 2009 through March 31, 2010 (“POR
III”). Requests for review were due no later than April 30, 2010. The Company,
in its capacity as a U.S. producer and separately as a Chinese exporter, elected
not to participate in this administrative review. However, Albemarle Corporation
(“Albemarle”) has requested that the Commerce Department review the exports of
Calgon Carbon (Tianjin) claiming standing as a wholesaler of the domestic like
product. The Company has challenged Albemarle’s standing in the case. The
Commerce Department upheld Albemarle’s request to review the exports of Calgon
Carbon (Tianjin).

On October 25, 2011, the Commerce Department announced the results of its review
of POR III. Based on the POR III results, the Company’s ongoing tariff deposit
rate was adjusted to zero. The Company recorded a receivable of $1.1 million
reflecting expected refunds for tariff deposits made during POR III as a result
of the announced decrease in the POR III assessment rate. However, for the
cooperative respondents involved in POR III, their new deposit rate will be
collected on a $0.127 per pound basis.

On April 1, 2011, the Commerce Department published a formal notice allowing
parties to request a fourth annual administrative review of the antidumping
tariff order covering the period April 1, 2010 through March 31, 2011 (“POR
IV”). Requests for review were due no later than May 2, 2011. The Company, in
its capacity as a U.S. producer and separately as a Chinese exporter, elected
not to participate in this administrative review. Initially Albemarle
Corporation requested that the Commerce Department review the exports of Calgon
Carbon (Tianjin), again claiming standing as a wholesaler of the domestic like
product but subsequently withdrew its request. By not participating in the
review, the Company’s tariff deposits made at a rate of 14.51% during POR IV are
final and not subject to further adjustment. The Commerce Department has
selected mandatory respondents for POR IV which include Jacobi Carbons AB,
Ningxia Guanghua Cherishmet Activated Carbon Co., and Datong Juqiang Activated
Carbon Co.

The contingent liability relating to tariffs paid on imports is mitigated
somewhat by two factors. First and foremost, the antidumping tariff order’s
disciplinary effect on the market encourages the elimination of dumping through
fair pricing. Separately, pursuant to the Continued Dumping and Subsidy Offset
Act of 2000 (repealed effective February 8, 2006), as an affected domestic
producer, the Company is eligible to apply for a share of the distributions of a
share of certain tariffs collected on entries of subject merchandise from China
from October 11, 2006 to September 30, 2007. In July 2011, 2010, 2009 and 2008,
the Company applied for such distributions. There were no additional amounts
received during the year ended December 31, 2010 and the nine month period ended
September 30, 2011. In November 2009 and December 2008, the Company received
distributions of approximately $0.8 million and $0.2 million, respectively,
which reflected 59.57% of the total amounts then available.

The matters disclosed on Schedule 5.22 Environmental Matters and Safety Matters
are hereby incorporated by reference herein.

 

12



--------------------------------------------------------------------------------

Schedule 5.8

Title to Properties

Calgon Carbon Corporation:

 

Property

 

Owned or Leased

PO Box 664

Route 23

Catlettsburg, KY 41129

  Owned

13121 Webre Road

Bay St. Louis, MS 39520

  Owned

Neville Island Plant

200 Neville Road

Pittsburgh, PA 15225

  Owned

Equipment & Assembly Plant

4301 Grand Ave., Gate #4

Pittsburgh, PA 15225

  Owned

Neville West Warehouse

Located between Grand Avenue and Neville Road

Pittsburgh, PA 15225

  Owned

501 Hatchery Road

Blue Lake, CA 95525-0827

  Owned

400 Calgon Carbon Drive

Pittsburgh, PA 15205

  Leased

500 Calgon Carbon Drive

Pittsburgh, PA 15205

  Leased

UV Plant

McClaren Woods Drive

Coraopolis, PA 15108

  Leased

12832 Imperial Highway

Santa Fe Springs, CA 90670-4913

  Leased

303 Mound Road, Building #2

Rockdale, IL 60436

  Leased

1000 Island Avenue

McKees Rocks, PA 15136

  Leased

1055 Boot Road

Downingtown, PA 19335-4001

  Leased

Duling Warehouse

1602, 1606 & 1608 Rear Virginia Avenue

Huntington, WV 25704

  Leased

1139 Patton

Sulphur, LA 70665

  Leased

Ironton Warehouse

918 1st Street

Ironton, OH 45638

  Leased

 

13



--------------------------------------------------------------------------------

Property

 

Owned or Leased

80 Main Street

Rutland, MA 01543

  Leased

3000 Grand Avenue

Pittsburgh, PA 15225

  Leased

Building 1, 3200 East Eight Mile Road

Stockton, CA 95212

  Leased

1 Greentree Centre, Suite 301

Marlton, NJ 08053

  Leased

2500 Central Parkway, Suite C

Houston, TX 77092

  Leased

Allied Logistics Warehouse

20 26th Street, 9 27th Street and 21 26th Street

Huntington, WV 25703

  Leased

Starway/Alliance

4724 Starway

Houston, TX 77023

  Leased

1971 E. Fifth Street, Suite 105

Tempe, AZ 85281

  Leased

Port Bienville Industrial Park

Hancock County, Mississippi

  Leased

830 River Road

North Tonawanda, NY 14120

  Owned and Leased

9-27th Street

Huntington, WV 25703

  Leased

2100 Beech Street

Kenova, WV 25530

  Leased

1027 Northeast Harlow Place

Troutdale, OR 97060

  Leased

35 Yale Crescent

St. Catherines, ON L2R 7G1 Canada

  Leased

Dirt Burner Property

APN# 402-24-002D

Hela Bend, AZ

  Owned2

Calgon Carbon Investments, Inc.:

 

103 Foulk Road

Suite 202

Wilmington, DE 19803

  Leased

 

2 

Purchase of property pending

 

14



--------------------------------------------------------------------------------

BSC Columbus, LLC:

 

The following tax parcel numbers, each of which is located at the address
commonly known as 835 N. Cassady Avenue, Columbus, OH 43219-2203: (i)
010-126783, (ii) 010-126704, (iii) 010-024781, and (iv) 010-132316.   Owned

CCC Columbus, LLC:

 

The following tax parcel numbers, each of which is located at the address
commonly known as 835 N. Cassady Avenue, Columbus, OH 43219-2203: (i)
010-126713, (ii) 010-126789, (iii) 010-081911, (iv) 010-126784, (v) 010-018750,
and (vi) 010-126708.   Owned

Hyde Marine, Inc.:

 

28045 Ranney Parkway

Unit G

Westlake, OH 44145

  Leased

 

15



--------------------------------------------------------------------------------

Schedule 5.16

Insurance

The policies described in ACORD 27, Evidence of Property Insurance, issued by
Factory Mutual Insurance Coverage on or around the Closing Date, covering the
Loan Parties

The policies described in ACORD 25, Certificate of Liability Insurance, issued
by Greenwich Insurance Company, St. Paul Fire & Marine Insurance Company and XL
Specialty Insurance Company on or around the Closing Date, covering the Loan
Parties

General Agreement of Indemnity among Continental Casualty Company, National Fire
Insurance Company of Hartford, American Casualty Company of Reading,
Pennsylvania, The Continental Insurance Company, Firemen’s Insurance Company of
Newark, New Jersey, Western Surety Company, Universal Surety of America, Surety
Bonding Company of America, CNA Surety and Calgon Carbon Corporation, dated
August 30, 2010

 

16



--------------------------------------------------------------------------------

Schedule 5.18

Material Contracts; Burdensome Restrictions

Calgon Carbon Corporation 2008 Equity Incentive Plan

1997 Directors’ Fee Plan

Employment agreement between Calgon Carbon Corporation and C. H. S. (Kees)
Majoor, dated December 21, 2000

Credit Agreement, dated May 8, 2009, by and among Calgon Carbon Corporation, the
Guarantor parties thereto, the Lenders parties thereto and First Commonwealth
Bank, as Agent and First Amendment to Credit Agreement, dated as of November 30,
2009

Employment Agreement between Calgon Carbon Corporation and John S. Stanik, dated
February 5, 2010

Employment Agreement between Calgon Carbon Corporation and Stevan R. Schott,
made February 14, 2011 and effective January 1, 2011

Employment Agreement between Calgon Carbon Corporation and Gail A. Gerono, dated
February 5, 2010

Employment Agreement between Calgon Carbon Corporation and Richard D. Rose,
dated February 5, 2010

Employment Agreement between Calgon Carbon Corporation and James A. Sullivan,
dated February 5, 2010

Employment agreement between Chemviron Carbon, a registered branch of Calgon
Carbon Corporation and Reinier P. Keijzer

Employment agreement between Calgon Carbon Asia PTE Ltd. and Allan Singleton

Redemption, Asset Transfer and Contribution Agreement, dated February 12, 2010,
by and among Calgon Mitsubishi Chemical Corporation, Mitsubishi Chemical
Corporation and Calgon Carbon Corporation

Separation Agreement and Release between Calgon Carbon Corporation and Dennis
Sheedy, effective October 14, 2009

Addendum to Employment Agreement between Calgon Carbon Corporation and C.H.S.
(Kees) Majoor

Addendum to Employment Agreement between Calgon Carbon Corporation and C.H.S.
(Kees) Majoor, dated January 2004

Addendum “Change of Control” to Employment Agreement between Calgon Carbon
Corporation and C.H.S. (Kees) Majoor, dated December 15, 2008

Form of Indemnification Agreement dated February 25, 2010

Loan Agreement among Calgon Mitsubishi Chemical Corporation (now known as Calgon
Carbon Japan KK), Calgon Carbon Corporation and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. dated March 31, 2010

 

17



--------------------------------------------------------------------------------

Contract Amendment Document dated March 31, 2011 by and among The Bank of
Tokyo-Mitsubishi UJF, Ltd., Calgon Carbon Japan KK and Calgon Carbon Corporation

Specialized Overdraft Account Agreement among Calgon Mitsubishi Chemical
Corporation (now known as Calgon Carbon Japan KK), Calgon Carbon Corporation and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. dated March 31, 2010

Revolving Credit Facility Agreement between Calgon Mitsubishi Chemical
Corporation (now known as Calgon Carbon Japan KK) and MCFA Inc. dated March 31,
2010

Letter of Undertaking by Calgon Carbon Corporation on behalf of MCFA Inc. dated
March 31, 2010

Agreement and General Release by and between Calgon Carbon Corporation and Leroy
M. Ball dated August 4, 2010

Basic Working Agreement between Calgon Carbon Corporation and United Steel,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers International Union, AFL-CIO-CLC for: Neville Island Local 5032. 15, Big
Sandy Local 707 and Columbus Local 23.08

The following employee benefit plans:

 

•  

Calgon Carbon Corporation Retirement Plan for Salaried Employees (Plan-001)

 

•  

Calgon Carbon Corporation Retirement Plan for Hourly Rated Employees of the Big
Sandy Plant (Plan-003)

 

•  

Calgon Carbon Corporation Pension Plan for Hourly Rated Employees of Neville
Island Plant (Plan-005)

 

•  

Barnebey Sutcliffe Corporation Retirement Benefits Plan (Plan-007)

 

•  

Calgon Carbon Corporation Medical Plan (Plan-502)

 

•  

Calgon Carbon Corporation Salaried Group Life Insurance Plan (Plan-505)

 

•  

Calgon Carbon Corporation Salaried Long Term Disability Plan (Plan-510)

 

•  

Calgon Carbon Corporation Hourly Sickness and Accident Plan (Plan-515)

 

•  

Calgon Carbon Corporation Health Care Flexible Spending Plan (Plan-525)

 

•  

Calgon Carbon Corporation Thrift Savings Plan (Plan-010)

 

•  

Calgon Carbon Corporation Hourly and Salary Travel Accident Plan (Plan-520)

 

18



--------------------------------------------------------------------------------

Schedule 5.20

Plans and Benefit Arrangements

The aggregate actuarial present value of all benefit liabilities (whether or not
vested) under all Plans that are presently sponsored by the Borrower or a member
of the ERISA Group, as disclosed in, and as of the date of, the most recent
actuarial report for such Plans, delivered on or prior to the Closing Date,
exceeds the aggregate fair market value of the assets of such Plans, using the
actuarial assumptions set forth in such report, by approximately $12.8 million.

 

19



--------------------------------------------------------------------------------

Schedule 5.22

Environmental Matters and Safety Matters

1. Waterlink. In conjunction with the February 2004 purchase of substantially
all of Waterlink Inc.’s (“Waterlink”) operating assets and the stock of
Waterlink’s U.K. subsidiary, environmental studies were performed on Waterlink’s
Columbus, Ohio property by environmental consulting firms which provided an
identification and characterization of certain areas of contamination. In
addition, these firms identified alternative methods of remediating the property
and prepared cost evaluations of the various alternatives. The Company concluded
from the information in the studies that a loss at this property is probable and
recorded the liability. At September 30, 2011 and December 31, 2010, the balance
recorded as a component of current liabilities was $2.3 million and $3.9
million, respectively. Liability estimates are based on an evaluation of, among
other factors, currently available facts, existing technology, presently enacted
laws and regulations, and the remediation experience of other companies. The
Company has incurred $0.1 million and $0.3 million of environmental remediation
costs for the three and nine month periods ended September 30, 2011,
respectively, and zero for the three and nine month periods ended September 30,
2010. A $1.3 million reduction of the liability was recorded in the quarter
ended June 30, 2011 related to a change in the estimate of the obligation that
occurred during the second quarter of 2011, which was the result of a more
definitive environmental assessment and a review of the current technology
available to the Company to remediate the property. It is reasonably possible
that a further change in the estimate of this obligation will occur as
remediation preparation and remediation activity commences in the near term. The
Company currently expects that remediation activities will commence during the
fourth quarter of 2011 and be completed in late 2012.

2. Big Sandy Plant. By letter dated January 22, 2007, the Company received from
the United States Environmental Protection Agency (“EPA”), Region 4 a report of
a hazardous waste facility inspection performed by the EPA and the Kentucky
Department of Environmental Protection (“KYDEP”) as part of a Multi Media
Compliance Evaluation of the Company’s Big Sandy Plant in Catlettsburg, Kentucky
that was conducted on September 20 and 21, 2005. Accompanying the report was a
Notice of Violation (“NOV”) alleging multiple violations of the Federal Resource
Conservation and Recovery Act (“RCRA”) and corresponding EPA and KYDEP hazardous
waste regulations.

The alleged violations mainly concern the hazardous waste spent activated carbon
regeneration facility. The Company met with the EPA on April 17, 2007 to discuss
the inspection report and alleged violations, and submitted written responses in
May and June 2007. In August 2007, the EPA notified the Company that it believed
there were still significant violations of RCRA that were unresolved by the
information provided in the Company’s responses, without specifying the
particular violations. During a meeting with the EPA on December 10, 2007, the
EPA indicated that the agency would not pursue certain other alleged violations.
Based on discussions during the December 10, 2007 meeting, subsequent
communications with the EPA, and in connection with the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) Notice
referred to below, the Company has taken action to address and remediate a
number of the unresolved alleged violations. The Company now believes, and the
EPA has indicated, that the number of unresolved issues as to alleged continuing
violations cited in the January 22, 2007 NOV has been reduced substantially. The
EPA can take formal enforcement action to require the Company to remediate any
or all of the unresolved alleged continuing violations, which could require the
Company to incur substantial additional costs. The EPA can also take formal
enforcement action to impose substantial civil penalties with respect to
violations cited in the NOV, including those which have been admitted or
resolved.

 

20



--------------------------------------------------------------------------------

On July 3, 2008, the EPA verbally informed the Company that there were a number
of unresolved RCRA violations at the Big Sandy Plant which could render the
facility unacceptable to receive spent carbon for reactivation from sites
regulated under CERCLA pursuant to the CERCLA Off-Site Rule. The Company
received written notice of the unacceptability determination on July 14, 2008
(the “CERCLA Notice”). The CERCLA Notice alleged multiple violations of RCRA and
four releases of hazardous waste. The alleged violations and releases were cited
in the September 2005 multi-media compliance inspections, and were among those
cited in the January 2007 NOV described in the preceding paragraph as well. The
CERCLA Notice gave the Company until September 1, 2008 to demonstrate to the EPA
that the alleged violations and releases were not continuing. Otherwise, the Big
Sandy Plant would not be able to receive spent carbon from CERCLA sites until
the EPA determined that the facility was again acceptable to receive such CERCLA
wastes. This deadline was subsequently extended several times. The Company met
with the EPA in August 2008 regarding the CERCLA Notice and submitted a written
response to the CERCLA Notice prior to the meeting. By letter dated February 13,
2009, the EPA informed the Company that based on information submitted by the
Company indicating that the Big Sandy Plant has returned to physical compliance
for the alleged violations and releases, the EPA had made an affirmative
determination of acceptability for receipt of CERCLA wastes at the Big Sandy
Plant. The EPA’s determination was conditioned upon the Company treating certain
residues resulting from the treatment of the carbon reactivation furnace off-gas
as hazardous waste and not sending material dredged from the onsite wastewater
treatment lagoons offsite other than to a permitted hazardous waste treatment,
storage or disposal facility. The Company requested clarification from the EPA
regarding these two conditions. The Company also met with Headquarters of the
EPA Solid Waste Division (“Headquarters”) on March 6, 2009 and presented its
classification argument, with the understanding that Headquarters would advise
Region 4 of the EPA. By letter dated January 5, 2010, the EPA determined that
certain residues resulting from the treatment of the carbon reactivation furnace
off-gas are RCRA listed hazardous wastes and the material dredged from the
onsite wastewater treatment lagoons were RCRA listed hazardous wastes and that
they need to be managed in accordance with RCRA regulations. The Company
believes that the cost to treat and/or dispose of the material dredged from the
lagoons as hazardous waste could be substantial. However, by letter dated
January 22, 2010, the Company received a determination from the KYDEP Division
of Waste Management that the materials were not RCRA listed hazardous wastes
when recycled, as had been the Company’s practice. The Company believes that
pursuant to EPA regulations, KYDEP is the proper authority to make this
determination. Thus, the Company believes that there is no basis for the
position set forth in the EPA’s January 5, 2010 letter and the Company will
vigorously defend any complaint on the matter. The Company has had several
additional discussions with Region 4 of the EPA. The Company has indicated to
the EPA that it is willing to work with the agency toward a solution subject to
a comprehensive resolution of all the issues. By letter dated May 12, 2010 from
the Department of Justice Environmental and Natural Resources Division (the
“DOJ”), the Company was informed that the DOJ was prepared to take appropriate
enforcement action against the Company for the NOV and other violations under
the Clean Water Act (“CWA”). The Company met with the DOJ on July 9, 2010 and
agreed to permit more comprehensive testing of the lagoons and to share data and
analysis already obtained. On July 19, 2010, the EPA sent the Company a formal
information request with respect to such data and analysis, which was answered
by the Company. In September 2010, representatives of the EPA met with Company
personnel for two days at the Big Sandy plant. The visit included an inspection
by the EPA and discussion regarding the plan for additional testing of the
lagoons and material dredged from the lagoons.

The Company, EPA and DOJ have had ongoing meetings and discussions since the
September 2010 inspection. The Company has indicated that it is willing to work
towards a comprehensive resolution of all the issues. The DOJ and EPA have
informally indicated that such a comprehensive resolution may be possible
depending upon the results of additional testing to be completed but that the
agencies will expect significant civil penalties with respect to the violations
cited in the NOV as well as the alleged CWA violations. The Company believes
that the size of any civil penalties, if any, should be reduced since all the
alleged violations, except those with respect to the characterization of the
certain residues resulting from the treatment of the

 

21



--------------------------------------------------------------------------------

carbon reactivation furnace off-gas and the material dredged from the onsite
wastewater treatment lagoons, had been resolved in response to the NOV or the
CERCLA Notice. The Company believes that there should be no penalties associated
with respect to the characterization of the residues resulting from the
treatment of the carbon reactivation furnace off-gas and the material dredged
from the onsite wastewater treatment lagoons as the Company believes that those
materials are not RCRA listed hazardous waste as has been determined by the
KYDEP. The Company is conducting negotiations with the DOJ and EPA to attempt to
settle the issues. The Company cannot predict with any certainty the probable
outcome of this matter. In the fourth quarter of 2010, the Company accrued $2.0
million as its estimate of potential loss related to civil penalties. If process
modifications are required, the capital costs could be significant and may
exceed $10.0 million. If the resolution includes remediation, additional
significant expenses and/or capital expenditures may be required. If a
settlement cannot be reached, the issues will most likely be litigated and the
Company will vigorously defend its position.

By letter dated August 18, 2008, the Company was notified by the EPA Suspension
and Debarment Division (“SDD”) that because of the alleged violations described
in the CERCLA Notice, the SDD was making an assessment of the Company’s present
responsibility to conduct business with Federal Executive Agencies.
Representatives of the SDD attended the August 2008 EPA meeting. On August 28,
2008, the Company received a letter from the SDD requesting additional
information from the Company in connection with its evaluation of the Company’s
potential “business risk to the Federal Government,” noting that the Company
engages in procurement transactions with or funded by the Federal Government.
The Company provided the SDD with all of the information requested in its letter
dated September 2008. The SDD can suspend or debar a Company from sales to the
Federal Government directly or indirectly through government contractors or with
respect to projects funded by the Federal Government. The Company estimates that
revenue from sales made directly to the Federal Government or indirectly through
government contractors comprised approximately 7% of its total revenue for the
nine month period ended September 30, 2011. The Company is unable to estimate
sales made directly or indirectly to customers and or projects that receive
federal funding. In October 2008, the SDD indicated that it was still reviewing
the matter but that another meeting with the Company was not warranted at that
time. The Company believes that there is no basis for suspension or debarment on
the basis of the matters asserted by the EPA in the CERCLA Notice or otherwise.
The Company has had no further communication with the SDD since October 2008 and
believes the likelihood of any action being taken by the SDD is remote.

3. Frontier Chemical Processing Royal Avenue Site. In June 2007, the Company
received a Notice Letter from the New York State Department of Environmental
Conservation (“NYSDEC”) stating that the NYSDEC had determined that the Company
is a Potentially Responsible Party (“PRP”) at the Frontier Chemical Processing
Royal Avenue Site in Niagara Falls, New York (the “Site”). The Notice Letter
requested that the Company and other PRP’s develop, implement and finance a
remedial program for Operable Unit #1 at the Site. Operable Unit #1 consists of
overburden soils and overburden and upper bedrock groundwater. The selected
remedy was removal of above grade structures and contaminated soil source areas,
installation of a cover system, and ground water control and treatment,
estimated to cost between approximately $11 million and $14 million, which would
be shared among the PRP’s. The Company has not determined what portion of the
costs associated with the remedial program it will be obligated to bear and the
Company cannot predict with any certainty the outcome of this matter or range of
potential loss. The Company has joined a PRP group (the “PRP Group”) and has
executed a Joint Defense Agreement with the group members. In August 2008, the
Company and over 100 PRP’s entered into a Consent Order with the NYSDEC for
additional site investigation directed toward characterization of the Site to
better define the scope of the remedial project. The Company contributed monies
to the PRP Group to help fund the work required under the Consent Order. The
additional site investigation required under the Consent Order was initiated in
2008 and completed in the spring of 2009. A final report of the site
investigation was submitted to NYSDEC in October 2009. By letter dated
December 31, 2009, NYSDEC disapproved the report. The bases for

 

22



--------------------------------------------------------------------------------

disapproval included concerns regarding proposed alternate soil cleanup
objectives, questions regarding soil treatability studies and questions
regarding ground water contamination.

PRP Group representatives met several times with NYSDEC regarding the revision
of the soil cleanup objectives set forth in the Record of Decision to be
consistent with recently revised regulations. NYSDEC does not agree that the
revised regulation applies to the Site but requested additional information to
support the PRP Group’s position. The PRP Group’s consultant conducted
additional cost-benefit analyses and further soil sampling. The results were
provided to NYSDEC but NYSDEC remains unwilling to revise the soil standards.
Additionally, NYSDEC has indicated that because the Site is a former RCRA
facility, soil excavated at the Site would be deemed hazardous waste and would
require offsite disposal. Conestoga Rovers Associates, the PRP Group’s
consultant, estimates the soil remedial cost would increase from approximately
$3.2 million to $6.1 million if all excavated soil has to be disposed offsite.
PRP Group Representatives also met with the Niagara Falls Water Board (“NFWB”)
regarding the continued use of the NFWB’s sewers and wastewater treatment plant
to collect and treat contaminated ground water from the site. This would provide
considerable cost savings over having to install a separate ground water
collection and treatment system. The NFWB was receptive to the PRP Group’s
proposal and work is progressing on a draft permit. In addition, the adjacent
landowner has expressed interest in acquiring the site for expansion of its
business.

4. Big Sandy (Permit Application). By letter dated July 3, 2007, the Company
received an NOV from the KYDEP alleging that the Company had violated the
KYDEP’s hazardous waste management regulations in connection with the Company’s
hazardous waste spent activated carbon regeneration facility located at the Big
Sandy Plant in Catlettsburg, Kentucky. The NOV alleged that the Company failed
to correct deficiencies identified by the KYDEP in the Company’s Part B
hazardous waste management facility permit application and related documents and
directed the Company to submit a complete and accurate Part B application and
related documents and to respond to the KYDEP’s comments which were appended to
the NOV. The Company submitted a response to the NOV and the KYDEP’s comments in
December 2007 by providing a complete revised permit application. The KYDEP has
not indicated whether or not it will take formal enforcement action, and has not
specified a monetary amount of civil penalties it might pursue in any such
action, if any. The KYDEP can also deny the Part B operating permit. On
October 18, 2007, the Company received a NOV from the EPA related to this permit
application and submitted a revised application to both the KYDEP and the EPA
within the mandated timeframe. The EPA has not indicated whether or not it will
take formal enforcement action, and has not specified a monetary amount of civil
penalties it might pursue in any such action. The Company met with the KYDEP on
July 27, 2009 concerning the permit, and the KYDEP indicated that it, and Region
4 of the EPA, wanted to see specific additional information or clarifications in
the permit application. Accordingly, the Company submitted a new application on
October 15, 2009. The KYDEP indicated that it had no intention to deny the
permit as long as the Company worked with the state to resolve issues. The
Region 4 of the EPA has not indicated any stance on the permit and can deny the
application. At this time the Company cannot predict with any certainty the
outcome of this matter or range of loss, if any.

In addition to the matters described above, the Company is involved in various
other legal proceedings, lawsuits and claims, including employment, product
warranty and environmental matters of a nature considered normal to its
business. It is the Company’s policy to accrue for amounts related to these
legal matters when it is probable that a liability has been incurred and the
loss amount is reasonably estimable. Management believes that the ultimate
liabilities, if any, resulting from such lawsuits and claims will not materially
affect the consolidated financial position or liquidity of the Company, but an
adverse outcome could be material to the results of operations in a particular
period in which a liability is recognized.

 

23



--------------------------------------------------------------------------------

5. There is a closed landfill, several closed and operating surface
impoundments, and other solid waste management units at the Big Sandy Plant.
These have been identified in the Part B Permit and renewal application. The
landfill and surface impoundments were the subject of a RCRA Facility
Investigation as part of a corrective action permit that was issued as part of
the Part B permit in 1990. The Big Sandy Plant is also identified in the EPA
RCRA “2020 Corrective Action Universe” which included 3,880 facilities in the
U.S. which may be subject to additional corrective action requirements.

6. A portion of the Big Sandy Plant is located in a flood plain.

7. The Pearl River (Mississippi) Plant is located in an area susceptible to
flooding during hurricanes.

 

24



--------------------------------------------------------------------------------

Schedule 8.1

Other Existing Indebtedness

Indebtedness:

 

LENDER

  

OBLIGOR

  

DESCRIPTION

  

AVAILABLE
AMOUNT

  

CURRENCY

  

EXISTING DEBT

Société Régionale D’Investissement de Wallonie, abbreviated to “SRIW”

   Calgon Carbon Corporation    Bond loan for real estate in Belgium   
6,000,000    EUR    120,000

Lumber City Development Corporation

   Calgon Carbon Corporation    Term Loan    200,000    USD    186,990

Letters of Credit:

 

Bank

 

Applicant

 

L/C#

 

Beneficiary

 

Issue Date

 

Expiry Date

 

USD Balance

 

Citizens Bank
of Pennsylvania

  Calgon Carbon
Corporation   S907379   The Royal
Bank   03/18/10   05/18/12   $ 24,080.91   

Citizens Bank
of Pennsylvania

  Calgon Carbon


Corporation

  S908210   Specialty
Insurance Co.   06/03/11   06/03/12   $ 291,000.00   

Citizens Bank
of Pennsylvania

  Hyde Marine, Inc.   S907567   Hai Cheung   07/09/10   06/30/12   $ 7,000.00   

Citizens Bank
of Pennsylvania

  Hyde Marine, Inc.   S907953   Uljanik   01/18/11   12/22/11   $ 6,630.00   

Citizens Bank
of Pennsylvania

  Hyde Marine, Inc.   S907996   Deckma
GmbH   02/04/11   08/31/12   $ 17,500.00   

Citizens Bank
of Pennsylvania

  Hyde Marine, Inc.   S908233   Hai Cheung
Trading   06/14/11   05/31/13   $ 9,225.00   

Citizens Bank
of Pennsylvania

  Hyde Marine, Inc.   S908429   Uljanik   10/03/11   08/23/13   $ 13,260.00   

 

25



--------------------------------------------------------------------------------

Schedule 8.2

Existing Liens

Calgon Carbon Corporation

Liens evidenced by the following financing statements filed at the Delaware
Secretary of State:

 

  (a) Secured Party: De Lage Landen Financial Services, Inc.

Filing Number: 41173964

Collateral: All equipment financed by or leased by Secured Party under Master
Lease No. 453

 

  (b) Secured Party: Dell Financial Services, LP

Filing Number: 60645648

Collateral: “In Lieu of” financing statement for financing statement #01-1801
filed in Allegheny

County, Pennsylvania on 3-23-2001

 

  (c) Secured Party: Dell Financial Services, L.P.

Filing Number: 60645655

Collateral: “In Lieu of” financing statement for financing statement #33731053
filed at the

Pennsylvania Secretary of State on 3-20-2001

 

  (d) Secured Party: De Lage Landen Financial Services, Inc.

Filing Number: 60859744

Collateral: 7 Toyotas (equipment leasing)

 

  (e) Secured Party: Caterpillar Financial Services Corporation

Filing Number: 61075415

Collateral: Caterpillar wheel loader

 

  (f) Secured Party: General Electric Capital Corp.

Filing Number: 62268860

Collateral: All equipment leased to or financed for debtor by S.P. described in
Equipment Lease

Agreement No. 6724886-060

 

  (g) Secured Party: NMHG Financial Services, Inc.

Filing Number: 62758522

Collateral: All of the equipment leased by Lessor to Lessee

 

  (h) Secured Party: Hewlett-Packard Financial Services Company

Filing Number: 63048006

Collateral: All equipment and software leased to or financed for debtor by S.P.
including but not

limited to computer, printing, imaging, copying, scanning, projection and
storage equipment

 

  (i)

Secured Party: 1st Source Bank, Construction Equipment Division

Filing Number: 2007 1397248

Collateral: Hurricane vacuum loader mounted on Derco carrier including John
Deere engine,

blower, baghouse and tool box

 

26



--------------------------------------------------------------------------------

  (j)

Secured Party: 1st Source Bank, Construction Equipment Division

Filing Number: 2007 2730827

Collateral: 2 International Model 3400 Trucks, each with bed, crane, blower,
tool box, silencer and shaker

 

  (k) Secured Party: NEC Financial Services, Inc.

Filing Number: 2008 0211027

Collateral: NEC Univerge SV7000 system

 

  (l) Secured Party: US Bancorp

Filing Number: 2008 0370823

Collateral: Rider sweeper

 

  (m) Secured Party: General Electric Capital Corp.

Filing Number: 2008 1170867

Collateral: All equipment described on Equipment Lease Agreement No. 6724886-071
leased to or financed for debtor

 

  (n) Secured Party: Toyota Motor Credit Corporation

Filing Number: 2008 1525359

Collateral: 2007 Toyota Forklift

 

  (o) Secured Party: Toyota Motor Credit Corporation

Filing Number: 2008 1854130

Collateral: Toyota Forklift

 

  (p) Secured Party: Toyota Motor Credit Corporation

Filing Number: 2008 2084067

Collateral: 4 2008 Toyota Forklifts

 

  (q) Secured Party: Toyota Motor Credit Corporation

Filing Number: 2008 3213301

Collateral: Toyota Forklift

 

  (r) Secured Party: NMHG Financial Services, Inc.

Filing Number: 2008 3706841

Collateral: All of the equipment leased by Lessor to Lessee

 

  (s) Secured Party: FCC Equipment Financing, Inc.

Filing Number: 2008 4326367

Collateral: International 4300 Stake Truck, Omaha Platform Body, Venturo Crane,
Roots Blower

 

  (t) Secured Party: Air Liquide Industrial US LP

Filing Number: 2009 0230588

Collateral: 2400 Gal Lin Vessel, Vaporizer, Easy Pad, PCM, LTC, Telemetry

 

  (u) Secured Party: US Bancorp

Filing Number: 2009 0345600

Collateral: Rider Sweeper

 

27



--------------------------------------------------------------------------------

  (v) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2010 1881097

Collateral: 2010 Linde Forklift H45T and 2010 Linde Forklift H20T

 

  (w) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2010 1942352

Collateral: Linde Forklift H20T

 

  (x) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2010 1942360

Collateral: 4 Linde Forklifts H20CT-600

 

  (y) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2010 2078057

Collateral: 5 Linde Forklifts H20CT-600

 

  (z) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2010 281821

Collateral: Linde Forklift H25T

 

  (aa) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2010 2847683

Collateral: Linde Forklift H25T

 

  (bb) Secured Party: NMHG Financial Services Inc.

Filing Number: 2010 3255209

Collateral: All equipment leased by Lessor to Lessee

 

  (cc) Secured Party: U.S. Bancorp Business Equipment Finance Group

Filing Number: 2011 0119936

Collateral: For informational purposes only

 

  (dd) Secured Party: U.S. Bancorp Business Equipment Finance Group

Filing Number: 2011 0400575

Collateral: For informational purposes only

 

  (ee) Secured Party: U.S. Bancorp Business Equipment Finance Group

Filing Number: 2011 0718497

Collateral: For informational purposes only

 

  (ff) Secured Party: Kensington Capital Corporation and Clearfield Bank & Trust

Filing Number: 2011 1084014

Collateral: Toyota Forklift

 

  (gg) Secured Party: Kensington Capital Corporation and Clearfield Bank & Trust

Filing Number: 2011 1669947

Collateral: 2002 Genie

 

28



--------------------------------------------------------------------------------

  (hh) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2011 1719387

Collateral: Linde Forklift H20T

 

  (ii) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2011 1719403

Collateral: Linde Forklift H25T

 

  (jj) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2011 1719411

Collateral: Linde Forklift H25T

 

  (kk) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2011 1719429

Collateral: Linde Forklift H45T

 

  (ll) Secured Party: Wells Fargo Bank, N.A.

Filing Number: 2011 1720203

Collateral: Linde Forklift H20T

 

  (mm) Secured Party: Caterpillar Financial Services Corporation

Filing Number: 2011 2013343

Collateral: Caterpillar TL642 Telehandler

 

  (nn) Secured Party: Caterpillar Financial Services Corporation

Filing Number: 2011 2013350

Collateral: Caterpillar TL642 Telehandler

 

  (oo) Secured Party: Caterpillar Financial Services Corporation

Filing Number: 2011 2034141

Collateral: Caterpillar 242B Skid Steer Loader

 

  (pp) Secured Party: U.S. Bancorp Business Equipment Finance Group

Filing Number: 2011 2120106

Collateral: For informational purposes only

 

  (qq) Secured Party: U.S. Bancorp Business Equipment Finance Group

Filing Number: 2011 2120122

Collateral: For informational purposes only

 

29



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the First Amended and Restated Credit Agreement identified below (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and Swing Loans) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.    Assignor:                                 
                                                                 2.    Assignee:
                                                                          
                       3.    Borrower:    Calgon Carbon Corporation 4.    Agent:
   First Commonwealth Bank

5.

   Credit Agreement:    The First Amended and Restated Credit Agreement dated
November     , 2011, among Calgon Carbon Corporation, a Delaware corporation,
the Guarantors now or hereafter party thereto, the Lenders now or hereafter
party thereto, and the Agent.



--------------------------------------------------------------------------------

6.      Assigned Interest:

 

Facility Assigned1

    Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of
Commitment/Loans
Assigned     Percentage Assigned
of
Commitment/Loans2     3      $                   $                          %   
$                   $                          %    $                   $
                         % 

7. Effective Date:             , 201     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

 

 

1 

Lenders must assign a pro rata portion of each Facility.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. The percentage assigned must be the same for each
facility.

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.)

4 

The Assignor shall pay to the Agent a fee of $3,500 with respect to any
assignment other than an assignment to an Affiliate of Assignor.

 

- 2 -



--------------------------------------------------------------------------------

Consented to and Accepted:

 

FIRST COMMONWEALTH BANK, as Agent

By:  

 

Name:  

 

Title:  

 

[Consented to:]5

 

CALGON CARBON CORPORATION, as Borrower

By:  

 

Name:  

 

Title:  

 

 

 

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

The First Amended and Restated Credit Agreement dated as of November     , 2011,
among Calgon Carbon Corporation, a Delaware corporation (the “Borrower”), the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and First Commonwealth Bank, a Pennsylvania state bank, as Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document (as defined
below), (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively, the
“Loan Documents”), (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee: (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an eligible assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Article IX thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if Assignee is not incorporated or
organized under the laws of the United States of America, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Pennsylvania.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

GUARANTOR JOINDER

THIS GUARANTOR JOINDER is made as of         , 201    , by                     
a(n)                      [corporation/partnership/limited liability company]
(the “New Guarantor”).

Background

Reference is made to (i) the First Amended and Restated Credit Agreement, dated
November     , 2011, as the same may be further amended, restated, supplemented
or modified from time to time (the “Credit Agreement”), by and among CALGON
CARBON CORPORATION, a Delaware corporation (the “Borrower”), each of the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto (the “Lenders”), and First Commonwealth Bank, a Pennsylvania state bank,
in its capacity as administrative agent for the Lenders (in such capacity, the
“Agent”), (ii) the First Amended and Restated Continuing Agreement of Guaranty
and Suretyship, dated November     , 2011, as the same may be further amended,
restated, supplemented or modified from time to time (the “Guaranty”) of
Guarantors given to the Agent as agent for the Lenders, (iii) the First Amended
and Restated Intercompany Subordination Agreement, dated November     , 2011, as
the same may be further amended, restated, supplemented or modified from time to
time (the “Intercompany Subordination Agreement”) among the Loan Parties,
certain Subsidiaries of the Loan Parties and the Agent for the benefit of the
Lenders, and (iv) the other Loan Documents referred to in the Credit Agreement,
as the same may be further amended, restated, supplemented or modified from time
to time.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrower
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor,” jointly and severally under the Credit
Agreement, a “Guarantor,” jointly and severally with the existing Guarantors
under the Guaranty, and a Loan Party or Guarantor, as the case may be, under
each of the other Loan Documents to which the Loan Parties or Guarantors are a
party; and, New Guarantor hereby agrees that from the date hereof and so long as
any Loan or any Commitment of any Lender shall remain outstanding and until the
payment in full of the Loans and the Notes, the expiration of all Letters of
Credit, and the performance of all other obligations of the Loan Parties under
the Loan Documents, New Guarantor shall perform, comply with, and be subject to
and bound by each of the terms and provisions of the Credit Agreement, the
Guaranty and each of the other Loan Documents jointly and severally with the
existing parties thereto. Without limiting the generality of the foregoing, New
Guarantor hereby represents and warrants that (i) each of the



--------------------------------------------------------------------------------

representations and warranties set forth in Article V of the Credit Agreement
applicable to a Loan Party is true and correct as to New Guarantor on and as of
the date hereof, and (ii) New Guarantor has heretofore received a true and
correct copy of the Credit Agreement, the Guaranty and each of the other Loan
Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof. The New Guarantor shall also deliver
supplements to the Schedules delivered under the Credit Agreement with such
information as is necessary to make the representations and warranties set forth
therein true and correct as to New Guarantor on and as of the date hereof;
provided that the delivery of such supplements will not be deemed to be a waiver
of or consent to any Default or Event of Default either described in such
supplements or which occurs because of the New Guarantor’s joinder to the Credit
Agreement or becoming a Subsidiary of the Borrower.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Agent the Credit Agreement, the Guaranty and each of the other Loan
Documents given by the Guarantors to the Agent and any of the Lenders.

New Guarantor is simultaneously delivering to the Agent the documents, together
with this Guarantor Joinder, required under Section 7.14 of the Credit Agreement
or as otherwise required by the terms of the Credit Agreement.

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Agent to carry
out more effectively the provisions and purposes of this Guarantor Joinder and
the other Loan Documents.

New Guarantor acknowledges and agrees that a telecopy transmission or electronic
transmission (i.e., “e-mail”) to the Agent or any Lender of signature pages
hereof purporting to be signed on behalf of New Guarantor shall constitute
effective and binding execution and delivery hereof by New Guarantor.

[INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and delivered the same to the Agent for
the benefit of the Credit Providers, as of the date and year first above written
with the intention that this Guarantor Joinder constitute a sealed instrument.

 

WITNESS:    

 

      By:  

(SEAL)

    Name:  

 

    Title:  

 

Acknowledged and accepted:

 

CALGON CARBON CORPORATION, as Borrower

By:  

 

Name:  

 

Title:  

 

 

Acknowledged and accepted:

 

FIRST COMMONWEALTH BANK, as Agent

By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO GUARANTOR JOINDER]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

[FIRST AMENDED AND RESTATED ] REVOLVING CREDIT NOTE

 

$                Pittsburgh, Pennsylvania    Date: November      , 2011

FOR VALUE RECEIVED, the undersigned, CALGON CARBON CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                     (the “Holder”), the lesser of (i) the principal sum of
                     and 00/100 U.S. Dollars (US$          ), or (ii) the
aggregate unpaid principal balance of the Revolving Credit Loans made by the
Holder pursuant to the First Amended and Restated Credit Agreement, dated
November      , 2011, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and FIRST COMMONWEALTH
BANK, a Pennsylvania state bank, as administrative agent for the Lenders (in
such capacity, the “Agent”), (as further amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), which shall be payable by
12:00 p.m. on the Expiration Date or as otherwise provided in the Credit
Agreement, together with interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. All capitalized terms used herein shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement.

Upon the occurrence and during the continuation of an Event of Default, the
Borrower shall pay interest on the entire principal amount of the then
outstanding Revolving Credit Loans evidenced by this [First Amended and
Restated] Revolving Credit Note (this “Note”) and all other obligations due and
payable to the Holder pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 3.3 of, or as otherwise
provided in, the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Agent located at 654 Philadelphia Street,
Indiana, Pennsylvania 15701, Attention: Serviced Loans, FCP / Lower Level,
unless otherwise directed in writing by the holder hereof, in lawful money of
the United States of America in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants and conditions contained or granted
therein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

The Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note, the Credit Agreement and the other Loan Documents.

This Note shall bind the Borrower and its successors and permitted assigns, and
the benefits hereof shall inure to the benefit of the Holder and its successors
and assigns. All references herein to the “Borrower” and the “Holder” shall be
deemed to apply to the Borrower and the Holder, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Pennsylvania without giving effect to its conflicts of
law principles.

The obligations, liabilities and indebtedness of the Borrower hereunder shall be
absolute and unconditional. The Borrower (and by its acceptance hereof, the
Holder) waives any and all suretyship defenses available to it with respect to
its obligations, liabilities and indebtedness hereunder.

THE BORROWER (AND THE HOLDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR RELATED TO THIS NOTE OR ANY OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED
BY LAW.

[This Note amends and restates that certain Revolving Credit Note, dated May 8,
2009, made by the Borrower to the Holder in the original principal amount not to
exceed $         (the “Prior Note”). This Note is issued in substitution for and
replacement of (and not in discharge of the indebtedness evidenced by) the Prior
Note.]

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
Borrower has executed this [First Amended and Restated] Revolving Credit Note by
its duly authorized officer with the intention that this [First Amended and
Restated] Revolving Credit Note constitute a sealed instrument.

 

WITNESS:    

CALGON CARBON CORPORATION,

a Delaware corporation

 

    By:  

                                         (SEAL)

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

FIRST AMENDED AND RESTATED SWING LOAN NOTE

 

$5,000,000.00

     Pittsburgh,Pennsylvania         Date:November     , 2011   

FOR VALUE RECEIVED, the undersigned, CALGON CARBON CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of FIRST
COMMONWEALTH BANK, a Pennsylvania state bank (the “Holder”), the lesser of
(i) the principal sum of Five Million and 00/100 U.S. Dollars (US$5,000,000.00),
or (ii) the aggregate unpaid principal balance of all Swing Loans made by the
Holder to the Borrower pursuant to Section 2.1(b) of the First Amended and
Restated Credit Agreement, dated November     , 2011, among the Borrower, the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and FIRST COMMONWEALTH BANK, a Pennsylvania state bank, as
administrative agent for the Lenders (in such capacity, the “Agent”), (as
further amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), payable on the demand of the Holder. All capitalized terms
used herein shall, unless otherwise defined herein, have the same meanings given
to such terms in the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum agreed by the Holder and the
Borrower pursuant to, or as otherwise provided in, the Credit Agreement, will be
payable at the times provided for in the Credit Agreement. Upon the occurrence
and during the continuation of an Event of Default, the Borrower shall pay
interest on the entire principal amount of the then outstanding Swing Loans
evidenced by this First Amended and Restated Swing Loan Note (this “Note”) and
all other Obligations due and payable to the Holder pursuant to the Credit
Agreement and the other Loan Documents at a rate per annum as set forth in
Section 3.3 of, or as otherwise provided in, the Credit Agreement. Such interest
rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at 654 Philadelphia Street,
Indiana, Pennsylvania 15701, Attention: Serviced Loans, FCP / Lower Level,
unless otherwise directed in writing by the holder hereof, in lawful money of
the United States of America in immediately available funds.

This Note is the Swing Loan Note referred to in, and is entitled to the benefits
of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. The
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note, the Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

This Note shall bind the Borrower and its successors and permitted assigns, and
the benefits hereof shall inure to the benefit of the Holder and its successors
and assigns. All references herein to the “Borrower” and the “Holder” shall be
deemed to apply to the Borrower and the Holder, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Pennsylvania without giving effect to its conflicts of
law principles.

The obligations, liabilities and indebtedness of the Borrower hereunder shall be
absolute and unconditional. The Borrower (and, by its acceptance hereof, the
Holder) waives any and all suretyship defenses available to it with respect to
its obligations, liabilities and indebtedness hereunder.

THE BORROWER (AND THE HOLDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR RELATED TO THIS NOTE OR ANY OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED
BY LAW.

This Note amends and restates that certain Swing Loan Note, dated May 8, 2009,
made by the Borrower to the Holder in the original principal amount not to
exceed Five Million and 00/100 U.S. Dollars (US$5,000,000.00) (the “Prior
Note”). This Note is issued in substitution for and replacement of (and not in
discharge of the indebtedness evidenced by) the Prior Note.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
Borrower has executed this First Amended and Restated Swing Loan Note by its
duly authorized officer with the intention that this First Amended and Restated
Swing Loan Note constitute a sealed instrument.

 

WITNESS:    

CALGON CARBON CORPORATION,

a Delaware corporation

 

    By:  

                                         (SEAL)

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO SWING NOTE]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

BORROWING REQUEST

 

TO:   

FIRST COMMONWEALTH BANK, as Agent

437 Grant Street, Suite 1600

Pittsburgh, PA 15219

Telephone No.: 412-690-2211

Telecopier No.: 412-690-2206

Attention: Misty L. Cleary, Agency Services

FROM:    CALGON CARBON CORPORATION RE:    First Amended and Restated Credit
Agreement (as it may be further amended, restated, supplemented or modified the
“Credit Agreement”) dated November     , 2011, by and among CALGON CARBON
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and First
Commonwealth Bank, a Pennsylvania state bank, as administrative agent for the
Lenders (in such capacity, the “Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Credit Agreement.

A. [Complete Section A for new Revolving Credit Loans or interest rate
renewals/conversions] Pursuant to Section [2.4(a)] [3.2] of the Credit
Agreement, the undersigned hereby irrevocably requests [check one line under
1(a) below and fill in blank space next to the line as appropriate]:

 

1.(a)     A new Revolving Credit Loan OR     Renewal of the Euro-Rate Option
applicable to an outstanding Revolving Credit Loan originally made on
                 ,         OR     Conversion of the Base Rate Option applicable
to an outstanding Revolving Credit Loan originally made on                  ,
         to a Revolving Credit Loan to which the Euro-Rate Option applies, OR  
  Conversion of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan originally made on                  ,          to a Revolving Credit
Loan to which the Base Rate Option applies.     SUCH NEW, RENEWED OR CONVERTED
REVOLVING CREDIT LOAN SHALL BEAR INTEREST:     [Check one line under 1(b) below
and fill in blank spaces]:



--------------------------------------------------------------------------------

1.(b)(i)

     Under the Base Rate Option. Such Revolving Credit Loan shall have a
Borrowing Date of                      (which date shall be (i) one (1) Business
Day subsequent to the Business Day of receipt by the Agent by 1:00 p.m.
Pittsburgh, Pennsylvania time of this Loan Request for making a new Revolving
Credit Loan to which the Base Rate Option applies, or (ii) the last day of the
preceding Euro-Rate Interest Period if a Revolving Credit Loan to which the
Euro-Rate Option applies is being converted to a Revolving Credit Loan to which
the Base Rate Option applies).      OR

(ii)

     Under the Euro-Rate Option. Such Revolving Credit Loan shall have a
Borrowing Date of                      (which date shall be three (3) Business
Days subsequent to the Business Day of receipt by the Agent by 1:00 p.m.
Pittsburgh, Pennsylvania time of this Loan Request for making a new Revolving
Credit Loan to which the Euro-Rate Option applies, renewing a Revolving Credit
Loan to which the Euro-Rate Option applies, or converting a Revolving Credit
Loan to which the Base Rate Option applies to a Revolving Credit Loan to which
the Euro-Rate Option applies).

 

  2. Such Revolving Credit Loan is in the principal amount of U.S. $
             or the principal amount to be renewed or converted is U.S. $
             [not to be less than $2,000,000 and in increments of $1,000.000 for
each Borrowing Tranche to which the Euro-Rate Option applies and not less than
the lesser of $1,000,000 or the maximum amount available for each Borrowing
Tranche to which the Base Rate Option applies]

 

  3. [Complete blank below if the Borrower is selecting the Euro-Rate Option]:
Such Revolving Credit Loan shall have an Interest Period of          Months
[one, two, three, or six].

B. [Complete Section B for new Swing Loans] Pursuant to Section 2.4(b) of the
Credit Agreement, the undersigned hereby makes the following irrevocable Swing
Loan Request:

 

  1. Aggregate principal amount of Swing Loan (such amount shall not be less
than $500,000 and shall be an integral multiple of $100,000):

US$             

 

  2. Proposed Borrowing Date (which date shall be on or after the date on which
Swing Loan Lender receives this Loan Request not later than 1:00 p.m.,
Pittsburgh, Pennsylvania time):

 

 

C. As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): the representations and warranties of the Loan
Parties contained in

 

- 2 -



--------------------------------------------------------------------------------

Article V of the Credit Agreement and in the other Loan Documents are true and
correct with the same effect as though such representations and warranties had
been made on and as of the date hereof (except representations and warranties
which expressly relate solely to an earlier date or time, which representations
and warranties are true and correct on and as of the specific dates or times
referred to therein) and the Loan Parties have performed and complied with all
covenants and conditions in the Credit Agreement and the other Loan Documents;
no Event of Default or Default has occurred and is continuing or shall exist;
the making of the Loans shall not contravene any Law applicable to any Loan
Party or Subsidiary of any Loan Party or Agent or any of the Lenders; no
Material Adverse Change shall have occurred; and the making of any Revolving
Credit Loan or Swing Loan shall not cause the aggregate Revolving Credit Loans
plus Swing Loans, plus the Letters of Credit Outstanding to exceed the Revolving
Credit Commitments.

[SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

The undersigned certifies to the Agent as to the accuracy of the foregoing as a
document under seal.

 

CALGON CARBON CORPORATION,

a Delaware corporation

By:  

                                         (SEAL)

Name:  

 

Title:  

 

[SIGNATURE PAGE TO LOAN REQUEST]